Exhibit 10.1

 

EXECUTION VERSION

 

 

 

Published CUSIP Number (Deal):   35644NAG2

Published CUSIP Number (Floor Plan Facility):   35644NAJ6

Published CUSIP Number (Revolving Credit Facility):   35644NAK3

Published CUSIP Number (Letter of Credit Facility):   35644NAH0

 

 

 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 12, 2017

 

among

 

FREEDOMROADS, LLC,

as the Company and a Borrower

 

 

Together with certain Subsidiaries of the Company listed from time to time on
Schedule 1.00 attached hereto as Borrowers or that become Borrowers pursuant to
Section 6.15(a) hereof,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

 

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

Section

    

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.01      Amendment and Restatement; Allocations

 


1

1.02      Defined Terms

 


3

1.03      Other Interpretive Provisions

 


42

1.04      Accounting Terms

 


42

1.05      Rounding

 


43

1.06      Times of Day; Rates

 


44

1.07      Letter of Credit Amounts

 


44

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

2.01      Letter of Credit Facility

 


44

2.02      Floor Plan Credit Facility

 


52

2.03      Procedures for Request and Disbursement of Floor Plan Loans

 


56

2.04      FLAIR Account

 


57

2.05      Revolving Credit Facility

 


58

2.06      Procedures for Request and Disbursement of Revolving Credit Loans

 


59

2.07      Letter of Credit, Floor Plan Facility and Revolving Credit Facility
Obligations Absolute

 


59

2.08      Prepayments

 


60

2.09      Curtailments; Mandatory Payments

 


61

2.10      Termination or Reduction of Commitments

 


64

2.11      Repayment of Loans and L/C Borrowings

 


65

2.12      Interest

 


66

2.13      Fees

 


67

2.14      Computation of Interest; Interest Rate Election and Determination

 


67

2.15      Evidence of Debt

 


68

2.16      Payments Generally; Administrative Agent’s Clawback

 


70

2.17      Weekly Settlement of Floor Plan Loans

 


72

2.18      Sharing of Payments by Lenders

 


73

2.19      Joint and Several Liability; Agency of the Company

 


74

2.20      Cash Collateral

 


77

2.21      Defaulting Lenders

 


79

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section

    

Page

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

3.01      Taxes

 


81

3.02      Illegality

 


86

3.03      Inability to Determine Rates

 


87

3.04      Increased Costs

 


89

3.05      Mitigation Obligations; Replacement of Lenders

 


90

3.06      Survival

 


90

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

4.01      Conditions of Initial Credit Extension

 


91

4.02      Conditions to all Credit Extensions

 


93

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

 

 

5.01      Organization; Power and Authority

 


94

5.02      Authorization

 


94

5.03      Accurate Disclosure; No Material Adverse Effect

 


94

5.04      Affiliates and Directors & Officers

 


95

5.05      Financial Condition

 


95

5.06      Compliance with Laws and Other Instruments

 


95

5.07      Governmental Authorizations, Etc

 


96

5.08      Litigation; Observance of Agreements, Statutes and Orders

 


96

5.09      Taxes

 


96

5.10      Title to Property; Leases

 


97

5.11      Licenses, Permits, Etc

 


97

5.12      Employee Matters

 


97

5.13      Compliance with ERISA

 


99

5.14      Use of Proceeds; Margin Regulations

 


100

5.15      Existing Debt; Future Liens

 


100

5.16      OFAC

 


100

5.17      Status under Investment Company Act

 


100

 





ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section

    

Page

 

 

 

5.18      Environmental Matters

 


101

5.19      Collateral

 


101

5.20      Insurance

 


101

5.21      Bank Accounts

 


101

5.22      Patents, Trademarks, and Copyrights

 


102

5.23      Solvency

 


102

5.24      Compliance with Dealer Statutes

 


102

5.25      Anti-Corruption Laws

 


102

5.26      EEA Financial Institution. Neither any Borrower nor any Guarantor is
an EEA Financial Institution

 


102

5.27      ERISA

 


102

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

 

 

6.01      Financial and Business Information

 


103

6.02      Officer’s Certificate

 


107

6.03      Inspection

 


108

6.04      Compliance with Law

 


109

6.05      Insurance

 


109

6.06      Maintenance of Properties, Environmental Matters, Etc

 


111

6.07      Preparation of Environmental Reports

 


112

6.08      Payment of Taxes and Claims

 


112

6.09      Corporate Existence; Books and Records

 


112

6.10      Landlord Consents

 


113

6.11      Cash Management

 


113

6.12      Delivery of Rental Floor Plan Unit Titles

 


115

6.13      Use of Proceeds

 


115

6.14      Compliance with Dealer Statutes

 


115

6.15      Further Assurances

 


115

6.16      Compliance with Terms of Leaseholds

 


119

6.17      Material Contracts

 


119

6.18      Hurricane Program Sales to FEMA (or other State or Federal Agencies)

 


120

6.19      Hurricane Program Leases

 


120

 





iii

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section

    

Page

 

 

 

6.20      Supplier Contracts

 


121

6.21      Anti-Corruption Laws

 


121

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

 

 

7.01      Limitations on Debt

 


121

7.02      Limitation on Liens

 


122

7.03      Restricted Payments

 


123

7.04      Investments; Acquisition

 


123

7.05      Sale of Assets; Fundamental Changes

 


124

7.06      Issuance of Common Stock

 


126

7.07      Liens on Real Property

 


126

7.08      Prohibition of Change in Fiscal Year

 


126

7.09      Sale or Discount of Receivables

 


126

7.10      Formation and Ownership of Subsidiaries; Certain Subsidiaries

 


126

7.11      Participation in Partnerships, Joint Ventures and LLCs

 


126

7.12      Use of Proceeds

 


126

7.13      Payments of Subordinated Debt

 


127

7.14      No Amendment of Charter Documents

 


127

7.15      Amendments to Other Documents

 


127

7.16      Transactions with Affiliates

 


127

7.17      Line of Business

 


127

7.18      Termination of Pension Plans

 


127

7.19      Compensation and Pension Plans

 


128

7.20      Sanctions

 


128

7.21      Burdensome Agreements

 


128

7.22      Consolidated Current Ratio

 


128

7.23      Fixed Charge Coverage Ratio

 


128

7.24      Anti-Corruption Laws

 


129

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

 

 

8.01      Events of Default

 


129

8.02      Remedies Upon an Event of Default

 


131

8.03      Application of Funds

 


133

 





iv

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section

    

Page

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

 

 

9.01      Appointment and Authority

 


137

9.02      Rights as a Lender

 


138

9.03      Exculpatory Provisions

 


138

9.04      Reliance by Administrative Agent

 


139

9.05      Delegation of Duties

 


139

9.06      Resignation of Administrative Agent

 


139

9.07      Non-Reliance on Administrative Agent and Other Lenders

 


141

9.08      Administrative Agent May File Proofs of Claim; Credit Bidding

 


141

9.09      Collateral and Guaranty Matters

 


143

9.10      Secured Cash Management Agreements and Secured Hedging Agreements

 


144

9.11      No Other Duties, Etc

 


144

9.12      ERISA

 


144

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

10.01     Amendments, Etc

 


146

10.02     Notices; Effectiveness; Electronic Communications

 


148

10.03     No Waiver; Cumulative Remedies; Enforcement

 


150

10.04     Expenses; Indemnity; Damage Waiver

 


151

10.05     Payments Set Aside

 


153

10.06     Successors and Assigns

 


153

10.07     Treatment of Certain Information; Confidentiality

 


158

10.08     Right of Setoff

 


159

10.09     Interest Rate Limitation

 


160

10.10     Counterparts; Integration; Effectiveness

 


160

10.11     Survival of Representations and Warranties

 


160

10.12     Severability

 


161

10.13     Replacement of Lenders

 


161

10.14     Governing Law; Jurisdiction; Etc

 


162

10.15     WAIVER OF JURY TRIAL

 


163

 





v

--------------------------------------------------------------------------------

 

 

 

3

 

 

Section

    

Page

 

 

 

10.16     No Advisory or Fiduciary Responsibility

 


163

10.17     Electronic Execution of Assignments and Certain Other Documents

 


164

10.18     USA PATRIOT Act Notice

 


164

10.19     Time of the Essence

 


164

10.20     [Reserved.]

 


164

10.21     Keepwell

 


164

10.22     Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 


165

10.23     ENTIRE AGREEMENT

 


165

SIGNATURES

 

S-1

 





vi

--------------------------------------------------------------------------------

 

 

 

SCHEDULES:

 

 

1.00

Subsidiary Borrowers

1.01

Commitments and Applicable Percentages

1.02-A

Existing Letters of Credit

1.02-B

Manufacturer Categories as of the Effective Date

2.02(a)

Floor Plan Loans Advanced

5.04(a)

Ownership of the Obligated Parties

5.04(b)

Directors and Officers of Each Borrower

5.04(c)

Other Subsidiary Matters

5.08

Litigation

5.10

Locations and Leases

5.13(d)

Pension Plans

5.13(e)

Other Post-Employment Benefit Plans

5.15

Existing Debt and Liens; Existing Investments

5.21

Bank Accounts

5.22

Patents, Trademarks and Copyrights

7.21

Burdensome Agreements

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS Form of:

 

 

 

A-1

Floor Plan Note

A-2

Revolving Credit Note

B

Compliance Certificate

C

Fifth Amended and Restated Holding Company Guaranty

D

Fifth Amended and Restated Subsidiary Guaranty

E

Sixth Amended and Restated Security Agreement

F

Fifth Amended and Restated Pledge Agreement

G

Assignment of Rights and Proceeds; Notice of Assignment of Claims

H

Collateral Assignment of Leases

I

Subordination Agreement

J

Borrower’s Counsel Opinion

K-1

Assignment and Assumption

K-2

Administrative Questionnaire

L

Credit Agreement Joinder Agreement

M(1-4)

Forms of U.S. Tax Compliance Certificates

 

 



vii

--------------------------------------------------------------------------------

 

 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT  (“Agreement”) is entered
into as of December 12, 2017, among FREEDOMROADS, LLC, a Minnesota limited
liability company (the “Company”), the Subsidiaries of the Company listed from
time to time on Schedule 1.00 attached hereto or that become Borrowers pursuant
to Section 6.15(a)(i) (in each case, such Subsidiaries together with the
Company, being referred to collectively as the “Borrowers” and each individually
as a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and each individually, a “Lender”), and BANK OF AMERICA, N.A.  (“Bank
of America”), as Administrative Agent and L/C Issuer.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

RECITALS

 

A.The Company, the other Borrowers party thereto, the lenders party thereto and
Bank of America, as Administrative Agent thereunder, were parties to that
certain Sixth Amended and Restated Credit Agreement dated as of August 12, 2015
(as amended prior to the date hereof, the “Existing Credit Agreement”).

 

B.The Company and the other Borrowers party thereto and hereto have requested
that the Existing Credit Agreement be amended and restated on the terms and
conditions contained in this Agreement (the “Seventh Amendment and
Restatement”).

 

C.The Company, the other Borrowers, the Lenders, the Administrative Agent and
the L/C Issuer have agreed to and desire to amend and restate the Existing
Credit Agreement on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01     Amendment and Restatement; Allocations.    In order to facilitate the
Seventh Amendment and Restatement and otherwise to effectuate the desires of the
Company, the other Borrowers party hereto, the Administrative Agent and the
Lenders:

(a)     Each of the Company, each Borrower and each other Loan Party, the
Administrative Agent and the Lenders hereby agree that upon the effectiveness of
this Agreement, the terms and provisions of the Existing Credit Agreement which
in any manner govern or evidence the Obligations, the obligations of the
Borrowers and each other Loan Party, the rights and interests of the
Administrative Agent and the Lenders and any terms, conditions or matters





1

--------------------------------------------------------------------------------

 

 

 

related to any thereof, shall be and hereby are amended and restated in their
entirety by the terms, conditions and provisions of this Agreement, and the
terms and provisions of the Existing Credit Agreement, except as otherwise
expressly provided herein, shall be superseded by this Agreement.

(b)     Notwithstanding any other provisions of this Seventh Amendment and
Restatement, including anything in this Section 1.01, or of any related “Loan
Documents” (as such term is defined in the Existing Credit Agreement and
referred to herein, individually or collectively, as the “Existing Credit
Documents”), (i) all of the indebtedness, liabilities and obligations owing by
any Person under the Existing Credit Agreement and other Existing Credit
Documents shall continue as Obligations hereunder, and (ii) each of this
Agreement and the Floor Plan Notes and any other Loan Documents (as defined
herein) that is amended and restated in connection with this Agreement is given
as a substitution of and modification of, and not as a payment of or novation
of, the indebtedness, liabilities and obligations of the Company and the other
Borrowers under the Existing Credit Agreement or any Existing Credit Document,
and neither the execution and delivery of such documents nor the consummation of
any other transaction contemplated hereunder is intended to constitute a
novation of the Existing Credit Agreement or of any of the other Existing Credit
Documents or any obligations thereunder.  Upon the effectiveness of this
Agreement:

(i)     all floor plan loans owing by the Company or any other Borrower and
outstanding under the Existing Credit Agreement (collectively, the “Existing
Floor Plan Loans”) shall continue as Floor Plan Loans hereunder and shall
constitute advances hereunder; and

(ii)     all letters of credit outstanding under the Existing Credit Agreement
and any of the Existing Credit Documents (collectively, the “Existing Letters of
Credit”) shall continue as Letters of Credit hereunder; and

(iii)     all L/C advances outstanding under the Existing Credit Agreement and
any of the Existing Credit Documents (collectively, the “Existing L/C Advances”)
shall continue as L/C Advances hereunder.

(c)     The parties acknowledge that on the Effective Date, immediately prior to
the effectiveness of the Seventh Amendment and Restatement,  the Commitments and
Applicable Percentages for each of the Lenders were as set forth on Schedule
1.01-A of Schedule 1.01 attached hereto.

(d)     The Lenders agree to change their respective Floor Plan Commitments and
Letter of Credit Commitments on the Effective Date, so that as of the Effective
Date (upon the effectiveness of the Seventh Amendment and Restatement), the
Floor Plan Commitment and Letter of Credit Commitment of each Lender shall be as
set forth on Schedule 1.01-B of Schedule 1.01 attached hereto.  The portion of
the Floor Plan Loans and Letter of Credit Facility Exposure outstanding on the
Effective Date shall be reallocated in accordance with such Applicable
Percentages and the requisite assignments shall be deemed to be made in such
amounts by and between the Lenders and from each Lender to each other Lender,
 with the same force and effect as if such assignments were evidenced by
applicable Assignments and Assumptions.





2

--------------------------------------------------------------------------------

 

 

 

Notwithstanding anything to the contrary in Section 10.06 of this Agreement, no
other documents or instruments, including any Assignment and Assumption, shall
be executed in connection with these assignments (all of which requirements are
hereby waived), and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
Assignment and Assumption.  On the Effective Date, the Lenders shall make full
cash settlement with each other either directly or through the Administrative
Agent, as the Administrative Agent may direct or approve, with respect to all
assignments, reallocations and other changes in Commitments, such that after
giving effect to such settlements, each Lender’s Applicable Percentage with
respect to the Floor Plan Facility and the Letter of Credit Facility shall be as
set forth on Schedule 1.01-B of Schedule 1.01.

1.02     Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Bank” means any bank or trust company (i) organized under the laws
of the United States of America or any state thereof, (ii) that has capital,
surplus and undivided profits aggregating at least $250,000,000, and (iii) whose
long-term unsecured debt obligations (or the long-term unsecured debt
obligations of the bank holding company owning all of the Equity Interests of
such bank or trust company) shall have been given a rating of “A” or better by
S&P, and “A2” or better by Moody’s.

“Acceptable Broker-Dealer” means any Person other than a natural person (i)
which is registered as a broker or dealer pursuant to the Securities Exchange
Act of 1934, and (ii) whose long-term unsecured debt obligations shall have been
given a rating of “A” or better by S&P, and “A2” or better by Moody’s.

“Accounts” means all of each Loan Party’s now owned or hereafter acquired or
arising accounts receivable evidencing the right of any Loan Party to payment
for Floor Plan Vehicles or Units, or other inventory sold or leased (whether or
not evidenced by instruments, notes, drafts, acceptances, documents, or chattel
paper), whether or not earned by performance.

“Account Control Documentation” means any agreement in form and substance
satisfactory to the Administrative Agent, entered into by the Administrative
Agent, any Loan Party and a Third Party Bank with respect to a lockbox, deposit
or other account maintained by any Borrower with such Third Party Bank, to give
the Administrative Agent “control” (as defined in §9-104 of the UCC) over such
account.

“Account Debtor” means each Person obligated in any way on or in connection with
an Account.

“Acquisition” means the purchase or other acquisition of all of the Equity
Interests in, or all or substantially all of the property of, any Person that,
upon the consummation thereof, will be wholly-owned directly by a Loan Party
(including as a result of a merger or consolidation).

“Additional Insureds” has the meaning specified in Section 6.05(a).

“Adjustment Date” has the meaning specified in Section 2.14(a).





3

--------------------------------------------------------------------------------

 

 

 

“Administrative Agent” means Bank of America in its capacity as Administrative
Agent under any of the Loan Documents, or any successor Administrative Agent.

“Administrative Agent’s Account” means Bank of America, N.A. Account Number:
3751815004.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit K-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agent’s Report” has the meaning specified in Section 2.17.

“Agreement” means this Credit Agreement.

“A.M. Best” has the meaning specified in Section 6.05(a).

“Applicable Curtailment Date” means, with respect to any Floor Plan Vehicle or
Unit and a Floor Plan Loan relating to such Floor Plan Vehicle or Unit, the date
that a curtailment payment is due based on the following methodology:  The
phrase “Applicable Curtailment Date” is typically followed by a numeral, which
represents the number of days after the Applicable Starting Date for the Floor
Plan Vehicle or Unit.  For example, “Applicable Curtailment Date 365” refers
initially to a date (a “Target Date”) that is 365 days after the date of the
Applicable Starting Date for the Floor Plan Vehicle or Unit.  However, the
Target Date is not necessarily the actual payment date.  The actual curtailment
payment date is the 15th day of the month following the calendar month that
contains the Target Date.  Again, as an example, if the Applicable Starting Date
for a Floor Plan Vehicle or Unit was January 20, 2018, then “Applicable
Curtailment Date 365” for that unit would be February 15, 2019.

 “Applicable Percentage” means, the following, subject to adjustment as provided
in Section 2.21, (a) in respect of the Letter of Credit Facility (including in
respect of any Letters of Credit issued thereunder and each L/C Lender’s
obligation to purchase an irrevocable and unconditional participation in each
such Letter of Credit), with respect to any L/C Lender at any time, the
percentage (carried out to the ninth decimal place) of the Letter of Credit
Facility represented by such L/C Lender’s Letter of Credit Commitment at such
time, (b) in respect of the Floor Plan Facility, with respect to any Floor Plan
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Floor Plan Facility represented by such Floor Plan Lender’s Floor Plan
Commitment, and (c) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit





4

--------------------------------------------------------------------------------

 

 

 

Commitment.  If the obligation of the L/C Issuer to make L/C Credit Extensions,
the commitment of each Floor Plan Lender to make Floor Plan Loans or the
commitment of each Revolving Credit Lender to make Revolving Credit Loans have
been terminated pursuant to Section 8.02 or if the Floor Plan Commitments have
expired, then the Applicable Percentage of each L/C Lender in respect of the
Letter of Credit Facility, or each Floor Plan Lender in respect of the Floor
Plan Facility, or each Revolving Credit Lender in respect of the Revolving
Credit Facility, shall be determined based on the Applicable Percentage of such
Lender in respect of such Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 1.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time:  (a) with respect to Floor Plan
Loans, the Floor Plan Applicable Rate, (b) with respect to L/C Borrowings,
1.50%, (c) with respect to Letter of Credit Fees, 2.25% per annum, (d) with
respect to Revolving Credit Loans that are Floating LIBOR Rate Loans, 2.40% and
(e) with respect to Revolving Credit Loans that are Base Rate Loans, 0.90%.

“Applicable Starting Date” means:

(a) in the case of any Eligible New Floor Plan Unit, Specified New Floor Plan
Unit, Eligible Rental Floor Plan Unit or Permitted Company Vehicle, the date of
the original invoice for such Floor Plan Vehicle or Unit; and

(b) in the case of any Eligible Used Floor Plan Unit or Eligible Used Vehicle,
the date of advance of the applicable Floor Plan Loan with respect to such Floor
Plan Vehicle or Unit.

“Appropriate Lender” means, at any time, (a) with respect to the Floor Plan
Facility, a Lender that has a Commitment with respect to such Facility or holds
a Floor Plan Loan, (b) with respect to the Letter of Credit Facility, (i) the
L/C Issuer and (ii) if any Existing Letters of Credit are outstanding or any
Letters of Credit have been issued pursuant to Section 2.01, an L/C Lender and
(c) with respect to the Revolving Credit Facility, a Lender that has a
Commitment with respect to such Facility or holds a Revolving Credit Loan.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.

“Asset Disposition” means any Transfer except a Transfer (so long as such
Transfer is permitted under the Collateral Documents) made in the ordinary
course of business and involving (i) only property that is inventory held for
sale or lease or chattel paper related to the sale or lease





5

--------------------------------------------------------------------------------

 

 

 

of such inventory or (ii) de minimis Transfers of damaged or obsolete property
of any of the Loan Parties.

“Assignee Group” means two or more Eligible Assignees that are Affiliates or one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit K-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means:

(a)     in the case of the Letter of Credit Facility, the period from and
including the Effective Date to the Maturity Date;

(b)     in the case of the Floor Plan Facility, the period from and including
the Effective Date to the earliest of (i) the Maturity Date, (ii) the date of
termination of the Floor Plan Commitments pursuant to Section 2.10, and (iii)
the date of termination of the commitment of each Floor Plan Lender to make
Floor Plan Loans pursuant to Section 8.02; and

(c)     in the case of the Revolving Credit Facility, the period from and
including the Effective Date to the earliest of (i) the Maturity Date, (ii) the
date of termination of the Revolving Credit Commitments pursuant to Section
2.10, and (iii) the date of termination of the commitment of each Revolving
Credit Lender to make Revolving Credit Loans pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.





6

--------------------------------------------------------------------------------

 

 

 

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Floating LIBOR Rate plus 1.75%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowers’ Liabilities” has the meaning specified in Section 2.19(a).

“Borrowing” means a Floor Plan Borrowing or a Revolving Credit Borrowing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, and if
such day relates to any Floating LIBOR Rate Loan, means any such day that is
also a London Banking Day.

“Capital Expenditures” means, for any Person for any period of determination
thereof, (a) all net expenses incurred during such period by such Person in
connection with capital replacements, additions, renewals or improvements to any
of the capital assets of such Person which are required to be capitalized on the
books and accounts of such Person in accordance with GAAP, and (b) the amount of
Capital Lease Obligations paid by such Person during such period; provided,
 however, Capital Expenditures shall not include (i) expenditures for fixed
assets acquired in connection with an Acquisition permitted by Section 7.04(c),
or (ii) the acquisition of any Permitted Company Vehicles if such Permitted
Company Vehicles are financed with Floor Plan Loans.

“Capital Lease” means, with respect to any Person, any lease by that Person
which requires such Person to concurrently recognize the acquisition of an asset
and the incurrence of a liability in accordance with GAAP.





7

--------------------------------------------------------------------------------

 

 

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligations of such Person as the lessee under such
Capital Lease that would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuer and the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to make L/C Advances, cash or deposit account
balances, or, if the Administrative Agent and the L/C Issuer shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement, in each case in its capacity as a party to such Cash Management
Agreement.

“Change in Control” means an event or series of events by which:

(i)        (A)     the Parent does not own, directly or indirectly, 100% of the
Equity Interests of FRI, or

(B)     (1) the Equity Interests of Parent owned, directly or indirectly, by the
Permitted Holders shall (on a fully diluted basis after giving effect to the
exercise of any outstanding rights or options to acquire Equity Interests of
Parent) cease to constitute at least 26% of the Voting Equity Interests of the
Parent,  provided that, (2) if the Parent is managed by the Controlled Managing
Member and the Controlled Managing Member owns, directly or indirectly, 100% of
the Voting Equity Interests of the Parent, no “Change in Control” shall exist
under clause (i)(B)(1) so long as the Equity Interests of the Controlled
Managing Member owned, directly or indirectly, by the Permitted Holders (on a
fully diluted basis after giving effect to the exercise of any outstanding
rights or options to acquire Equity Interests of the Controlled Managing Member)
constitute at least 26% of the Voting Equity Interests of the Controlled
Managing Member;

(ii)        any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than the Permitted Holders, the Controlled Managing Member or
Crestview becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all Equity Interests that such





8

--------------------------------------------------------------------------------

 

 

 

person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 25% or more of the Voting Equity Interests of Parent
on a fully-diluted basis (and taking into account all such Equity Interests that
such “person” or “group” has the right to acquire pursuant to any option right);
provided that at no time shall Crestview have, directly or indirectly, a larger
percentage of the Voting Equity Interests of Parent (on a fully-diluted basis,
and taking into account all such Equity Interests that Crestview (or any Person
Controlled by Crestview) has the right to acquire pursuant to any option right)
than the Permitted Holders;

(iii)during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of FRI  cease to be
composed of individuals (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body; or

(iv)there is consummated any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company or any of its subsidiaries to any Person or group of
Persons, together with any Affiliates thereof other than to the Permitted
Holders; or

(v)FRI fails to own directly 100% of the Equity Interests of the Company; or

(vi)the direct or indirect holders of Equity Interests of the Company approve
any plan or proposal for the liquidation or dissolution of the Company.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986.





9

--------------------------------------------------------------------------------

 

 

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each of the mortgages, collateral assignments, security agreements,
pledge agreements or other similar agreements (including any supplemental
agreements or joinder agreements with respect thereto) delivered to the
Administrative Agent pursuant to Section 6.15, and each of the other agreements,
instruments or documents that creates, perfects, or purports to create or
perfect a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Commitment” means at any time with respect to any Lender, such Lender’s Letter
of Credit Commitment, Floor Plan Commitment and/or Revolving Credit Commitment,
as the context may require.  “Commitments” collectively means each Commitment of
all the Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Ratio” means, at any time, the ratio of Current Assets to
Current Liabilities.

“Consolidated EBITDAR” means for any period of determination, for the Company
and its Subsidiaries on a consolidated basis, Net Income for such period, plus,
to the extent deducted in the determination of Net Income and without
duplication with items included in the adjustments under GAAP to Net Income in
the determination of net income, (a) income tax liability for such period
(calculated as if the Company were a “C” corporation for income tax purposes),
(b) Interest Expense other than Floor Plan Interest Expense, (c) noncash income
or charges, including depreciation and amortization expenses, (d) net rents
(excluding non-cash capitalized or deferred rents as required under FASB ASC
840-10, 840-20 and 420-10), and (e) noncash charges related to the cooperative
resource fee owed by FR Holdings as described in the Audited Financial
Statements.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.





10

--------------------------------------------------------------------------------

 

 

 

“Controlled Account” means any account listed on Schedule 5.21 that is
maintained with Bank of America or identified by the Administrative Agent as an
account that is or shall be subject to Account Control Documentation pursuant to
this Agreement or any other Loan Document.

“Controlled Deposit Accounts” has the meaning specified in Section 6.11.

“Controlled Managing Member” means Camping World Holdings, Inc., a Delaware
corporation, so long as Camping World Holdings, Inc. satisfies each of the
following conditions:  (a) it is the sole managing member or sole manager of
Parent, (b) it controls all of the operational affairs and decision-making of
Parent and (c) the Permitted Holders and Crestview, collectively, have the right
to elect or appoint a majority of the members of the board of directors of
Camping World Holdings, Inc.

“Credit Extension” means each of the following:  (a) a Floor Plan Borrowing, (b)
an L/C Credit Extension, and (c) a Revolving Credit.

“Crestview” means Crestview Partners II, L.P. and its Affiliates.

“Current Assets” means the sum of cash, liquid assets, contracts in transit,
accounts receivable (excluding amounts due from officers, equity holders,
affiliates and employees) and inventory (including, without limitation, rental
units and other Eligible Floor Plan Vehicles or Units) (valued at the lower of
cost or market) of the Company and its Subsidiaries plus 100% of the LIFO
Reserve, all determined on a consolidated basis in accordance with GAAP.

“Current Liabilities” means, at any time, the consolidated total liabilities of
the Company and its Subsidiaries that would be shown as current liabilities on a
balance sheet of the Company and its Subsidiaries (including Floor Plan Loans)
prepared on a consolidated basis in accordance with GAAP at such time, excluding
any current liabilities (i) that constitute L/C Borrowings or (ii) expressly
subordinated in right of payment to the Obligations owing to the Secured
Parties, plus 40% of the LIFO Reserve;  provided that, for purposes of
calculating the Consolidated Current Ratio as of any time within one year prior
to the Maturity Date, not more than $7,000,000 of outstanding Revolving Credit
Loans hereunder shall be counted as Current Liabilities.

“Daily Loan Balance” has the meaning specified in Section 2.17(a)(i).

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;





11

--------------------------------------------------------------------------------

 

 

 

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and not past due for more than 30 days);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, provided if such Person shall not have assumed or otherwise become
liable for such liability, the amount of such liability shall be the then Fair
Market Value of such property;

(f)all Attributable Indebtedness in respect of Capital Leases and Synthetic
Lease Obligations of such Person;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h)all Guaranties of such Person in respect of any of the foregoing.

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person.  The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the swap termination value thereof as of such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Floor Plan Loans and other
Obligations, (other than L/C Borrowings, Letter of Credit Fees and Revolving
Credit Loans), an interest rate equal to (i) the Base Rate plus (ii) the Floor
Plan Applicable Rate applicable to Base Rate Loans determined based upon Pricing
Level IV as set forth in the table in the definition of “Floor Plan Applicable
Rate” (including any additional amounts added thereto pursuant to clause (i) of
the definition of “Floor Plan Applicable Rate”)  plus (iii) 3% per annum; (b)
when used with respect to L/C Borrowings, an interest rate equal to (i) the Base
Rate plus (ii) the Applicable Rate plus (iii) 3% per annum; (c) when used with
respect to Letter of Credit Fees, an interest rate equal to (i) the Applicable
Rate, plus (ii) 3% per annum; and (d) when used with respect to Revolving Credit
Loans, an interest rate equal to (i) the Base Rate plus (ii) the Revolving
Credit Applicable Rate applicable to Base Rate Loans plus (iii) 3% per annum.





12

--------------------------------------------------------------------------------

 

 

 

“Default Rate Notice”  has the meaning specified in Section 2.12(c).

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and any Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its obligation to make L/C Advances or otherwise participate in
Letters of Credit) within two Business Days of the date when due, (b) has
notified any Borrower, the Administrative Agent or the L/C Issuer in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or any Borrower, to confirm in writing to the
Administrative Agent and any Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and any Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action;  provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to any Borrower, the L/C Issuer, and each
other Lender promptly following such determination.

“Designated Jurisdiction” means any region, country or territory to the extent
that such region, country or territory itself is the subject of any Sanction.

 “Deposit Account” means an account listed on Schedule 5.21 that is used by a
Loan Party as a deposit account in the ordinary course of the business of such
Loan Party.

“Disputed Existing Loan” has the meaning specified in Section 4.01(a)(xi).





13

--------------------------------------------------------------------------------

 

 

 

“Documentation Agent” has the meaning specified in Section 6.03(c).

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
(a) the District of Columbia or (b) any state of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Floor Plan Vehicle or Unit” means any Eligible New Floor Plan Unit,
Specified New Floor Plan Unit, Eligible Used Floor Plan Unit, Eligible Rental
Floor Plan Unit, Eligible Used Vehicle or Permitted Company Vehicle.

“Eligible Forest River New/Rental Vehicle or Unit” means an Eligible New Floor
Plan Unit, Specified New Floor Plan Unit, Eligible Rental Floor Plan Unit or
Permitted Company Vehicle that, in each case, is manufactured or supplied by
Forest River.

“Eligible New/Rental Floor Plan Loans” has the meaning specified in Section
2.03(a).

“Eligible New Floor Plan Unit” means any Floor Plan Unit of any Borrower that is
new and unused, including, without limitation, any Floor Plan Unit purchased by
any Borrower from another dealer of Floor Plan Units, provided that any such
Floor Plan Unit so purchased shall be subject to an Eligible Repurchase
Agreement, and in any case, that the Administrative Agent, in its sole
discretion, deems to be an Eligible New Floor Plan Unit; provided that in no
event shall any Floor Plan Unit be deemed an Eligible New Floor Plan Unit unless
all representations and warranties set forth in the Collateral Documents with
respect to such Floor Plan Unit are true and correct and such Floor Plan Unit:





14

--------------------------------------------------------------------------------

 

 

 

(a)is an asset to which a Borrower has good and marketable title, is freely
assignable, and is subject to a perfected, first priority Lien in favor of the
Administrative Agent free and clear of any other Liens;

(b)is located at any of the facilities listed on Schedule 5.10 or such other
locations as are approved in writing by the Administrative Agent and, in the
case of facilities not owned by a Borrower, that are at all times subject to
landlord waiver agreements in form and substance satisfactory to the
Administrative Agent;

(c)is a Class A, Class B, or Class C recreational vehicle and/or towable as
classified by the Recreational Vehicle Industry Association and is of the then
current model year or the previous model year;

(d)has not been owned or held by any Borrower or, if applicable, any dealer from
whom any Borrower purchased such Floor Plan Unit for a combined period
(including the sum of any periods of ownership by any Borrower or any such
dealer) of more than 24 months; and

(e)is not obsolete or slow moving, and is of good and merchantable quality and
complies in all respects with all governmental standards applicable thereto,
free from any defects that might adversely affect the market value thereof.

“Eligible Parts Inventory” means the net book value of all parts and accessories
inventory of any of the Loan Parties on which the Administrative Agent holds a
perfected, first priority Lien, which inventory meets the eligibility criteria
requirements of the Administrative Agent.

“Eligible Rental Floor Plan Unit” means, from the time at which any Borrower
designates such Floor Plan Unit as an Eligible Rental Floor Plan Unit, any Floor
Plan Unit of any Borrower that is held by any Borrower for short-term rentals to
consumers or as a demonstration unit and which the Administrative Agent, in its
sole discretion, deems to be an Eligible Rental Floor Plan Unit; provided that
in no event shall any Floor Plan Unit be deemed an Eligible Rental Floor Plan
Unit unless all representations and warranties set forth in the Collateral
Documents with respect to such Floor Plan Unit are true and correct and such
Floor Plan Unit:

(a)is an asset to which a Borrower has good and marketable title, is freely
assignable, and is subject to a perfected, first priority Lien in favor of the
Administrative Agent free and clear of any other Liens;

(b)is located at any of the facilities listed on Schedule 5.10, or such other
locations as are approved in writing by the Administrative Agent and, in the
case of facilities not owned by a Borrower, that are at all times subject to
landlord waiver agreements in form and substance satisfactory to the
Administrative Agent;

(c)is a Class A, Class B, or Class C recreational vehicle and/or towable as
classified by the Recreational Vehicle Industry Association and is of the then
current model year or the previous seven model years;





15

--------------------------------------------------------------------------------

 

 

 

(d)has not been owned or held by any Borrowers for more than 36 months;

(e)has an odometer reading of no greater than 65,000 miles; and

(f)is not obsolete or slow moving, and is of good and merchantable quality and
complies in all respects with all governmental standards applicable thereto,
free from any defects that might adversely affect the market value thereof.

“Eligible Repurchase Agreement” means an agreement between the Administrative
Agent and a manufacturer or supplier of Floor Plan Units to any Borrower (or a
manufacturer or supplier of Floor Plan Units to another dealer that subsequently
sold such Floor Plan Units to any Borrower) providing for such manufacturer's or
supplier’s agreement to repurchase from such Borrower the Floor Plan Units sold
to such Borrower by such manufacturer, supplier or other dealer (whether such
Floor Plan Units are held for sale by such Borrower or held by such Borrower as
rental units) on such terms and conditions as are acceptable to the
Administrative Agent in its sole discretion.

“Eligible Used Floor Plan Loan” is defined in Section 2.03(b).

“Eligible Used Floor Plan Unit” means any Floor Plan Unit of any Borrower that
is used (i.e., a Floor Plan Unit that has been previously sold at retail, has
been registered, documented or titled in any state or jurisdiction, or has been
purchased or acquired by such Borrower from a source other than the
manufacturer, including trade-in inventory), or any Floor Plan Unit that is new
and unused but otherwise does not meet the conditions for being an Eligible New
Floor Plan Unit, and, in any case, that the Administrative Agent, in its sole
discretion, deems to be an Eligible Used Floor Plan Unit; provided that in no
event shall any Floor Plan Unit be deemed an Eligible Used Floor Plan Unit
unless all representations and warranties set forth in the Collateral Documents
with respect to such Floor Plan Unit are true and correct and such Floor Plan
Unit:

(a)is an asset to which a Borrower has good and marketable title, is freely
assignable, and is subject to a perfected, first priority Lien in favor of the
Administrative Agent free and clear of any other Liens;

(b)is located at any of the facilities listed on Schedule 5.10, or such other
locations as are approved in writing by the Administrative Agent and, in the
case of facilities not owned by a Borrower, that are at all times subject to
landlord waiver agreements in form and substance satisfactory to the
Administrative Agent;

(c)is a Class A, Class B, or Class C recreational vehicle and/or towable as
classified by the Recreational Vehicle Industry Association and is (at the time
of any Floor Plan Loan with respect thereto) of the then current model year or
the previous twelve model years; and

(d)is not obsolete or slow moving, and is of good and merchantable quality and
complies in all respects with all governmental standards applicable thereto,
free from any defects that might adversely affect the market value thereof.





16

--------------------------------------------------------------------------------

 

 

 

“Eligible Used Vehicle” means any Floor Plan Used Vehicle of any Borrower that
is held for sale in the ordinary course of such Borrower’s business; provided
that in no event shall any Floor Plan Used Vehicle be deemed an Eligible Used
Vehicle unless all representations and warranties set forth in the Collateral
Documents with respect to such Floor Plan Used Vehicle are true and correct and
such Floor Plan Used Vehicle:

(a)is an asset to which a Borrower has good and marketable title, is freely
assignable, and is subject to a perfected, first priority Lien in favor of the
Administrative Agent free and clear of any other Liens;

(b)is properly titled in such Borrower’s name or the certificate of title for
such Used Vehicle is endorsed in blank by the prior owners and such Borrower
holds such certificate of title (or such Borrower has, in accordance with its
standard policies and procedures, initiated the process by which the
requirements of this clause (b) will be satisfied);

(c)is located at any of the facilities listed on Schedule 5.10, or such other
locations as are approved in writing by the Administrative Agent and, in the
case of facilities not owned by a Borrower, that are at all times subject to
landlord waiver agreements in form and substance satisfactory to the
Administrative Agent;

(d)is of the then current model year or the previous five model years;

(e) has an odometer reading of less than 75,000 miles; and

(f)is not obsolete or slow moving, and is of good and merchantable quality and
complies in all respects with all governmental standards applicable thereto,
free from any defects that might adversely affect the market value thereof.

“Eligible Warranty Claim Receivables” means the book value of claims arising
from warranty service work to the extent such claims have been outstanding for
120 days or less.

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) established by the Company or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure





17

--------------------------------------------------------------------------------

 

 

 

to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Holder” has the meaning specified in the definition of Permitted Tax
Distribution.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA”  means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Obligated Party nor any ERISA Affiliate from a Pension
Plan subject to Section 4063 during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Obligated Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon  the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day, whether or
not applicable to any Lender, under regulations issued from time to time by the
FRB for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with





18

--------------------------------------------------------------------------------

 

 

 

respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).  The Floating LIBOR Rate for each outstanding Floating LIBOR Rate
Loan, as applicable, shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, the joint and several liability of such Loan Party for, or the
grant by such Loan Party of a security interest to secure, such Swap Obligation
(or any Guaranty thereof or joint and several liability therefor) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 10.21 and any
other “keepwell, support or other agreement” for the benefit of such Loan Party
and any and all guarantees of such Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Loan Party, the joint and several
liability of such Loan Party, or a grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty, liability or security interest is
or becomes excluded in accordance with the first sentence of this
definition.  The parties hereto agree that if any Loan Party has granted a Lien
on any Collateral of such Loan Party pursuant to any Collateral Document, the
obligations secured by such Lien shall exclude any Excluded Swap Obligation with
respect to such Loan Party, and such Collateral Document is hereby amended to
effect such exclusion.

“Excluded Taxes”  means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Credit Documents” has the meaning specified in Section 1.01(b).





19

--------------------------------------------------------------------------------

 

 

 

“Existing Floor Plan Loans”  has the meaning specified in Section 1.01(b)(i).

“Existing L/C Advances” has the meaning specified in Section 1.01(b)(iii).

“Existing Letters of Credit” has the meaning specified in Section
1.01(b)(ii).  Each of the Existing Letters of Credit is referenced on
Schedule 1.02-A attached hereto, provided that the failure to list any Existing
Letter of Credit on Schedule 1.02-A shall not prevent such letter of credit from
being an Existing Letter of Credit hereunder.

“Facility” means the Letter of Credit Facility, the Floor Plan Facility or the
Revolving Credit Facility, as the context may require.

“Facility Subordination Agreement” means any written agreement between the
Administrative Agent, on behalf of the Secured Parties, and any third party
creditor (an “Other Creditor”) of any Obligated Party, subordinating (a) the
Liens on all or substantially all of the Collateral granted to the
Administrative Agent by the Collateral Documents to Liens on such Collateral
held by such Other Creditor or (b) all or substantially all of the Obligations
owed to Secured Parties under the Loan Documents to the indebtedness owed to
such Other Creditor by the Obligated Parties.  For the avoidance of doubt, the
consent by the Required Lenders to Liens on any Collateral shall not, without
more, constitute a Facility Subordination Agreement, even if such Liens have
priority over any Lien of the Administrative Agent under applicable Law.

“Fair Market Value” means, at any time and with respect to any Property, the
sale value of such Property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement dated October 23, 2017 between the
Company and the Administrative Agent.





20

--------------------------------------------------------------------------------

 

 

“FEMA” means the United States Federal Emergency Management Agency and any
successor agency.

“Fixed Charge Coverage Ratio” means the ratio of (a) Consolidated EBITDAR less
non-financed Capital Expenditures to (b) Fixed Charges, calculated as of the end
of each month based upon the twelve consecutive months ended on such date of
determination.

“Fixed Charges” means, for any period of determination, for the Company and its
Subsidiaries on a consolidated basis, without duplication, the sum of (i) cash
Interest Expense (other than cash interest paid on Floor Plan Debt), (ii) net
rents (excluding non-cash capitalized or deferred rents as required under FASB
ASC 840-10, 840-20 and 420-10), (iii) income tax liability for such period
(calculated as if the Company were a “C” corporation for income tax purposes),
and (iv) scheduled principal payments of Debt (excluding scheduled principal
payments of Subordinated Debt not paid in cash).

“FLAIR Account” has the meaning specified in Section 2.04(a).

“FLAIR Reduction” has the meaning specified in Section 2.04(c).

“Floating LIBOR Rate” means a rate per annum determined by the Administrative
Agent pursuant to the following formula:

 

Floating LIBOR Rate

=

Floating LIBOR Base Rate

 

1.00 – Eurodollar Reserve Percentage

 

 

Where,

“Floating LIBOR Base Rate” means:

(a)for any interest calculation with respect to a Floating LIBOR Rate Loan, on
any date, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the most recent Adjustment Date
occurring on or prior to such date, for Dollar deposits (for delivery on such
Adjustment Date) with a term of one month commencing on such Adjustment Date;

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to the most recent Adjustment Date occurring
on or prior to such date for U.S. Dollar deposits with a term of one month
commencing on such Adjustment Date; and

(c)if the Floating LIBOR Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible



21

--------------------------------------------------------------------------------

 

 

 

for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Floating LIBOR Rate Loan” means a Loan bearing interest at the Floating LIBOR
Rate.

“Floor Plan Applicable Rate” means, from time to time, the following percentages
per annum, based upon the Consolidated Current Ratio as set forth below:

 

Floor Plan Applicable Rate

Pricing
Level

Consolidated Current Ratio

Floating
LIBOR
Rate Loans

Base
Rate
Loans

I

Greater than 1.250 to 1.000

2.05%

0.55%

II

Greater than 1.220 to 1.000 but less than or equal to 1.250 to 1.000

2.15%

0.65%

III

Greater than 1.200 to 1.000 but less than or equal to 1.220 to 1.000

2.35%  

0.85%

IV

Less than or equal to 1.200 to 1.000

2.50%

1.00%

 

provided that (i)  commencing on the Effective Date, the Applicable Rate for
Floor Plan Loans will be 2.15% in the case of Floor Plan Loans that are Floating
LIBOR Rate Loans, and 0.65% in the case of Floor Plan Loans that are Base Rate
Loans and (ii) commencing in January 2018, the Applicable Rate for any month
shall be determined by reference to the above grid and the Consolidated Current
Ratio as set forth in the most recent monthly Compliance Certificate (each, a
“Monthly Compliance Certificate”) received by the Administrative Agent pursuant
to Section 6.02 delivered with the financial statements delivered pursuant to
Section 6.01(a) for the monthly period then ended.  Any increase or decrease in
the Applicable Rate resulting from a change in the Consolidated Current Ratio
shall become effective as of the first day of the calendar month immediately
following the date a Monthly Compliance Certificate is delivered pursuant to
Section 6.02;  provided,  however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level IV shall
apply as of the first day of the calendar month after the date on which such
Compliance Certificate was required to have been delivered until the first day
of the calendar month after the date a Compliance Certificate is timely
delivered (but nothing contained in this definition shall be deemed to waive any
Default arising from the failure to deliver any Compliance Certificate when
due).  Notwithstanding anything to the contrary contained in this definition,
the determination of the Floor Plan Applicable Rate for any period shall be
subject to the provisions of Section 2.14(b).

“Floor Plan Borrowing” means a borrowing of Floor Plan Loans pursuant to Section
2.02.

“Floor Plan Borrowing Notice” has the meaning specified in Section 2.03(b).

“Floor Plan Commitment” means, for each Floor Plan Lender, (i) its obligation to
make Floor Plan Loans to the Borrowers up to the amount set forth opposite such
Lender’s name on Schedule 1.01, under the caption “Floor Plan Commitment”, or
opposite such caption in the





22

--------------------------------------------------------------------------------

 

 

 

Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement, and (ii) its obligation to purchase and fund participations
in Floor Plan Loans pursuant to Section 2.17.

“Floor Plan Debt” means all secured Debt of the Company and its Subsidiaries
incurred to finance Eligible Floor Plan Vehicles or Units under this Agreement.

“Floor Plan Facility” means, at any time, the aggregate amount of the Floor Plan
Commitments of the Floor Plan Lenders at such time.

“Floor Plan Facility Exposure” means, as to any Floor Plan Lender at any time,
the aggregate principal amount at such time of its outstanding Floor Plan Loans
at such time

“Floor Plan Interest Expense” means that component of the Company’s aggregate
Interest Expense, determined on a consolidated basis, attributable to Floor Plan
Debt.

“Floor Plan Lender” means at any time, any Lender having a Floor Plan
Commitment.

“Floor Plan Loan” has the meaning specified in Section 2.02(a).

“Floor Plan Note” means a promissory note made by each Borrower in favor of a
Floor Plan Lender evidencing Floor Plan Loans made by such Floor Plan Lender,
substantially in the form of Exhibit A-1.

“Floor Plan Outstandings” has the meaning specified in Section 2.04(c).

“Floor Plan Units” means inventory of the Borrowers consisting of recreational
vehicles and/or towables sold or leased by the Borrowers in the ordinary course
of their businesses.  Floor Plan Units do not include supplies or spare parts
inventory.

“Floor Plan Vehicle or Unit” means any Floor Plan Unit, Floor Plan Used Vehicle
or Permitted Company Vehicle.

“Floor Plan Used Vehicle” means inventory of the Borrowers consisting of Used
Vehicles sold by the Borrowers in the ordinary course of their
businesses.  Floor Plan Used Vehicles do not include supplies or spare parts
inventory.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Forest River” means Forest River, Inc. or any of its Subsidiaries.

“FR Holdings” means FreedomRoads Holding Company, LLC, a Minnesota limited
liability company.





23

--------------------------------------------------------------------------------

 

 

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FRI” means FreedomRoads Intermediate Holdco, LLC, a Minnesota limited liability
company.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Goodwill Amount” has the meaning specified in Section 7.04(c)(i).

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien).  The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if





24

--------------------------------------------------------------------------------

 

 

 

not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, (a) the Holding Company Guarantors, (b) the
Subsidiary Guarantors, and (c) with respect to (i) Obligations owing by any Loan
Party or any Subsidiary of a Loan Party under any Hedge Agreement or any Cash
Management Agreement and (ii) the payment and performance by each Specified Loan
Party of its obligations under its Guarantee with respect to all Swap
Obligations, each Borrower.

“Guaranty” means, collectively, the Holding Company Guaranty and the Subsidiary
Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into a Secured
Hedge Agreement, is a Lender or an Affiliate of a Lender, or (b) at the time it
(or its Affiliate) becomes a Lender, is a party to a Swap Contract required or
permitted under Article VI or VII, in each case in its capacity as a party to
such Secured Hedge Agreement.

“Holding Company Guaranty” means that certain Fifth Amended and Restated
Guaranty dated as of the date hereof made by FRI in favor of the Secured
Parties, substantially in the form of Exhibit C, together with each Holding
Company Guaranty Joinder Agreement (as defined in the Holding Company Guaranty)
pursuant to Section 6.15.

“Holding Company Guarantor” means, collectively, FRI and each other Intermediate
Holding Company existing on the Effective Date and each future direct and
indirect Intermediate Holding Company that shall be required to execute and
deliver a Holding Company Guaranty Joinder Agreement (as defined in the Holding
Company Guaranty) pursuant to Section 6.15.

“Hurricane Program” means the sales and leasing program whereby Floor Plan Units
will be (i) sold by the Company to FEMA or other state or federal agencies
working under disaster relief programs, or (ii) leased by the Borrowers to
non-governmental entities as temporary housing for persons affected by
hurricanes in the United States from time to time, in each case in accordance
with Sections 6.18 and 6.19 hereof and the other terms of this Agreement
relating to such sales or leases.

“Hurricane Program Lessees” means the entities to which the Borrowers lease
Floor Plan Units under the Hurricane Program in accordance with Section 6.19 and
the other terms of this Agreement relating to the Hurricane Program for use of
those units as temporary housing for persons affected by hurricanes in the
United States from time to time.

“Impacted Loans” has the meaning specified in Section 3.03.





25

--------------------------------------------------------------------------------

 

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Expense” means, for any Person, determined on a consolidated basis,
the sum of all interest on Debt paid or payable (including the portion of rents
payable under Capital Leases allocable to interest, but excluding interest
allowances from manufacturers/vendors) plus all original issue discount and
other interest expense associated with Debt amortized or required to be
amortized in accordance with GAAP.

“Interest Payment Date” means the fifteenth (15th) day of each month, or if such
day falls on a day other than a Business Day, the next Business Day thereafter,
and the Termination Date.

“Intermediate Holding Company” means each direct and indirect Subsidiary of FRI
that is not a Subsidiary of the Company.

“Investment” means (a) any investment, made in cash or by delivery of property,
by any Loan Party (i) in any Person, whether by acquisition of Equity Interests,
Debt or other obligation or Security, or by loan, Guarantee, advance, capital
contribution or otherwise (including pursuant to a merger with any Person that
was not a Borrower prior to such merger), or (ii) in any Property, or (b) any
Acquisition.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each L/C Lender, such Lender’s funding of
its participation in any (a) Unreimbursed Amount or (b) L/C Borrowing in
accordance with its Applicable Percentage, including any Existing L/C Advance.





26

--------------------------------------------------------------------------------

 

 

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrowers.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder (including the Existing Letters of Credit), or any successor
issuer of Letters of Credit hereunder.

“L/C Lender” means, at any time, any Lender that has a Letter of Credit
Commitment at such time.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all L/C Advances and Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and
shall include the L/C Lenders, the Floor Plan Lenders and the Revolving Credit
Lenders, as the context requires.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Commitment” means, as to each L/C Lender, its obligation to
purchase participations in L/C Obligations, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 1.01, under the caption “Letter of Credit Commitment”,
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Facility” means, at any time, the aggregate amount of the L/C
Lenders’ Letter of Credit Commitments at such time, which shall not exceed
$15,000,000 at any time.





27

--------------------------------------------------------------------------------

 

 

 

“Letter of Credit Facility Exposure” means, as to any L/C Lender at any time,
the aggregate principal amount at such time of its outstanding L/C Advances and
such L/C Lender’s obligation to participate in any L/C Borrowing at such time.

“Letter of Credit Fee” has the meaning specified in Section 2.01(h).

“LIBOR” has the meaning specified in the definition of Floating LIBOR Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b)(i).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Adjustment Date, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

“LIFO Reserve” means, as of any date of determination, the amount by which the
book value of the inventory of the Company and its Subsidiaries, as reported on
the consolidated and consolidating financial statements of the Company and its
Subsidiaries as of such date, would be lower if the Company applied the
first-in, first-out method, calculated in accordance with GAAP, to value such
inventory as of such date.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Floor Plan Loan or Revolving Credit Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Floor Plan
Notes, (c) the Revolving Credit Notes, (d) each Guaranty, (e) the Collateral
Documents, (f) the Fee Letter, (g) each Issuer Document and (h) any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.20 of this Agreement.

“Loan Parties” means, collectively, the Borrowers and each Subsidiary Guarantor.





28

--------------------------------------------------------------------------------

 

 

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Manufacturer Category” means, as of any date of determination, the status of a
manufacturer or supplier of Floor Plan Units as a Tier One Manufacturer or a
Tier Two Manufacturer.

“Material” means, unless otherwise specifically stated, material in relation to
the business, operations, affairs, financial condition, assets, properties or
prospects of any Loan Party.

“Material Adverse Effect” means, (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of (1) the Company and its
Subsidiaries taken as a whole or (2) FRI and its Subsidiaries taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Secured Party under the Loan Documents, or of the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Obligated Party or other Guarantor (or any party to
any intercreditor or subordination undertaking) of any Loan Document, or of any
intercreditor or subordination undertaking relating to the Facilities to which
it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $1,000,000 or more or otherwise material to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
such Person.

“Maturity Date” means December 12, 2020;  provided,  however, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed twelve month period of the Company.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.20(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.





29

--------------------------------------------------------------------------------

 

 

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Obligated Party or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

“Net Income” means for any Person for any period for which the amount thereof is
to be determined, the net income (or net losses) of such Person and its
Subsidiaries on a consolidated basis as determined in accordance with GAAP after
deducting, to the extent included in computing said net income and without
duplication, (i) the income (or deficit) of any Person (other than a Subsidiary
of such Person), in which such Person or any of its Subsidiaries has any
ownership interest, except to the extent that any such income has been actually
received by such Person or such Subsidiary in the form of cash dividends or
similar cash distribution, (ii) any income (or deficit) of any other Person
accrued prior to the date it becomes a Subsidiary of such Person or merges into
or consolidates with such entity, (iii) the gain or loss (net of any tax effect)
resulting from the sale of any capital assets, (iv) any gains or losses or other
income which are non-recurring, extraordinary or attributable to discontinued
operations, (v) gains or losses resulting from the write-up or write-down of any
assets, and (vi) any portion of the net income of any Subsidiaries which is not
available for distribution to the Company.

“Net Proceeds Amount” means, with respect to any Transfer of any Property by any
Person, an amount equal to the difference of (a) the aggregate amount of the
consideration (valued at the Fair Market Value of such consideration at the time
of the consummation of such Transfer) received by such Person in respect of such
Transfer, minus (b) all ordinary and reasonable out-of-pocket costs and expenses
actually incurred by such Person in connection with such Transfer.

“New Unit Invoiced Amount” means, with respect to any Eligible New Floor Plan
Unit, any Specified New Floor Plan Unit, any Eligible Rental Floor Plan Unit or
any Permitted Company Vehicle, the amount of the manufacturer or vendor invoice
(including freight charges) as specified to the Administrative Agent from time
to time by the applicable manufacturer or vendor of such Eligible New Floor Plan
Unit, Specified New Floor Plan Unit, Eligible Rental Floor Plan Unit or
Permitted Company Vehicle.

“New Vehicle” means a Vehicle which has never been owned except by a
manufacturer, distributor or dealer and has never been registered.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Obligated Party” means each Loan Party and each Holding Company Guarantor.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Obligated Party or Guarantor arising under any Loan
Document or otherwise with respect to any Loan, Letter of Credit, Secured Cash
Management Agreement, or Secured Hedge Agreement, in each case whether direct or
indirect (including those acquired by assumption),





30

--------------------------------------------------------------------------------

 

 

 

absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Obligated Party or Guarantor (or any of their respective Affiliates) thereof
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding, provided that the Obligations of any Obligated Party
or Guarantor shall exclude any Excluded Swap Obligations with respect to such
Obligated Party or Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”  means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

“Outstanding Amount” means (a) with respect to Floor Plan Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Floor Plan Loans, as the case may
be, occurring on such date; (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Company of Unreimbursed Amounts; and (c) with respect to
Revolving Credit Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Credit Loans, as the case may be, occurring on such date.

“Parent” means a corporation, limited liability company, partnership or other
entity that owns, directly or indirectly, 100% of the Equity Interests of FRI.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.





31

--------------------------------------------------------------------------------

 

 

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431 and
432 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means at any time any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code and is maintained or is contributed to by any Obligated Party and any ERISA
Affiliate.

“Permitted Company Vehicles” means vehicles purchased by a Borrower for use in
its business in the ordinary course (including use by officers and employees),
which vehicles are of the then current model year or the previous model year
when so purchased, and in any case, that the Administrative Agent, in its sole
discretion, deems to be a Permitted Company Vehicle; provided that in no event
shall any such vehicle be deemed a Permitted Company Vehicle unless all
representations and warranties set forth in the Collateral Documents with
respect to such vehicle are true and correct and such vehicle:

(a)is an asset to which a Borrower has good and marketable title, is freely
assignable, and is subject to a perfected, first priority Lien in favor of the
Administrative Agent free and clear of any other Liens;

(b)is located at any of the facilities listed on Schedule 5.10 or such other
locations as are approved in writing by the Administrative Agent and, in the
case of facilities not owned by a Borrower, that are at all times subject to
landlord waiver agreements in form and substance satisfactory to the
Administrative Agent;

(c)has not been owned or held by any Borrowers for more than 23 months;

(d)has an odometer reading of no greater than 45,000 miles; and

(e)is not obsolete or slow moving, and is of good and merchantable quality and
complies in all respects with all governmental standards applicable thereto,
free from any defects that might adversely affect the market value thereof.

“Permitted Equity Interest Disposition” means the distribution by the Company of
Equity Interests in the Released Parties.

“Permitted Holders” means, with respect to any Equity Interests of any Person
(the “Designated Equity Interests”): (a) Marcus Lemonis, (b) Stephen Adams, (c)
the wife, children and grandchildren of Stephen Adams, (d) trusts of which
Stephen Adams, his wife, his children or his grandchildren are the sole
beneficiaries and for which one or more of such individuals are the trustee(s),
and (e) any other entity provided (in the case of this clause (e)) that Stephen
Adams and/or Marcus Lemonis has the power to exercise all voting rights with
respect to any Designated Equity Interests held by such entity.





32

--------------------------------------------------------------------------------

 

 

 

“Permitted Investments” means, collectively, all of the following:

(a)acquisitions of inventory to be sold or leased in the ordinary course of
business of any Loan Party;

(b)Investments in current assets arising from the sale or lease of goods and
services in the ordinary course of business of the Company and its Subsidiaries;

(c)Investments existing on the Effective Date and disclosed in Schedule 5.15;

(d)Investments in U.S. governmental securities, provided that such obligations
mature within 365 days from the date of acquisition thereof;

(e)Investments in certificates of deposit or banker’s acceptances issued by an
Acceptable Bank, provided that such obligations mature within 365 days from the
date of acquisition thereof;

(f)Investments in commercial paper given the highest rating by a credit rating
agency of recognized national standing and maturing not more than 270 days from
the date of creation thereof;

(g)Investments in tax-exempt obligations of any state of the United States of
America, or any municipality of any such state, in each case rated “AA” or
better by S&P and “Aa2” or better by Moody’s or an equivalent rating by any
other credit rating agency of recognized national standing, provided that such
obligations mature within 365 days from the date of acquisition thereof;

(i)loans to officers and employees of any Loan Party made in the ordinary course
of business, so long as the aggregate outstanding amount of all such loans shall
not at any time exceed $1,000,000; and

(j)acquisitions of equipment to be used in the ordinary course of business.

“Permitted Lien” means Liens expressly permitted by Section 7.02.

“Permitted Tax Distribution” means, for so long as any Loan Party is an “S
corporation” or a substantially similar pass-through entity for federal income
tax purposes, for any period, any Restricted Payment by the Company directly or
indirectly, to FR Holdings for distribution to the Persons who are ultimately
responsible to pay federal income taxes with respect to the Company’s
consolidated net income (collectively, the “Equity Holders”, and each an “Equity
Holder”) in such amounts, with respect to any taxable year, as are reasonably
estimated by the Company’s chief financial officer or chief accounting officer
to be equal to the aggregate federal, state and local income taxes (including
estimated taxes) payable by the Equity Holders for such taxable year, calculated
by (a) applying the highest marginal individual income tax rates then in effect
under the Code and under the laws of any state in which any Equity Holder is
required to pay income taxes with respect to the Company’s consolidated net
income, and (b) taking into account only the Equity Holders’ flow-thru items
from the Company for such year, such flow-thru items to be reduced (without
duplication) by the amount of any losses allocated to the Equity Holders for
prior taxable





33

--------------------------------------------------------------------------------

 

 

 

years, whether or not used by any Equity Holder, and the deductibility or
creditability of the resulting taxes against each other for differences in
taxable years between an Equity Holder and the Company.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Obligated
Party or any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in the last paragraph of Section 6.01.

“Pledge Agreement” means that certain Fifth Amended and Restated Securities
Pledge Agreement dated as of the date hereof, made by FRI, the Company and
certain Loan Parties party thereto in favor of the Administrative Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit F attached
hereto, as supplemented from time to time by the execution and delivery of a
Pledge Joinder Agreement or Pledge Agreement Supplement (each as defined in the
Pledge Agreement) and as otherwise supplemented, amended, restated or modified
from time to time.

“Prohibited Transaction” means a transaction with respect to an Employee Benefit
Plan that is prohibited under section 4975 of the Code or section 406 of ERISA
and not exempt under section 4975 of the Code or section 408 of ERISA.

“Property” and “Properties” means, unless otherwise specifically limited, real
or personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender”  has the meaning specified in the last paragraph of Section
6.01.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Support Documents” means such third party consents, landlord and
mortgagee agreements, mortgagee title insurance policies (in amounts and with
endorsements acceptable to the Administrative Agent), surveys, appraisals,
environmental reports, flood hazard certifications, evidence of flood insurance
(if required), other mortgage-related documents, and subordination and
nondisturbance agreements, in each case as the Administrative Agent may request.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.





34

--------------------------------------------------------------------------------

 

 

 

“Reflooring Loan” is defined in Section 2.02(c).

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Released Parties” means Automatch USA, LLC and National Car Cash LLC.

“Removal Effect Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reported Discrepancies” has the meaning specified in Section 6.03(d).

“Request for Credit Extension” means (a) with respect to an L/C Credit
Extension, a Letter of Credit Application, (b) with respect to a Floor Plan
Loan, a Floor Plan Borrowing Notice and (c) with respect to a Revolving Credit
Loan, a Revolving Credit Borrowing Notice.

“Required Floor Plan Lenders” means, at any time, Floor Plan Lenders having
Total Floor Plan Facility Exposure representing at least 60% of the Total Floor
Plan Facility Exposure of all Floor Plan Lenders.  The Floor Plan Facility
Exposure of any Defaulting Lender shall be disregarded in determining Required
Floor Plan Lenders at any time.

“Required Lenders” means, at any time, Lenders having Total Credit Exposure
representing at least 60% of the Total Credit Exposure of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any L/C
Borrowing that such Defaulting Lender has failed to fund that has not been
reallocated to and funded by another L/C Lender shall be deemed to be held by
the Lender that is the L/C Issuer in making such determination.

“Required L/C Lenders” means, at any time, L/C Lenders having Total Letter of
Credit Facility Exposure representing at least 60% of the Total Letter of Credit
Facility Exposure of all L/C Lenders.  The Total Letter of Credit Facility
Exposure of any Defaulting Lender shall be disregarded in determining Required
L/C Lenders at any time; provided that, the amount of any L/C Borrowing that
such Defaulting Lender has failed to fund that has not been reallocated to and
funded by another L/C Lender shall be deemed to be held by the Lender that is
the L/C Issuer in making such determination.

“Required Revolving Credit Lenders” means at any time, Revolving Credit Lenders
having Total Revolving Credit Facility Exposure representing at least 60% of the
Total Revolving Credit Facility Exposure of all Revolving Credit Lenders.  The
Revolving Credit Facility Exposure of any Defaulting Lender shall be disregarded
in determining Required Revolving Credit Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).





35

--------------------------------------------------------------------------------

 

 

 

“Responsible Officer” means (i)  the chief executive officer, president, chief
financial officer, chief administrative officer, chief operating officer,
treasurer, assistant treasurer or controller of a Loan Party and any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent and (ii) solely for
purposes of notices given pursuant to Section 2.06, 2.08 or 2.14(a) with respect
to any Revolving Credit Loan any other officer of the applicable Loan Party so
designated in or pursuant to an agreement between the applicable Loan Party and
the Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution or any payment
(whether in cash, securities or other property) with respect to:

(a)any capital stock or other Equity Interest of any Loan Party;

(b)any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to any Loan Party’s stockholders, partners, members or the equivalent Persons
thereof; and

(c)any Subordinated Debt of any Loan Party (including, without limitation, any
payment of principal, interest, any fee or other obligation thereunder).

“Revolving Credit Applicable Rate” means (a) in the case of Floating LIBOR Rate
Loans, 2.40% per annum and (b) in the case of Base Rate Loans, 0.90% per annum.

“Revolving Credit Borrowing” means a borrowing of Revolving Credit Loans
pursuant to Section 2.05.

“Revolving Credit Borrowing Notice” has the meaning specified in Section
2.06(a).

“Revolving Credit Commitment” means, for each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrowers up to the amount set
forth opposite such Lender’s name on Schedule 1.01, under the caption “Revolving
Credit Commitment”, or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments of the Revolving Credit Lenders at such time.

“Revolving Credit Facility Exposure” means, as to any Revolving Credit Lender at
any time, the aggregate principal amount at such time of its outstanding
Revolving Credit Loans at such time





36

--------------------------------------------------------------------------------

 

 

 

“Revolving Credit Lender” means at any time, any Lender having a Revolving
Credit Commitment.

“Revolving Credit Loan” has the meaning specified in Section 2.05(a).

“Revolving Credit Note” means a promissory note made by each Borrower in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit A-2.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(b)(i).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted by this Agreement
that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security” has the meaning set forth in section 2(a)(1) of the Securities Act of
1933.

“Security Agreement” means that certain Sixth Amended and Restated Security
Agreement dated as of the date hereof, made by FRI, the Company and the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit  E attached hereto, as
supplemented from time to time by the execution and delivery of a Security
Joinder Agreement (as defined in the Security Agreement) and as otherwise
supplemented, amended, restated or modified from time to time.

“Settlement” means as of any time, the making of, or the receiving of payments,
in immediately available funds, by the Floor Plan Lenders, to the extent
necessary to cause each Floor Plan Lender’s actual funded share of the
outstanding amount of Floor Plan Loans (after giving effect to any Loan to be
made on such day) to be equal to such Floor Plan Lender’s Applicable Percentage
under the Floor Plan Facility (after giving effect to any Floor Plan Loan to be
made on





37

--------------------------------------------------------------------------------

 

 

 

such day), in any case where, prior to such event or action, such Floor Plan
Lender’s actual funded share of the Floor Plan Loans is not so equal.

“Settlement Amount” has the meaning specified in Section 2.17(a).

“Settlement Date” has the meaning specified in Section 2.17(a).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21).

“Specified New Floor Plan Loan” is defined in Section 2.03(b)

“Specified New Floor Plan Unit”  means any Floor Plan Unit of any Borrower that
satisfies the conditions to be an Eligible New Floor Plan Unit except that such
unit is not subject to an Eligible Repurchase Agreement.

“Subordinated Debt” means, collectively, the Debt evidenced by each of the
Subordinated Notes and any other Debt of any Loan Party subject to a valid and
enforceable Subordination Agreement.

“Subordinated Guaranty” means any Guarantee of a Subordinated Note issued by a
Borrower that is subject to a valid and enforceable Subordination Agreement.

“Subordinated Note” means any subordinated note made by any Borrower (i)
existing as of the Effective Date and listed as such on Schedule 5.15 or (ii)
issued after the Effective Date to a seller of assets to such Borrower in
connection with an Acquisition permitted hereunder and substantially similar in
form and substance (except as to payment dates and maturity date) to the
Subordinated Notes issued prior to the Effective Date, in each case, subject to
a valid and enforceable Subordination Agreement.

“Subordination Agreement” means, collectively, each of the Subordination
Agreements between any Borrower and one or more holders of Debt of such
Borrower, subordinated to the Obligations pursuant thereto, substantially in the
form attached hereto as Exhibit I.





38

--------------------------------------------------------------------------------

 

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantors” means each direct and indirect Subsidiary of the Company
existing on the Effective Date and each future direct and indirect Subsidiary of
Company that shall be required to execute and deliver a Subsidiary Guaranty
Joinder Agreement (as defined in the Subsidiary Guaranty) pursuant to Section
6.15.

“Subsidiary Guaranty” means that certain Fifth Amended and Restated Subsidiary
Guaranty Agreement dated as of the date hereof, made by the Subsidiary
Guarantors in favor of the Secured Parties, substantially in the form of Exhibit
D, together with each Subsidiary Guaranty Joinder Agreement (as defined in the
Subsidiary Guaranty) delivered pursuant to Section 6.15.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).





39

--------------------------------------------------------------------------------

 

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier to occur of (i) the Maturity Date or (ii)
the date on which the applicable Commitment is terminated in whole pursuant to
Section 2.10 or Section 8.02.

“Third Party Bank” means any bank or other financial institution identified on
Schedule 5.21, excluding the Administrative Agent.

“Tier One Manufacturer”  means each manufacturer or supplier of Floor Plan Units
identified as a “Tier One Manufacturer” from time to time on Schedule 1.02-B
attached hereto.  Each of the manufacturers or suppliers listed as a Tier One
Manufacturer on Schedule 1.02-B on the Effective Date shall be deemed to be a
Tier One Manufacturer as of the Effective Date, subject, however, to the right
of the Administrative Agent to change the Manufacturer Category of any
manufacturer or supplier of Floor Plan Units (or to add a manufacturer or
supplier to a Manufacturer Category) from time to time after the Effective Date
in accordance with Section 2.02(f) or Section 2.09(k).

“Tier Two Manufacturer”  means each manufacturer or supplier of Floor Plan Units
identified as a “Tier Two Manufacturer” from time to time on Schedule 1.02-B
attached hereto.  Each of the manufacturers or suppliers listed as a Tier Two
Manufacturer on Schedule 1.02-B shall be deemed to be a Tier Two Manufacturer as
of the Effective Date, subject, however, to the right of the Administrative
Agent to change the Manufacturer Category of any manufacturer or supplier of
Floor Plan Units (or to add a manufacturer or supplier to a Manufacturer
Category) from time to time after the Effective Date in accordance with Section
2.02(f) or Section 2.09(k).

“Total Commitment” means the sum of aggregate Commitments of all the Lenders
under the Letter of Credit Facility, the Floor Plan Facility and the Revolving
Credit Facility.

“Total Credit Exposure” means, as to any Lender at any time, the sum of (i) the
Total Letter of Credit Facility Exposure of such Lender, (ii) the Total Floor
Plan Facility Exposure of such Lender and (iii) the Total Revolving Credit
Facility Exposure of such Lender.

“Total Floor Plan Facility Exposure” means, as to any Floor Plan Lender at any
time, the sum of (i) the unused Floor Plan Commitment of such Lender and (ii)
the Floor Plan Facility Exposure of such Lender at such time.

“Total Letter of Credit Facility Exposure” means, as to any L/C Lender at any
time, the sum of (i) the unused Letter of Credit Facility Commitment of such
Lender and (ii) the Letter of Credit Facility Exposure of such Lender at such
time.

“Total Revolving Credit Facility Exposure” means as to any Revolving Credit
Lender at any time, the sum of (i) the unused Revolving Credit Commitment of
such Lender and (ii) the Revolving Credit Facility Exposure of such Lender at
such time.

“Total Outstandings” means aggregate Outstanding Amount of all Loans and all L/C
Obligations.





40

--------------------------------------------------------------------------------

 

 

 

“Transfer” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated
therewith.  For purposes of determining the application of the Net Proceeds
Amount in respect of any Transfer, the Company may designate any Transfer as one
or more separate Transfers each yielding a separate Net Proceeds Amount.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Floating LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of Illinois;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Illinois, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.01(c)(i).

“Used Unit Book Value” means, with respect to any Eligible Used Floor Plan Unit,
the low wholesale value of such Eligible Used Floor Plan Unit, as determined by
reference to the most recently published National Automobile Dealers Association
RV Industry Appraisal Guide or such comparable report or source of information
reasonably designated by the Administrative Agent.

“Used Vehicle” means any Vehicle other than a New Vehicle.

“Used Vehicle Book Value” means, with respect to any Eligible Used Vehicle, the
“Average Trade In Value with no Adds” for such Eligible Used Vehicle, as
determined by reference to the most recently published National Automobile
Dealers Association Used Car Guide or such comparable report or source of
information reasonably designated by the Administrative Agent.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Vehicle” means any automobile or truck (other than a recreational vehicle or
towable) approved for highway use by any state of the United States.

“Voting Equity Interests” of any Person means the Equity Interests of such
Person that are entitled to vote for members of the board of directors or other
equivalent governing body of such Person.





41

--------------------------------------------------------------------------------

 

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.03     Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, preliminary statements or recitals,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and preliminary statements or recitals, Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.04     Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements (provided that, for the purpose of calculating
covenant compliance under Article VII, the effect to SFAS No. 133 shall not be
applied), except as otherwise specifically prescribed herein.





42

--------------------------------------------------------------------------------

 

 

 

Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b)     Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for purposes of determining the Consolidated Current Ratio and the
Fixed Charge Coverage Ratio (including for purposes of Sections 7.22 and 7.23),
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.

(c)     Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d)     Pro Forma Effect.  With respect to the calculation of any financial
ratio or compliance with any financial covenant, including without limitation
the financial covenants set forth in Sections 7.22 and 7.23, for each
Measurement Period that includes the date in which any Person consolidates or
merges with the Company or any of its Subsidiaries, or conveys, transfers or
leases all or substantially all of its assets in a single transaction or series
of transactions to the Company or any of its Subsidiaries, or the Company or any
of its Subsidiaries acquires equity interests in another Person that as a result
becomes a Subsidiary of the Company, in each case as permitted hereunder, then,
to the extent GAAP, applied on a consistent basis, does not so provide,
Consolidated EBITDAR, Fixed Charges or any other similar financial term defined
and used in this Agreement (and each of the components thereof) that is measured
over a Measurement Period shall include the results of operations of the Person
or assets so acquired on a historical pro forma basis as if such acquisition had
been consummated on the first day of such Measurement Period.

1.05     Rounding.  Any financial ratios required to be maintained by the
Company and its Subsidiaries pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which





43

--------------------------------------------------------------------------------

 

 

 

such ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

1.06     Times of Day; Rates.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Floating LIBOR Rate” or with respect to any comparable or successor rate
thereto.

1.07     Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided,  however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01     Letter of Credit Facility.

(a)     The Letter of Credit Commitment.

(i)     Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the L/C Lenders set forth in this
Section 2.01, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit denominated in Dollars for the account of the Company or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.01(b), and (2) to honor drawings under the Letters
of Credit; and (B) the L/C Lenders severally agree to participate in Letters of
Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) no L/C Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations shall exceed such
Lender’s Letter of Credit Commitment and (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Facility.  Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Effective Date shall
be subject to and governed by the terms and conditions hereof.  Each L/C Lender





44

--------------------------------------------------------------------------------

 

 

 

severally agrees to make L/C Advances from time to time during the Availability
Period up to an outstanding principal amount equal to its Letter of Credit
Commitment; provided that after giving effect to such L/C Advances, no L/C
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
shall exceed such Lender’s Letter of Credit Commitment.

(ii)     The L/C Issuer shall not issue any Letter of Credit if:

(A)     subject to Section 2.01(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required L/C Lenders have approved such expiry
date; or

(B)     the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the L/C Lenders have approved such
expiry date.

(iii)     The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;

(B)     the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

(C)     except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;

(D)     such Letter of Credit is to be denominated in a currency other than
Dollars;

(E)     such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;

(F)     any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash
Collateral,  satisfactory to the L/C Issuer (in its sole discretion) with the
Company or such





45

--------------------------------------------------------------------------------

 

 

 

Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.21(a)(iv)) with respect to such Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(G)     such Letter of Credit is to be used as support for any rent or lease
payment of any Person.

(iv)     The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)     The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi)     The L/C Issuer shall act on behalf of the L/C Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.  (i)  Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company.  Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended;





46

--------------------------------------------------------------------------------

 

 

 

(2) the proposed date of amendment thereof (which shall be a Business Day); (3)
the nature of the proposed amendment; and (4) such other matters as the L/C
Issuer may require.  Additionally, the Company shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)     Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any L/C Lender, the Administrative Agent or any Loan Party,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each L/C
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such L/C Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii)     If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the L/C Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided,  however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.01(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required L/C Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any L/C Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.





47

--------------------------------------------------------------------------------

 

 

 

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)     Drawings and Reimbursements; Funding of Participations.  (i)  Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the Company and the
Administrative Agent thereof.  Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrowers shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Borrowers fail
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each L/C Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such L/C
Lender’s Applicable Percentage thereof.  Any notice given by the L/C Issuer or
the Administrative Agent pursuant to this Section 2.01(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)     Each L/C Lender shall upon any notice pursuant to Section 2.01(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the Administrative Agent for the account of the
L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount (A) not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent, provided
that the Administrative Agent has delivered such notice to such L/C Lender not
later than 11:00 a.m. on such Business Date, or (B) (if the Administrative Agent
has delivered such notice to such L/C Lender later than 11:00 a.m. on such
Business Day) by 1:00 p.m. on the immediately following Business Day.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii)     With respect to any Unreimbursed Amount, the Company shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate.  Each L/C
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.01(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.01.  The funding of any L/C Advance by an L/C Lender shall not reduce any L/C
Borrowing or any obligation of the Company to repay such L/C Borrowing or to pay
any interest thereon.

(iv)     Until each L/C Lender funds its L/C Advance pursuant to this Section
2.01(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer.

(v)     Each L/C Lender’s obligation to make L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.01(c),





48

--------------------------------------------------------------------------------

 

 

 

shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Company, any
other Borrower or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing.  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrowers to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi)     If any L/C Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.01(c) by the time
specified in Section 2.01(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s L/C Advance in respect of the relevant L/C
Borrowing.  A certificate of the L/C Issuer submitted to any L/C Lender (through
the Administrative Agent) with respect to any amounts owing under this Section
2.01(c)(vi) shall be conclusive absent manifest error.

(d)     Repayment of Advances.  (i)  At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any L/C Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.01(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related L/C Borrowing or interest thereon (whether
directly from the Company, any other Borrower or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in the same funds as those received by the Administrative Agent.

(ii)     If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.01(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each L/C Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)     Obligations Absolute.  The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute,





49

--------------------------------------------------------------------------------

 

 

 

unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)     the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Subsidiary or other Loan Party may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)     waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v)     honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)     any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any of its Subsidiaries.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The





50

--------------------------------------------------------------------------------

 

 

 

Company shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f)     Role of L/C Issuer.  Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the L/C Lenders or the Required L/C Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided,  however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.01(e);  provided,  however, that anything in such clauses to
the contrary notwithstanding, the Company may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Company, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  The L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)     Applicability of ISP.  Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.  Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Company or any Borrower for, and
the L/C Issuer’s rights and remedies against the Company or any Borrower shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for





51

--------------------------------------------------------------------------------

 

 

 

Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(h)     Letter of Credit Fees.  The Company shall pay to the Administrative
Agent for the account of each L/C Lender in accordance, subject to Section 2.21,
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the higher of (i) the Applicable Rate
times the daily amount available to be drawn under such Letter of Credit and
(ii) $2,000 per annum.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07.  Letter of Credit Fees shall be
(A) due and payable on each Interest Payment Date that occurs in each January,
April, July and October of each year, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (B) computed on a quarterly basis
in arrears.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required L/C Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

(i)     Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Company shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on each Interest Payment Date (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07.  In addition, the
Company shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j)     Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)     Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Company, the
Company shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Company hereby acknowledges that the
issuance of Letters of Credit for the account of such Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

2.02     Floor Plan Credit Facility.

(a)     The Floor Plan Loans and Commitments.  Subject to the terms and
conditions hereof, each Floor Plan Lender severally agrees to make revolving
loans (such loans, together with the Existing Floor Plan Loans, each
individually a “Floor Plan Loan”, and collectively the





52

--------------------------------------------------------------------------------

 

 

 

“Floor Plan Loans”) in Dollars to the Borrowers from time to time during the
Availability Period up to an outstanding principal amount at any time equal to
its Floor Plan Commitment; provided that, subject to Section 2.03(e), after
giving effect to all Floor Plan Loans, the aggregate principal amount of all
outstanding Floor Plan Loans shall not at any time exceed the Floor Plan
Facility, and further provided that the Total Outstandings shall not at any time
exceed the Total Commitment.  The aggregate outstanding principal amount of
Floor Plan Loans (i) advanced against Eligible Used Floor Plan Units (including
any Floor Plan Loans advanced against Eligible New Floor Plan Units, Eligible
Rental Floor Plan Units or Specified New Floor Plan Units pursuant to Section
2.02(h)) may not at any time exceed 15% of the Floor Plan Facility, (ii)
advanced against Eligible Rental Floor Plan Units (other than Eligible Rental
Floor Plan Units financed pursuant to Section 2.02(h))  may not at any time
exceed $30,000,000, (iii) advanced against Eligible New Floor Plan Units from
Tier Two Manufacturers (excluding (A)  advances that were made at a time such
manufacturer or supplier was a Tier One Manufacturer and (B) advances against
Eligible New Floor Plan Units pursuant to Section 2.02(h)) may not at any time
exceed an amount equal to twenty-percent (20%) of the Floor Plan Facility, (iv)
advanced against Eligible Used Vehicles may not at any time exceed $50,000,000,
(v) advanced against Permitted Company Vehicles may not at any time exceed
$5,000,000 and (vi) advanced against Specified New Floor Plan Units (other than
Specified New Floor Plan Units financed pursuant to Section 2.02(h))  may not at
any time exceed $50,000,000.  Each Floor Plan Lender agrees to make Floor Plan
Loans to the Borrowers to finance the purchase of Eligible New Floor Plan Units
to be sold to FEMA (or other state or federal agencies working under disaster
relief plans) and Eligible Rental Floor Plan Units to be leased to Hurricane
Program Lessees under the Hurricane Program, subject to the terms and conditions
set forth in this Agreement.  The aggregate outstanding principal amount of
Floor Plan Loans under the Hurricane Program consisting of Floor Plan Loans
advanced (i) against Eligible New Floor Plan Units sold to FEMA (or other state
or federal agencies working under disaster relief plans) shall not at any time
exceed $150,000,000 and (ii) against Eligible Rental Floor Plan Units leased to
Hurricane Program Lessees shall not exceed $25,000,000.  For the avoidance of
doubt, the limits expressed in the preceding sentence are sublimits of the
amounts of Floor Plan Loans permitted with respect to Eligible New Floor Plan
Units and Eligible Rental Floor Plan Units under this Agreement from time to
time, and shall not modify the amount of the Floor Plan Commitments or maximum
amount of Floor Plan Loans permitted with respect to Eligible New Floor Plan
Units or Eligible Rental Floor Plan Units hereunder.  Schedule 2.02(a) sets
forth as of the Effective Date the amount of Floor Plan Loans advanced (i)
against Eligible Used Floor Plan Units, (ii) against Eligible Rental Floor Plan
Units, (iii) against Eligible New Floor Plan Units broken out by each
Manufacturer Category, (iv) against Eligible New Floor Plan Units sold to FEMA
(or other state or federal agencies working under disaster relief plans), (v)
against Eligible Rental Floor Plan Units leased to Hurricane Program Lessees,
and (vi) against Permitted Company Vehicles.

(b)     Each Floor Plan Loan shall be advanced against individual Floor Plan
Vehicles or Units on a specific identification basis, with each Floor Plan Loan
against a(n):

(i)     Eligible New Floor Plan Unit from a Tier One Manufacturer or a Tier Two
Manufacturer to be equal to 100% of the New Unit Invoiced Amount of such
Eligible New Floor Plan Unit;





53

--------------------------------------------------------------------------------

 

 

 

(ii)     Specified New Floor Plan Unit to be equal to the applicable percentage
of the New Unit Invoiced Amount of such Specified New Floor Plan Unit in
accordance with the following grid (based on the date of such advance and how
many days after the original invoice date such advance occurs):

 

Number of days after date of
original invoice

Percentage of New Unit
Invoiced Amount

1 – 29

100%

30 – 89

90%

90 – 179

85%

180 – 269

80%

270 – 364

75%

365

More than 365

70%

0%

 

(iii)     Eligible Rental Floor Plan Unit or a Permitted Company Vehicle to be
equal to 100% of the New Unit Invoiced Amount of such Eligible Rental Floor Plan
Unit or such Permitted Company Vehicle, as applicable;

(iv)     Eligible Used Floor Plan Unit that is of the then current model year or
any of the previous seven model years to be equal to 75% of the Used Unit Book
Value of such Eligible Used Floor Plan Unit;

(v)     Eligible Used Floor Plan Unit that is of the previous eighth, ninth or
tenth model year to be equal to 65% of the Used Unit Book Value of such Eligible
Used Floor Plan Unit;

(vi)     Eligible Used Floor Plan Unit that is of the previous eleventh or
twelfth model year to be equal to 40% of the Used Unit Book Value of such
Eligible Used Floor Plan Unit; and

(vii)     Eligible Used Vehicle to be equal to 85% of the Used Vehicle Book
Value of such Eligible Used Vehicle.

(c)     The Company may request on behalf of itself or another Borrower to
reborrow any Floor Plan Loan against an individual Eligible Floor Plan Vehicle
or Unit that is repaid in full before its scheduled maturity (based on mandatory
curtailment payments due under Sections 2.09(a) through (g)) (any such
reborrowed Floor Plan Loan hereinafter called a “Reflooring Loan”).  In the sole
discretion of the Administrative Agent, such Reflooring Loan shall be made in
such amounts, at such advance rates, and subject to such conditions (including
without limitation each of the conditions precedent set forth in Section 4.02)
as the Administrative Agent may determine.

(d)     Each Floor Plan Loan shall be made ratably by the Floor Plan Lenders in
accordance with their Applicable Percentage of the Floor Plan Commitments.  The
obligations of the Floor Plan Lenders hereunder to make Floor Plan Loans are
several and not joint, and no Floor Plan Lender in any circumstances shall be
obligated to extend Floor Plan Loans under this Agreement in excess of its Floor
Plan Commitment.  All Floor Plan Loans made by a Floor Plan





54

--------------------------------------------------------------------------------

 

 

 

Lender shall be made against the amount of its Floor Plan Commitment.  During
the Availability Period, the Borrowers may borrow, repay and reborrow Floor Plan
Loans in whole or in part, all in accordance with the terms and conditions of
this Agreement.

(e)     The Administrative Agent may at any time in its sole and absolute
discretion establish limits on the aggregate outstanding amount of any Loans
available to be used by the Borrowers to finance purchases of Eligible New Floor
Units from a particular manufacturer, supplier or dealer.

(f)     The Administrative Agent, in its sole discretion, may (1) change the
Manufacturer Category of any manufacturer or supplier of Floor Plan Units (or
remove any manufacturer or supplier from a Manufacturer Category) from time to
time or (2) add any manufacturer or supplier of Floor Plan Units to a
Manufacturer Category from time to time; provided (in the case of clause (2))
that such manufacturer or supplier is party to an Eligible Repurchase Agreement
that provides for the repurchase by such manufacturer or supplier of each Floor
Plan Unit purchased from such manufacturer or supplier for (i) 100% (or, in the
sole discretion of the Administrative Agent, 98%) of the original principal
amount of the Floor Plan Loan for such Floor Plan Unit for at least 365 days
after the date such Floor Plan Loan was made, and (ii) at least 80% of the
original principal amount of such Floor Plan Loan for at least 540 days after
the date such Floor Plan Loan was made; and provided further that (without
limiting the Administrative Agent’s discretion to reject any changes or
additions), no supplier or manufacturer shall be changed to, or added as, a Tier
One Manufacturer unless the Administrative Agent has received financial
statements of such manufacturer or supplier.  For purposes of this Section 2.02,
a change in the status of a manufacturer or supplier of Floor Plan Units from
one Manufacturer Category to another (or removal of a manufacturer or supplier
from a Manufacturer Category) shall not impact the advance rates applied
pursuant to Section 2.02(b) with respect to any Floor Plan Loans advanced prior
to the date of any such change.  The advance rates under this Section 2.02
applicable to any new Manufacturer Category shall apply to Floor Plan Loans that
are advanced on or after the date of such change.   In the event that the
Administrative Agent has changed the Manufacturer Category of any manufacturer
or supplier or has added a manufacturer or supplier to (or removed a
manufacturer or supplier from) a Manufacturer Category pursuant to this Section
2.02(f),  Schedule 1.02-B attached hereto shall be deemed to be amended to
reflect such change or addition.

(g)     The Administrative Agent shall provide the Borrowers, upon request, a
copy of Schedule 1.02-B reflecting the then current list of manufacturers and
suppliers of Floor Plan Units which are Tier One Manufacturers and manufacturers
and suppliers of Floor Plan Units which are Tier Two Manufacturers.

(h)     The Company may request on behalf of itself or another Borrower to
refinance any Eligible New Floor Plan Unit, Specified New Floor Plan Unit or
Eligible Rental Floor Plan Unit that is not then subject to a Floor Plan Loan
(or to refinance any Floor Plan Loan against an individual Eligible New Floor
Plan Unit, Specified New Floor Plan Unit or Eligible Rental Floor Plan Unit) in
each case as if it were against an individual Eligible Used Floor Plan Unit;
provided that (i) such Floor Plan Unit is not older than the tenth model year at
the time of such refinancing and (ii) the amount advanced against any such Floor
Plan Unit does not exceed the amount that





55

--------------------------------------------------------------------------------

 

 

 

would be advanced at such time under the applicable advance rate for such
Eligible Used Floor Plan Unit in accordance with Section 2.02(b)(iv) or (v), as
applicable.

(i)     Except in the case of a Floor Plan Loan advanced pursuant to Section
2.02(c) or (h), no Specified New Floor Plan Loan shall be made more than 365
days after the original invoice date for the respective Specified New Floor Plan
Unit.

2.03     Procedures for Request and Disbursement of Floor Plan Loans.

(a)     Eligible New/Rental Floor Plan Loans.  Each Borrower hereby authorizes
the Floor Plan Lenders to fund Floor Plan Loans financing a Borrower’s purchase
of an Eligible New Floor Plan Unit, an Eligible Rental Floor Plan Unit or a
Permitted Company Vehicle (each such Loan an “Eligible New/Rental Floor Plan
Loan”) in the manner described in this Section.  The Floor Plan Lenders will
fund each Eligible New/Rental Floor Plan Loan by paying the New Unit Invoiced
Amount of the invoice relating to the relevant Eligible New Floor Plan Units,
Eligible Rental Floor Plan Units or Permitted Company Vehicles directly to the
applicable manufacturer or vendor.

(b)     Eligible Used Floor Plan Loans, Specified New Floor Plan Loans and
Reflooring Loans.  With respect to each Floor Plan Loan that finances a
Borrower’s purchase of an Eligible Used Floor Plan Unit or Eligible Used Vehicle
(each such Loan, an “Eligible Used Floor Plan Loan”), each Floor Plan Loan that
finances a Specified New Floor Plan Unit (each such Loan, a “Specified New Floor
Plan Loan”) and each Reflooring Loan, the Company shall give written or
telephonic notice to the Administrative Agent (which notice shall be irrevocable
once given and, if given by telephone, shall be promptly confirmed in writing as
provided below) by no later than 5:00 p.m. on the Business Day prior to the date
that any Eligible Used Floor Plan Loan or Reflooring Loan is to be made (or 5:00
p.m. on the date that is two (2) Business Days prior to the date that any
Specified New Floor Plan Loan is to be made) to any Borrower.  Each notice (such
notice, a “Floor Plan Borrowing Notice”) shall specify the date of the Loan
requested (which must be a Business Day), the Borrower to which the proceeds of
such Floor Plan Loan should be made available, and the amount of such Floor Plan
Loan, and shall be accompanied by the Company’s inventory worksheet and a copy
of the title of each Eligible Floor Plan Vehicle or Unit to be financed by such
Floor Plan Loan.  Upon satisfaction of the relevant conditions precedent, the
Administrative Agent will make available to the relevant Borrower, the proceeds
of each Eligible Used Floor Plan Loan, Specified New Floor Plan Loan or
Reflooring Loan, as the case may be, by wire transfer or ACH deposit to such
Borrower’s operating account as set forth on Schedule 5.21 (or such other
location as the Company and the Administrative Agent may mutually agree), in
immediately available funds upon receipt by the Administrative Agent from each
Floor Plan Lender of its Applicable Percentage of such Floor Plan Loan.

(c)     All Floor Plan Loans.  Each Borrower agrees that the Administrative
Agent may rely upon any written or telephonic notice given on behalf of such
Borrower by any person the Administrative Agent in good faith believes is a
Responsible Officer of the Company or a manufacturer or vendor without the
necessity of independent investigation and, in the event any telephonic notice
conflicts with the written confirmation, such telephonic notice shall govern.





56

--------------------------------------------------------------------------------

 

 

 

(d)     If any amount due the Administrative Agent from a Floor Plan Lender to
fund such Floor Plan Lender’s part of any Floor Plan Loan as required by Section
2.03(a) or 2.03(b), or to effect the Settlement of any Floor Plan Loan as
required by Section 2.17 hereof, is not made available to the Administrative
Agent by such Floor Plan Lender when due and the Administrative Agent has made
such amount available to the Company, the Administrative Agent shall be entitled
to receive such amount from such Floor Plan Lender upon the Administrative
Agent’s demand, together with interest thereon in respect of each day during the
period commencing on the date the amount was made available to the Company and
ending on but excluding the date the Administrative Agent recovers such amount
at a rate per annum equal to the Federal Funds Rate plus 0.50% for each day as
determined by the Administrative Agent (or in the case of a day which is not a
Business Day, then for the preceding day).  If such amount is not received from
such Floor Plan Lender by the Administrative Agent immediately upon demand, the
Borrowers shall, on demand, repay to the Administrative Agent the proceeds of
such Floor Plan Loan attributable to such Floor Plan Lender with interest
thereon at a rate per annum equal to the interest rate applicable to the
relevant Floor Plan Loan.

(e)     Notwithstanding the procedures set forth in Section 2.03(a), if on any
day the applicable conditions precedent set forth in Article IV have been
satisfied and an invoice is presented to the Administrative Agent for payment in
accordance with Section 2.03(a), the payment of which would cause (x) the
aggregate principal amount of all Floor Plan Loans then outstanding, plus (y)
the aggregate principal amount of all requests for Floor Plan Borrowings
outstanding as of such day to exceed the Floor Plan Facility as of such day,
then, in such event, the Company may immediately reduce any pending request (if
any) of a Floor Plan Borrowing which does not consist of an invoice or make a
payment of principal on Floor Plan Loans in an amount that would prevent the sum
of the amounts described in (x) and (y) above from exceeding the Floor Plan
Facility, and such invoice shall be funded at such time as sufficient
availability exists under the Floor Plan Commitments.

2.04     FLAIR Account.

(a)     Creation of Account.  The Administrative Agent has established for the
Borrowers a flooring line aggregate interest reduction account (the “FLAIR
Account”). The FLAIR Account is not a deposit account, and the Borrowers shall
have no right or interest in any amounts in such account.  The FLAIR Account is
intended to permit voluntary reductions in the principal amount of Floor Plan
Loans outstanding under the Agreement.  Any amounts paid by the Borrowers into
the FLAIR Account will be available for re-advance to the Borrowers only in
accordance with this Section 2.04.

(b)     Payments and Advances.  The Borrowers may, at their discretion, make
payments to the FLAIR Account, which payments shall represent and be deemed to
be prepayments of Floor Plan Loans for the pro rata benefit of the Floor Plan
Lenders.  So long as there is no continuing Default or Event of Default under
this Agreement, amounts in the FLAIR Account may be readvanced to the Borrowers
upon submission by the Borrowers of a written request pursuant to procedures
established by the Administrative Agent.  Such advances shall be subject to all
the terms and conditions of this Section 2.04.  Payments into the FLAIR Account
are limited to two per day and advances from the FLAIR Account are limited to
three per day, each transaction to be in an amount of at least $50,000;
provided, the Borrowers may request an advance of less than





57

--------------------------------------------------------------------------------

 

 

 

$50,000 if such amount constitutes the entire balance in the FLAIR Account at
the time of such request.

(c)     Application to Reduce Principal.  For purposes of computing the interest
due with respect to Floor Plan Loans advanced against Eligible Floor Plan
Vehicles or Units (“Floor Plan Outstandings”), the Outstanding Amount of Floor
Plan Loans shall be reduced by the average daily amount as of the close of
business on deposit in the FLAIR Account during the period for which interest is
being calculated (the “FLAIR Reduction”) and interest will be determined as
provided in Section 2.12(b);  provided,  however, notwithstanding the amount on
deposit in the FLAIR Account at any time, the maximum amount of the FLAIR
Reduction under this Section 2.04 shall be limited to an amount equal to 20% of
the Outstanding Amount of Floor Plan Loans for the relevant
period.  Notwithstanding anything herein to the contrary, the FLAIR Reduction
shall not:  (i) subject the affected Outstanding Amount of Floor Plan Loans to
the commitment fee under Section 2.13; (ii) limit or modify any principal
payment requirements; (iii) reduce the Outstanding Amount of Floor Plan Loans
for purposes of determining any remaining availability under any Floor Plan
Commitment; (iv) be used for the satisfaction of any curtailment requirements or
(v) modify any other terms set forth elsewhere in this Agreement.

(d)     Termination of FLAIR Account.  At any time, upon ten days written notice
to the Company, the Administrative Agent may terminate the FLAIR Account
provided by this Section 2.04 if the Administrative Agent determines, in its
reasonable discretion, that continuation of the FLAIR Account would have an
adverse effect on the Administrative Agent or any Floor Plan Lender.  In
addition, the Administrative Agent may terminate the FLAIR Account without prior
notice upon the occurrence and during the continuance of any Default.  Upon any
such termination of the FLAIR Account, the amounts on deposit therein shall be
applied to the prepayment of Floor Plan Loans under Section 2.08, or, at the
option of the Company, so long as no Default or Event of Default has occurred
and is continuing, remitted to the Company on behalf of the Borrowers.

2.05     Revolving Credit Facility.

(a)     The Revolving Credit Loans and Commitments.  Subject to the terms and
conditions hereof, each Revolving Credit Lender severally agrees to make
revolving loans (each individually a “Revolving Credit Loan”, and collectively
the “Revolving Credit Loans”) in Dollars to the Borrowers from time to time
during the Availability Period up to an outstanding principal amount at any time
equal to its Revolving Credit Commitment; provided that after giving effect to
all Revolving Credit Loans, the aggregate principal amount of all outstanding
Revolving Credit Loans shall not at any time exceed the Revolving Credit
Facility, and further provided that the Total Outstandings shall not at any time
exceed the Total Commitment.

(b)     Each Revolving Credit Loan shall be made ratably by the Revolving Credit
Lenders in accordance with their Applicable Percentage of the Revolving Credit
Commitments.  The obligations of the Revolving Credit Lenders hereunder to make
Revolving Credit Loans are several and not joint, and no Revolving Credit Lender
in any circumstances shall be obligated to extend Revolving Credit Loans under
this Agreement in excess of its Revolving Credit Commitment.  All Revolving
Credit Loans made by a Revolving Credit Lender shall be made against the amount
of its Revolving Credit Commitment.  During the Availability Period, the





58

--------------------------------------------------------------------------------

 

 

 

Borrowers may borrow, repay and reborrow Revolving Credit Loans in whole or in
part, all in accordance with the terms and conditions of this Agreement.

2.06     Procedures for Request and Disbursement of Revolving Credit Loans.

(a)     The Company shall give written, electronic or telephonic notice to the
Administrative Agent (which notice shall be irrevocable once given and, if given
by telephone, shall be promptly confirmed in writing as provided below) by no
later than 5:00 p.m. on the Business Day prior to the date that any  Revolving
Credit Loan is to be made to any Borrower.  Each notice (such notice, a
“Revolving Credit Borrowing Notice”) shall specify the date of the Loan
requested (which must be a Business Day), the Borrower to which the proceeds of
such Revolving Credit Loan should be made available, and the amount of such
Revolving Credit Loan, and, in the case of a written or electronic notice, shall
be on such form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent).  Upon satisfaction of the relevant
conditions precedent, the Administrative Agent will make available to the
relevant Borrower, the proceeds of each Revolving Credit Loan by wire transfer
or ACH deposit to such Borrower’s operating account as set forth on Schedule
5.21 (or such other location as the Company and the Administrative Agent may
mutually agree), in immediately available funds upon receipt by the
Administrative Agent from each Revolving Credit Lender of its Applicable
Percentage of such Revolving Credit Loan.

(b)     Each Borrower agrees that the Administrative Agent may rely upon any
written, electronic or telephonic notice given on behalf of such Borrower by any
person the Administrative Agent in good faith believes is a Responsible Officer
of the Company without the necessity of independent investigation and, in the
event any telephonic notice conflicts with the written confirmation, such
telephonic notice shall govern.

(c)     If any amount due the Administrative Agent from a Revolving Credit
Lender to fund such Revolving Credit Lender’s part of any Revolving Credit Loan
as required by Section 2.06(a), is not made available to the Administrative
Agent by such Revolving Credit Lender when due and the Administrative Agent has
made such amount available to the Company, the Administrative Agent shall be
entitled to receive such amount from such Revolving Credit Lender upon the
Administrative Agent’s demand, together with interest thereon in respect of each
day during the period commencing on the date the amount was made available to
the Company and ending on but excluding the date the Administrative Agent
recovers such amount at a rate per annum equal to the Federal Funds Rate plus
0.50% for each day as determined by the Administrative Agent (or in the case of
a day which is not a Business Day, then for the preceding day).  If such amount
is not received from such Revolving Credit Lender by the Administrative Agent
immediately upon demand, the Borrowers shall, on demand, repay to the
Administrative Agent the proceeds of such Revolving Credit Loan attributable to
such Revolving Credit Lender with interest thereon at a rate per annum equal to
the interest rate applicable to the relevant Revolving Credit Loan.

2.07     Letter of Credit, Floor Plan Facility and Revolving Credit Facility
Obligations Absolute.  The Obligations of each Borrower under this Agreement and
any of the other Loan Documents to repay or otherwise reimburse the
Administrative Agent for Floor Plan Loans,





59

--------------------------------------------------------------------------------

 

 

 

Revolving Credit Loans, drawings under Letters of Credit or L/C Borrowings shall
be unconditional and irrevocable.  Such obligations shall be paid strictly in
accordance with the terms of this Agreement and each such other Loan Document
under all circumstances, including the following:  (a) any lack of validity or
enforceability of any manufacturer or vendor invoice or any of the other Loan
Documents; (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of any other Borrower in respect of
any invoice or any other amendment or waiver of or any consent to departure from
all or any of the applicable/related Loan Documents; (c) the existence of any
claim, set-off, defense or other right that any other Borrower may have at any
time against any manufacturer, vendor or any other beneficiary or transferee of
any invoice (or any Person for whom any such beneficiary or such transferee may
be acting), the Administrative Agent, any Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
related Loan Documents or any unrelated transaction other than the defense of
payment; (d) any invoice, demand, certificate or other document presented to the
Administrative Agent or any Lender proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (e) any payment by the Administrative Agent or any Lender under
any invoice against presentation of a draft or certificate that does not
strictly comply with the terms of any invoice; (f) any payment made by the
Administrative Agent or any Lender under any invoice to any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of a successor to any beneficiary
or any transferee of such invoice, including any arising in connection with
proceeding under any Debtor Relief Laws; (g) any exchange, release or
non-perfection of any Collateral, or any release or amendment or waiver of or
consent to departure from all or any of the Obligations of any other Borrower in
respect of any invoice; or (h) any other circumstance that might otherwise
constitute a defense available to, or discharge of, any other Borrower other
than the defense of payment.  Nothing contained in this Section 2.07 shall
constitute a waiver by any Borrower of any claims arising out of the gross
negligence, bad faith or willful misconduct of the Administrative Agent, the
Administrative Agent or any Lender.

2.08     Prepayments.  Without limiting the obligation of the Borrowers to
prepay the Loans as otherwise required in this Agreement, in addition to
prepayments of Floor Plan Loans made by payments by the Borrowers into the FLAIR
Account pursuant to Section 2.04, the Borrowers may make prepayments of the
Loans in whole or in part (but if in part, in an amount not less than $1,000,000
as to any Loans under any Facility).  Any such prepayment shall be made upon
three (3) Business Days’ prior notice to the Administrative Agent (such notice
if received subsequent to 1:00 p.m. on a given day to be treated as though
received at the opening of business on the next Business Day).  Such notice of
prepayment shall be on such form as may be approved by the Administrative Agent
(including, in the case of any prepayment of a Revolving Credit Loan, any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent).  The Borrowers shall effect any prepayment made
under this Section 2.08 by paying to the Administrative Agent, for distribution
to the applicable Lenders in accordance with their Applicable Percentage of the
Loans being prepaid subject to Section 2.21, the principal amount to be prepaid
and accrued interest thereon to the date of prepayment.





60

--------------------------------------------------------------------------------

 

 

 

2.09     Curtailments; Mandatory Payments.

(a)     New Floor Plan Units.  Except as provided in (1) Section 2.09(c) with
respect to Eligible New Floor Plan Units subject to Floor Plan Loans advanced
pursuant to Section 2.02(h), or (2) Section 2.09(e) with respect to Eligible New
Floor Plan Units sold to FEMA (or other state or federal agencies) under the
Hurricane Program, principal curtailments (repayments) relating to Floor Plan
Loans for Eligible New Floor Plan Units shall be due as follows:

(i)     All Eligible New Floor Plan Units.  The entire balance owed on the Floor
Plan Loan for any Eligible New Floor Plan Unit shall be due upon the earliest of
(A) three Business Days after the receipt of proceeds from the sale of such
Floor Plan Unit, (B) ten Business Days after the sale of such Floor Plan Unit,
(C) 24 hours after such Floor Plan Unit ceases, for any reason, to qualify as an
Eligible New Floor Plan Unit, or (D) Applicable Curtailment Date 730;

(ii)     Eligible New Floor Plan Units from Tier One Manufacturers.  In the case
of any Eligible New Floor Plan Unit from a Tier One Manufacturer, if not
previously sold or otherwise disposed of, 3% of the original principal amount of
the Floor Plan Loan made as to such Floor Plan Unit will be due and payable on
the 15th day of each month, commencing on (and including) Applicable Curtailment
Date 365 and continuing thereafter through (and including) Applicable
Curtailment Date 695;

(iii)     Eligible New Floor Plan Units from Tier Two Manufacturers.  In the
case of any Eligible New Floor Plan Unit from a Tier Two Manufacturer, if not
previously sold or otherwise disposed of, (A) 5% of the original principal
amount of the Floor Plan Loan made as to such Floor Plan Unit will be due and
payable on Applicable Curtailment Date 270, (B) 5% of the original principal
amount of such Floor Plan Loan will be due and payable on Applicable Curtailment
Date 365, (C) 3% of the original principal amount of such Floor Plan Loan will
be due and payable on the 15th day of each month, commencing on (and including)
Applicable Curtailment Date 395 and continuing thereafter through (and
including) Applicable Curtailment Date 545, and (D) 5% of the original principal
amount of such Floor Plan Loan will be due and payable on the 15th day of each
month, commencing on (and including) Applicable Curtailment Date 575 and
continuing thereafter through (and including) Applicable Curtailment Date 695.

(b)     Specified New Floor Plan Units.  Except as provided in Section 2.09(c)
with respect to Specified New Floor Plan Units subject to Floor Plan Loans
advanced pursuant to Section 2.02(h), principal curtailments (repayments)
relating to Floor Plan Loans for Specified New Floor Plan Units shall be due as
follows:

(i)     The entire balance owed on any Floor Plan Loan made as to any Specified
New Floor Plan Unit shall be due upon the earliest of (A) three Business Days
after the receipt of proceeds from the sale of such Floor Plan Unit, (B) ten
Business Days after the sale of such Floor Plan Unit, (C) 24 hours after such
Floor Plan Unit ceases, for any reason, to qualify as an Specified New Floor
Plan Unit, or (D) Applicable Curtailment Date 540;





61

--------------------------------------------------------------------------------

 

 

 

(ii)     In the case of any Specified New Floor Plan Unit, if not previously
sold or otherwise disposed of, (A) 10% of the New Unit Invoiced Amount for such
Floor Plan Unit will be due and payable on Applicable Curtailment Date 30, (B)
5% of the New Unit Invoiced Amount for such Floor Plan Unit will be due and
payable on Applicable Curtailment Date 90, (C) 5% of the New Unit Invoiced
Amount for such Floor Plan Unit will be due and payable on Applicable
Curtailment Date 180, (D) 5% of the New Unit Invoiced Amount for such Floor Plan
Unit will be due and payable on Applicable Curtailment Date 270, (E) 5% of the
New Unit Invoiced Amount for such Floor Plan Unit will be due and payable on
Applicable Curtailment Date 365 and (F) 5% of the New Unit Invoiced Amount for
such Floor Plan Unit will be due and payable on Applicable Curtailment Date
450.  If a Specified New Floor Plan Loan is advanced after one or more of the
Applicable Curtailment Dates described above in this Section 2.09(b)(ii) (such
Applicable Curtailment Dates preceding such Loan being referred to as the
“Preceding Curtailment Dates”), then the curtailment payments otherwise required
by this clause (ii) on such Preceding Curtailment Dates shall not be required to
be made if the original amount of such Loan was reduced in accordance with
Section 2.02(b)(ii).

(c)     Eligible Used Floor Plan Units.  Principal curtailments (repayments)
relating to Floor Plan Loans for Eligible Used Floor Plan Units (or any Eligible
New Floor Plan Unit, Specified New Floor Plan Unit or Eligible Rental Floor Plan
Unit that, in each case, is subject to a Floor Plan Loan advanced pursuant to
Section 2.02(h)) shall be due as follows:

(i)     The entire balance owed on a Floor Plan Loan made as to any Eligible
Used Floor Plan Unit shall be due upon the earliest of (A) three Business Days
after the receipt of proceeds from the sale of a such Floor Plan Unit, (B) ten
Business Days after the sale of such Floor Plan Unit, (C) 24 hours after such
Floor Plan Unit ceases, for any reason, to qualify as an Eligible Used Floor
Plan Unit, or (D) Applicable Curtailment Date 545;

(ii)     For any Eligible Used Floor Plan Unit, if not previously sold or
otherwise disposed of, (A) 10% of the original principal amount of the Floor
Plan Loan made as to such Floor Plan Unit will be due and payable on Applicable
Curtailment Date 180, (B) 10% of the original principal amount of such Floor
Plan Loan will be due and payable on Applicable Curtailment Date 270, (C) 10% of
the original principal amount of such Floor Plan Loan will be due and payable on
Applicable Curtailment Date 365, and (D) 5% of the original principal amount of
such Floor Plan Loan will be due and payable on the 15th day of each month,
commencing on (and including) Applicable Curtailment Date 395 and continuing
through (and including) Applicable Curtailment Date 515.

(d)     Rental Floor Plan Units; Permitted Company Vehicles.  Except as
otherwise provided in (1) Section 2.09(c) with respect to Eligible Rental Floor
Plan Units subject to Floor Plan Loans advanced pursuant to Section 2.02(h) or
(2) Section 2.09(f) with respect to Eligible Rental Floor Plan Units leased to
Hurricane Program Lessees under the Hurricane Program, principal curtailments
(repayments) relating to Floor Plan Loans for Eligible Rental Floor Plan Units
and principal curtailments (repayments) relating to Floor Plan Loans for
Permitted Company Vehicles shall be due as follows:  (i) the entire balance owed
on a Floor Plan Loan made as to any such Floor Plan Vehicle or Unit shall be due
upon the earliest of (A) three Business Days after the receipt of proceeds from
the sale of such Floor Plan Vehicle or Unit, (B) ten





62

--------------------------------------------------------------------------------

 

 

 

Business Days after the sale of such Floor Plan Vehicle or Unit, (C) 24 hours
after such Floor Plan Vehicle or Unit ceases, for any reason, to qualify as an
Eligible Rental Floor Plan Unit or a Permitted Company Vehicle, as applicable,
(D) Applicable Curtailment Date 1095, or (E) the first date that such Floor Plan
Vehicle or Unit shows 65,000 miles on its odometer; and (ii) if such Floor Plan
Vehicle or Unit has not previously been sold or otherwise disposed of, 3% of the
original principal amount of such Floor Plan Loan will be due and payable on the
15th day of each month (except November, December, January or February of each
year), commencing on (and including) Applicable Curtailment Date 30 (unless such
Applicable Curtailment Date 30 falls within the month of November, December,
January or February, in which case, commencing on the 15th day of the next
succeeding month of March) and ending on the date of the payment of the balance
owed pursuant to clause (i) of this Section 2.09(d).

(e)     New Floor Plan Units Sold to FEMA (or other State or Federal Agencies)
under Hurricane Program.  Principal curtailments (repayments) relating to Floor
Plan Loans for Eligible New Floor Plan Units sold to FEMA (or other state or
federal agencies working under disaster relief plans) in accordance with this
Agreement shall be due as follows:  the entire balance owed on a Floor Plan Loan
made as to any such New Floor Plan Unit sold to FEMA (or any other state or
federal agency) under the Hurricane Program shall be due on the earlier of (i)
three Business Day from the receipt of proceeds from the sale of the Floor Plan
Unit, and (ii) Applicable Curtailment Date 120.  For purposes of this Section
2.09(e), the date of sale shall be the earlier of the date on which FEMA (or
such other state or federal agency) or its representative takes possession of a
Floor Plan Unit or the date on which FEMA (or such other state or federal
agency) acquires a legal right to a Floor Plan Unit.

(f)     Rental Floor Plan Units Leased under Hurricane Program.  Principal
curtailments (repayments) relating to Floor Plan Loans for Eligible Rental Floor
Plan Units leased to Hurricane Program Lessees in accordance with this Agreement
shall be due as follows:  (i) 5% of the original principal amount of a Floor
Plan Loan made as to any such Floor Plan Unit shall be paid on the 15th day of
each month, beginning the first month after the effective date of the applicable
lease and (ii) the balance of such Floor Plan Loan shall be paid on the one-year
anniversary of the effective date of the applicable lease.  For purposes of this
Section 2.09(f), the “effective date” of any lease shall be the earliest of the
date of the lease, the date on which the Hurricane Program Lessee or its
representative takes possession of the applicable Floor Plan Unit, or the date
on which the Hurricane Program Lessee acquires a legal right to use such Floor
Plan Unit.

(g)     Used Vehicles.  Principal curtailments (repayments) relating to Floor
Plan Loans for Eligible Used Vehicles shall be due as follows:

(i)     The entire balance owed on a Floor Plan Loan made as to any Eligible
Used Vehicle shall be due upon the earliest of (A) three Business Days after the
receipt of proceeds from the sale of a such Used Vehicle, (B) ten Business Days
after the sale of such Used Vehicle, (C) 24 hours after such Used Vehicle
ceases, for any reason, to qualify as an Eligible Used Vehicle, or (D)
Applicable Curtailment Date 180;

(ii)     For any Eligible Used Vehicle, if not previously sold or otherwise
disposed of, 2% of the original principal amount of the Floor Plan Loan made as
to such Used Vehicle will be due and payable on the 15th day of each month,
commencing on (and





63

--------------------------------------------------------------------------------

 

 

 

including) Applicable Curtailment Date 90 and continuing thereafter through (and
including) Applicable Curtailment Date 150.

(h)     All Floor Plan Vehicles or Units.  Principal curtailments (repayments)
of 100% of aggregate outstanding principal amount of all Floor Plan Loans shall
be due and payable on the Termination Date.

(i)     Modification or Waiver of Mandatory Curtailment Payments.  The
Administrative Agent may (i) modify the timing of payments required in Sections
2.09(a) through (g) for a maximum period of one month up to a maximum amount in
any month equal to 25% of the aggregate amount of payments due from the
Borrowers during such month and (ii) waive payments required in Sections 2.09(a)
through (g) in an aggregate amount of up to $100,000.

(j)     Other Mandatory Payments of Floor Plan Loans.  In the event that (A) the
Outstanding Amount of Floor Plan Loans exceeds the aggregate amount of the Floor
Plan Commitments, or (B) any Floor Plan Loan sublimit set forth in Section 2.02
with respect to the Floor Plan Facility is exceeded, in either case, the
Borrowers shall immediately repay Floor Plan Loans (or, in the case of clause
(B), the applicable Floor Plan Loans) in the amount of such excess.

(k)     Change of Manufacturer Category.  The Administrative Agent, in its sole
discretion, may change the Manufacturer Category of any manufacturer or supplier
of Floor Plan Units (or add a manufacturer or supplier to, or remove a
manufacturer or supplier from, a Manufacturer Category) from time to time
pursuant to Section 2.02(e).  For purposes of this Section 2.09, a change in the
status of a manufacturer or supplier of Floor Plan Units from one Manufacturer
Category to another (or the addition of a manufacturer or supplier to, or
removal of a manufacturer or supplier from, a Manufacturer Category) shall not
impact the principal curtailments applicable pursuant to this Section with
respect to any Floor Plan Loans advanced prior to the date of any such
change.  The principal curtailments under this Section 2.09 applicable to the
new Manufacturer Category shall apply to Floor Plan Loans that are advanced on
or after the date of such change.

(l)     Mandatory Payments of Revolving Credit Loans.  In the event that the
Outstanding Amount of Revolving Credit Loans exceeds the aggregate amount of the
Revolving Credit Commitments, the Borrowers shall immediately repay Revolving
Credit Loans in the amount of such excess.

2.10     Termination  or Reduction of Commitments.

(a)     Optional Termination of Floor Plan Commitments.  The Company may at any
time and from time to time ratably terminate the Floor Plan Commitments in whole
or in part (but if in part, then in an aggregate amount not less than
$10,000,000 or such greater amount that is an integral multiple of $10,000,000)
upon three Business Days prior notice to the Administrative Agent (which shall
promptly so notify the applicable Lenders); provided that the Floor Plan
Commitments may not be reduced to an amount less than the Outstanding Amount of
Floor Plan Loans.  Any termination of such Floor Plan Commitments pursuant to
this Section 2.10(a) may not be reinstated.





64

--------------------------------------------------------------------------------

 

 

 

(b)     Optional Termination of Letter of Credit Commitments.  The Company may
at any time and from time to time ratably terminate the Letter of Credit
Commitments in whole or in part (but if in part, then in an aggregate amount not
less than $500,000 or such greater amount that is an integral multiple of
$500,000) upon three Business Days prior notice to the Administrative Agent
(which shall promptly so notify the applicable Lenders) and the Letter of Credit
Issuer; provided that the Letter of Credit Commitments may not be reduced to an
amount less than the Outstanding Amount of L/C Obligations.  Any termination of
such Letter of Credit Commitments pursuant to this Section 2.10(b) may not be
reinstated.

(c)     Optional Termination of Revolving Credit Commitments.  The Company may
at any time and from time to time ratably terminate the Revolving Credit
Commitments in whole or in part (but if in part, then in an aggregate amount not
less than $1,000,000 or such greater amount that is an integral multiple of
$1,000,000) upon three Business Days prior notice to the Administrative Agent
(which shall promptly so notify the applicable Lenders).  Any termination of
such Revolving Credit Commitments pursuant to this Section 2.10(c) may not be
reinstated.

(d)     Mandatory Reduction of Revolving Credit Commitments.  The then aggregate
Revolving Credit Commitments shall automatically be reduced by $1,750,000 on the
last day of each fiscal quarter of the Borrower, commencing with the fiscal
quarter ending March 31, 2019.   Each such reduction of Revolving Credit
Commitments shall be allocated ratably to the Revolving Credit Commitments of
the Lenders at such time. Any reduction of Revolving Credit Commitments pursuant
to this Section 2.10(d) may not be reinstated.

(e)     Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the applicable Lenders and the Letter
of Credit Issuer, as applicable, of any termination or reduction of the Letter
of Credit Commitments, the Floor Plan Commitments or the Revolving Credit
Commitments under this Section 2.10.  Upon any reduction of the Letter of Credit
Commitments, the Letter of Credit Commitment of each L/C Lender shall be reduced
by such Lender’s Applicable Percentage of such reduction amount; upon any
reduction of the Floor Plan Commitments, the Floor Plan Commitment of each Floor
Plan Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount; and upon any reduction of the Revolving Credit Commitments,
the Revolving Credit Commitment of each Revolving Credit Lender shall be reduced
by such Lender’s Applicable Percentage of such reduction amount; provided that
at all times each Lender’s Applicable Percentage with respect to the Letter of
Credit Facility shall be the same as its Applicable Percentage with respect to
the Floor Plan Facility and its Applicable Percentage with respect to the
Revolving Credit Facility.  All fees in respect of the Letter of Credit
Facility, the Floor Plan Facility or the Revolving Credit Facility, as
applicable, accrued until the effective date of any termination of the Letter of
Credit Facility, the Floor Plan Facility or the Revolving Credit Facility,
respectively, shall be paid on the effective date of such termination.

2.11     Repayment of Loans and L/C Borrowings.  (a)  Floor Plan Loans.  All
outstanding Floor Plan Loans shall be due and payable in full on the Termination
Date.

(b)     L/C Borrowings.  Without limiting the right of the L/C Issuer to demand
earlier repayment of L/C Borrowings pursuant to Section 2.01(c)(iii), all
outstanding L/C Borrowings shall be due and payable on the Maturity Date.





65

--------------------------------------------------------------------------------

 

 

 

(c)     Revolving Credit Loans.  All outstanding Revolving Credit Loans shall be
due and payable in full on the Termination Date.

2.12     Interest.

(a)     Interest Generally.  Subject to the provisions of this Section 2.12,
each Loan shall bear interest at a rate per annum equal to the Floating LIBOR
Rate plus the Applicable Rate or, at the option of the Company, the Base Rate
plus the Applicable Rate.

(b)     Application of FLAIR Reduction to Floor Plan Loans.  So long as no
Default has occurred and is continuing, and subject to the terms and conditions
of Section 2.04, the interest payable with respect to each Floor Plan Loan (or
portion thereof) at any time deemed reduced by Section 2.04 will be reduced in
an amount equal to the product of (i) the outstanding principal amount of such
Floor Plan Loan (or portion thereof) and (ii) the difference of (A) the per
annum interest rate otherwise applicable to such Floor Plan Loan (or portion
thereof) at such time minus (B) 0.75% per annum.

(c)     Default Rate.  Notwithstanding anything contained in Section 2.14,
during the existence of any Event of Default or after acceleration of the Loans
pursuant to the terms of Section 8.02 hereof, the Borrowers shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by
law) on the principal amount of all Loans outstanding hereunder upon written
notice to the Company (a “Default Rate Notice”) at the Default Rate.  The
Default Rate shall be applicable commencing on the date of the Default Rate
Notice or retroactively to the date of such Event of Default, as specified in
the Default Rate Notice.

(d)     Due Dates.  Interest on each Floor Plan Loan, each Revolving Credit Loan
and (to the extent such interest is not earlier demanded pursuant to Section
2.01(c)(iii)) each L/C Borrowing shall be due and payable in arrears on each
Interest Payment Date, and on the Maturity Date, except as otherwise provided in
this Agreement.  While any Event of Default exists or after acceleration of the
Loans, interest shall be paid on demand of the Administrative Agent.

(e)     Interest on Eligible New/Rental Floor Plan Loans.  For purposes of
computing interest on Eligible New/Rental Floor Plan Loans, interest on such
Loans shall begin to accrue upon the date the relevant Borrower receives or
accepts delivery of the Eligible New Floor Plan Unit(s), the Eligible Rental
Floor Plan Unit(s) or the Permitted Company Vehicle being financed; provided
that if such a Loan with respect to an Eligible Forest River New/Rental Vehicle
or Unit is advanced prior to delivery of such Vehicle or unit, interest on such
Loan shall begin to accrue on the date that such Loan is advanced.  For purposes
of computing interest on Specified New Floor Plan Loans, Eligible Used Floor
Plan Loans and all other Floor Plan Loans (except Eligible New/Rental Floor Plan
Loans), interest on such Loans shall begin to accrue on the date that such Loan
is advanced.  No Loan will be advanced until the Administrative Agent confirms
or otherwise establishes delivery of the relevant Floor Plan Vehicle(s) or
Unit(s); provided that in the case of an Eligible Forest River New/Rental
Vehicle or Unit, a related Eligible New/Rental Floor Plan Loan may be advanced
within seven (7) days after the invoice date for such Eligible Forest River
New/Rental Vehicle or Unit, even if the relevant Borrower has not yet received
or accepted delivery of such Vehicle or unit.  The relevant Borrower shall
provide written confirmation to the Administrative Agent acknowledging receipt
of Eligible New Floor Plan





66

--------------------------------------------------------------------------------

 

 

 

Units, Specified New Floor Plan Units, Eligible Rental Floor Plan Units or
Permitted Company Vehicles no later than 48 hours after the delivery of such
Eligible New Floor Plan Units, Specified New Floor Plan Units, Eligible Rental
Floor Plan Units or Permitted Company Vehicles.  If the relevant Borrower fails
to provide such written confirmation within the prescribed period, the
Administrative Agent may, in its sole and absolute discretion, establish the
delivery date by relying on vendor delivery confirmations, inspection by the
Administrative Agent, or other method.

(f)     Automatic Debit of Interest.  The Administrative Agent and the Company
may, at any time, enter into an arrangement that provides for the automatic
debiting, from a deposit account specified by the Company, of any or all of the
accrued interest payable by Borrowers hereunder.

2.13     Fees.  In addition to certain fees described in Sections 2.01(h) and
(i):

(a)     Commitment Fee.  The Borrowers shall pay to the Administrative Agent (i)
for the account of each L/C Lender in accordance with its Applicable Percentage
of the Letter of Credit Facility, a commitment fee equal to 0.200% per annum
times the actual daily amount by which the Letter of Credit Facility exceeds the
sum of the L/C Obligations, (ii) for the account of each Floor Plan Lender in
accordance with its Applicable Percentage of the Floor Plan Facility, a
commitment fee equal to 0.200% per annum times the actual daily amount by which
the Floor Plan Facility exceeds the sum of the Outstanding Amount of all Floor
Plan Loans, and (iii) for the account of each Revolving Credit Lender in
accordance with its Applicable Percentage of the Revolving Credit Facility, a
commitment fee equal to 0.200% per annum times the actual daily amount by which
the Revolving Credit Facility exceeds the sum of the Outstanding Amount of all
Revolving Credit Loans, in each case subject to adjustment as provided in
Section 2.21.  The commitment fees shall accrue at all times during the relevant
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears, (i) calculated as of the last Business Day of each March, June,
September and December and payable on the 15th day of the first month following
such March, June, September or December, or if such day falls on a day other
than a Business Day, the next Business Day thereafter, commencing with the first
such date to occur after the Effective Date and (ii) calculated and payable as
of the last day of such Availability Period.

(b)     Other Fees.

(i)     The Borrowers shall pay to the Administrative Agent for its own account
the fees in the amounts and at the times specified in the Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(ii)     The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.14     Computation of Interest; Interest Rate Election and Determination.

(a)     All fees and interest shall be computed on the basis of a year of 360
days for the actual number of days elapsed.  The Company shall provide written
notice to the Administrative





67

--------------------------------------------------------------------------------

 

 

 

Agent of the Company’s election to have all Loans treated as Base Rate Loans or
Floating LIBOR Rate Loans, as applicable, with respect to each calendar quarter
thereafter during which Letter of Credit Commitments, Floor Plan Commitments or
Revolving Credit Commitments remain outstanding, on or before the date that is
three (3) Business Days preceding the commencement of such calendar quarter.
Such notice of election of the interest rate of the Loans shall be on such form
as may be approved by the Administrative Agent (including, in the case of any
such election with respect to a Revolving Credit Loan, any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent; provided, that the interest rate for all Loans must be the
same, as set forth above).  In the event the Company does not make any such
election within the time period requirements of this Section, all Loans shall
continue to be treated as Base Rate Loans or Floating LIBOR Rate Loans, as the
case may be, as determined by the most recent election made by the Company in
compliance with the time period requirements of this Section.  The applicable
Floating LIBOR Rate and the Base Rate shall be determined by the Administrative
Agent and such determinations shall be conclusive absent manifest error.  The
Floating LIBOR Rate will be adjusted on the first day of each calendar month
(each such day, an “Adjustment Date”) and remain fixed until the next Adjustment
Date.  If the Adjustment Date in any month falls on a day that is not a Business
Day, at the Administrative Agent’s option, the Adjustment Date for such month
will be the first Business Day immediately following such day.  The
Administrative Agent shall from time to time advise the Company and each Lender
of each such determination.

(b)     If, as a result of any restatement of or other adjustment to the
financial statements of the Company and its Subsidiaries or for any other
reason, the Company or the Lenders determine that (i) the Current Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Current Ratio would have resulted in higher pricing
for such period, the Borrowers shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights the Administrative Agent, any Lender or the L/C Issuer, as the case
may be, under Section 2.01(c)(iii),  2.01(h) or 2.12(c) or under Article
VIII.  The Borrowers’ obligations under this paragraph shall survive the
termination of the Total Commitment and the repayment of all Obligations
hereunder.

2.15     Evidence of Debt.  (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to any Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of any Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.





68

--------------------------------------------------------------------------------

 

 

 

Upon the request of any Lender made through the Administrative Agent, each
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Floor Plan Note or Revolving Credit Note which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Floor Plan Note or Revolving Credit Note and endorse thereon
the date, applicable interest rate, amount and maturity of its Loans and
payments with respect thereto.

(b)     In addition to the accounts and records referred to in Section 2.15(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit.  In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

 





69

--------------------------------------------------------------------------------

 

 

 

2.16     Payments Generally; Administrative Agent’s Clawback.

(a)     General.  All payments to be made by any Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by any Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, either
(i) for payments not made via online transfer, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein, or (ii) via online transfer in accordance with the
instruction of the Administrative Agent on the date any such payment is due and
payable.  For payments not made via the online system, any payments received by
the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  Any payments made via the online system through a Bank of America
checking account prior to 5:00 p.m. shall be deemed received as of that day.  If
the payment is made after 5:00 p.m., it shall be deemed received as of the
opening of business on the next Business Day.  Payments made via the online
system through any other bank made prior to 5:00 p.m. shall be deemed received
as of the opening of business on the next Business Day.  If the payment is made
after 5:00 p.m., the payment shall be deemed received as of the opening of
business on the second Business Day following the payment.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  If any payment to be made by any Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.

(b)     (i)     Funding by Lenders; Presumption by Administrative
Agent.   Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of LIBOR Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Sections 2.02 and 2.03 (or Sections 2.05 and 2.06, as applicable) and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans.  If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s





70

--------------------------------------------------------------------------------

 

 

 

Loan included in such Borrowing.  Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii)     Payments by Borrowers; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Company prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrowers have not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)     Failure to Satisfy Conditions Precedent.  If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)     Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).

(e)     Funding Source.  Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

(f)     Insufficient Funds.  If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, subject to Section 2.17,
such funds shall be applied (i) first, toward payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward





71

--------------------------------------------------------------------------------

 

 

 

payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

2.17     Weekly Settlement of Floor Plan Loans.

(a)     To minimize the frequency of transfers of funds between the
Administrative Agent and each Floor Plan Lender, advances and repayments of
Floor Plan Loans will be settled according to the procedures described in this
Section 2.17.  The Administrative Agent shall, once every seven days (or sooner,
if so elected by the Administrative Agent in its discretion), but in each case
on a Business Day, (each such day being a “Settlement Date”), distribute to each
Floor Plan Lender a statement (the “Agent’s Report”) disclosing as of the
immediately preceding Business Day, the aggregate unpaid principal balance of
Floor Plan Loans outstanding as of such date, repayments and prepayments of
principal received from the Borrowers with respect to the Floor Plan Loans since
the immediately preceding Agent’s Report and additional Floor Plan Loans made to
the Borrowers since the date of the immediately preceding Agent’s Report.  Each
Agent’s Report shall disclose the net amount (the “Settlement Amount”) due to or
due from the Floor Plan Lenders to effect a Settlement of any Floor Plan
Loan.  The Administrative Agent’s Report submitted to a Floor Plan Lender shall
be, absent manifest error, prima facie evidence of the amount due to or from
such Lender to effect a Settlement of any Floor Plan Loan.  If the
Administrative Agent’s Report discloses a net amount due from the Administrative
Agent to any Floor Plan Lender to effect the Settlement of a Floor Plan Loan,
the Administrative Agent, concurrently with the delivery of the Administrative
Agent’s Report to the Floor Plan Lenders, shall transfer, by wire transfer or
otherwise, such amount to such Floor Plan Lender in funds immediately available
to such Floor Plan Lender, in accordance with such Floor Plan Lender’s
instructions.  If the Administrative Agent’s Report discloses a net amount due
to the Administrative Agent from any Floor Plan Lender to effect the Settlement
of any Floor Plan Loan, then such Floor Plan Lender shall wire transfer such
amount, in funds immediately available to the Administrative Agent, as
instructed by the Administrative Agent.  Unless otherwise agreed by the
Administrative Agent, such net amount due from a Floor Plan Lender to the
Administrative Agent shall be due by 5:00 p.m. on the Settlement Date if such
Agent’s Report is received before 1:00 p.m. and such net amount shall be due by
5:00 p.m. on the first Business Day following the Settlement Date if such
Agent’s Report is received after 1:00 p.m..  Notwithstanding the foregoing,
payments actually received by the Administrative Agent (which shall be credited
on the day received if received prior to 1:00 p.m.) with respect to the
following items shall be distributed by the Administrative Agent to each Floor
Plan Lender as follows:

(i)     on the 16th day of each month (or if such day is not a Business Day, on
the following Business Day), payments applicable to interest on the Floor Plan
Loans received by the Administrative Agent with respect to Floor Plan Loans
outstanding during the preceding month shall be paid to each Floor Plan Lender
in proportion to its Percentage of the Floor Plan Loans (based on the
outstanding principal amount of funds actually advanced by such Floor Plan
Lender with respect to such Floor Plan Loans).  Each Floor Plan Lender’s share
of interest accruing each day on the Floor Plan Loans shall be based on such
Floor Plan Lender’s Daily Loan Balance.  For purposes hereof, the term “Daily
Loan Balance” shall mean as of any day for any Floor Plan Lender, an amount
calculated as of the end of that day by subtracting (a) the cumulative principal
amount paid by the Administrative Agent to such Floor Plan Lender on account of
Floor Plan Loans from the





72

--------------------------------------------------------------------------------

 

 

 

Effective Date through and including the date as of which the Daily Loan Balance
is being determined from (b) the cumulative principal amount advanced by such
Floor Plan Lender to the Administrative Agent for the benefit of the Borrowers
to fund Floor Plan Loans made on and after the Effective Date through and
including such date of determination.  Notwithstanding the foregoing, each Floor
Plan Lender hereby acknowledges that it shall only receive interest on an
Eligible New/Rental Floor Plan Loan from the date that it advances funds with
respect thereto and it will not participate in any discounts and/or subsidies
received from any Tier 1 Manufacturer or Tier 2 Manufacturer; and

(b)     In the event that any bankruptcy, reorganization, liquidation,
receivership or similar cases or proceedings in which any Borrower is a debtor
prevent the Administrative Agent or any Floor Plan Lender from making any Floor
Plan Loan to effect a Settlement contemplated hereby, the Administrative Agent
or such Floor Plan Lender, as the case may be, will make such dispositions and
arrangements with the other Floor Plan Lenders with respect to such Floor Plan
Loans, either by way of purchase of participations, distribution, pro tanto
assignment of claims, subrogation or otherwise, as shall result in each Floor
Plan Lender’s share of the outstanding Floor Plan Loans being equal, as nearly
as may be, to the percentage which such Floor Plan Lender’s Floor Plan
Commitment bears to the Floor Plan Commitments of all the Floor Plan Lenders.

(c)     Payments to effect a Settlement shall be made without set-off,
counterclaim or reduction of any kind.  The failure or refusal of any Floor Plan
Lender to make available to the Administrative Agent at the aforesaid time and
place the amount of the Settlement Amount due from such Floor Plan Lender (i)
shall not relieve any other Floor Plan Lender from its several obligation
hereunder to make available to the Administrative Agent the amount of such other
Floor Plan Lender’s Settlement Amount and (ii) shall not impose upon such other
Floor Plan Lender any liability with respect to such failure or refusal or
otherwise increase the Floor Plan Commitment of such other Floor Plan Lender.

2.18     Sharing of Payments by Lenders.  (Subject to Section 8.03) if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of (a) Obligations due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time (subject to any adjustments the Administrative Agent may
require pursuant to Section 2.17)) of payments on account of the Obligations due
and payable to the other Lenders hereunder and under the other Loan Documents at
such time obtained by all the Lenders at such time or (b) Obligations owing (but
not due and payable) to such Lender hereunder and under the other Loan Documents
at such time in excess of its ratable share (according to the proportion of (i)
the amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time (subject to any adjustments the Administrative Agent may require pursuant
to Section 2.17)) of payment on account of the Obligations owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make





73

--------------------------------------------------------------------------------

 

 

 

such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be (subject to any adjustments the
Administrative Agent may require pursuant to Section 2.17),  provided that:

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)     the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.20, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to any Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.19     Joint and Several Liability; Agency of the Company.

(a)     Notwithstanding any other provision of this Agreement, each Borrower
shall be jointly and severally liable as a primary obligor, and not merely as
surety, for any and all Obligations now or hereafter owed by any Borrower to the
Administrative Agent, the L/C Issuer and the Lenders, whether voluntary or
involuntary and however arising, whether direct or acquired by any Lender by
assignment or succession, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether any Borrower
or Borrowers may be liable individually or jointly with others, or whether
recovery upon such Obligations may be or hereafter become barred by any statute
of limitations, or whether such Obligations may be or hereafter become otherwise
unenforceable (such Obligations, the “Borrowers’ Liabilities”).  For valuable
consideration, each Borrower unconditionally guarantees and promises to pay to
Administrative Agent, on behalf of itself and the Lenders, on demand, in lawful
money of the United States, any and all of the Borrowers’
Liabilities.  Notwithstanding the foregoing, the liability of each Borrower
individually with respect to its Borrowers’ Liabilities shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state
law.  This is a guaranty of payment and not of collection.





74

--------------------------------------------------------------------------------

 

 

 

(b)     The guaranty of each Borrower hereunder shall be a continuing guaranty
relating to any Borrowers’ Liabilities, including those arising under successive
transactions which shall either continue Obligations or from time to time renew
any Obligations after such Obligations shall have been satisfied.  Any payment
by any of the Borrowers shall not reduce the Borrowers’ maximum obligation
hereunder.

(c)     The Obligations of each Borrower are independent, and a separate action
or actions may be brought and prosecuted against a Borrower whether action is
brought against any other Borrower or whether any other Borrower is joined in
any such action or actions; and each Borrower waives the benefit of any statute
of limitations affecting its liability hereunder.

(d)     Each Borrower agrees that neither the Administrative Agent nor any
Lender shall have any responsibility to inquire into the apportionment,
allocation or disposition of the proceeds of any Credit Extension as among the
Borrowers, and acknowledges that its liability hereunder shall not be reduced or
diminished by the identity of such Borrower giving or receiving of notices and
other communications, making requests for, or effecting conversions or
continuations of, Loans or Letters of Credit, executing and delivering
certificates, or receiving or allocating disbursements from the Lenders.  Each
Borrower acknowledges that the handling of any Facility hereunder on a joint
borrowing basis as set forth in this Agreement is solely an accommodation to the
Borrowers and is done at their request.  Each Borrower agrees that no Lender
shall incur any liability to such Borrower as a result of such accommodation.

(e)     Each Borrower represents and warrants to the Administrative Agent and
the Lenders that the request for any joint handling of any Loans, Letters of
Credit or other Obligations made hereunder or under any other Loan Document was
made because the Borrowers are engaged in related operations and are
interdependent.  Each Borrower expects to derive benefit, directly or
indirectly, from the availability of each Loan, Letter of Credit or other
Obligation because the successful operation of each Borrower is dependent on the
continued successful performance of the functions of the Borrowers as a group.

(f)     Each Borrower represents and warrants to the Administrative Agent and
the Lenders that (i) it has established adequate means of obtaining from each
other Borrower on a continuing basis financial and other information pertaining
to the business, operations and condition (financial and otherwise) of each
other Borrower and its respective property, and (ii) it now is and hereafter
will be completely familiar with the business, operations and condition
(financial and otherwise) of each other Borrower, and its property.  Each
Borrower hereby waives and relinquishes any duty on the part of the
Administrative Agent to disclose to such Borrower any matter, fact or thing
relating to the business, operations or condition (financial or otherwise) of
any other Borrower, or the property of any other Borrower, whether now or
hereafter known by the Administrative Agent or any Lender during the life of
this Agreement.

(g)     Each Borrower expressly waives any right to require the Administrative
Agent and the Lenders to marshal assets in favor of any Borrower or any other
Person or to proceed against any other Borrower or any other Person or any
collateral provided by any other Borrower or any other Person, and agrees that
the Administrative Agent and the Lenders may proceed against any Borrower and/or
collateral in such order as they shall determine in their sole and absolute
discretion.  The Administrative Agent and the Lenders may file a separate action
or actions against





75

--------------------------------------------------------------------------------

 

 

 

any Borrower, whether action is brought or prosecuted with respect to any other
security or against any other Person, or whether any other Person is joined in
any such action or actions.  Each Borrower agrees that the Administrative Agent
and the Lenders and any other Borrower may deal with each other in connection
with the Obligations, the Borrowers’ Liabilities or otherwise, or alter any
contracts or agreements now or hereafter existing between any of them, in any
manner whatsoever, all without in any way altering or affecting the obligations
of such Borrower under the Loan Documents.

(h)     Each Borrower expressly waives any and all defenses now or hereafter
arising or asserted by reason of (i) any disability or other defense of any
other Borrower, any Guarantor or any other Person with respect to any
Obligations, (ii) the unenforceability or invalidity as to any other Borrower,
any Guarantor or any other Person of the Obligations, (iii) the unenforceability
or invalidity of any security or guaranty for the Obligations or the lack of
perfection or continuing perfection or failure of priority of any security for
the Obligations, (iv) the cessation for any cause whatsoever of the liability of
any Borrower, any Guarantor or any other Person (other than by reason of the
full payment and performance of all Obligations), (v) to the extent permitted by
law, any failure of the Administrative Agent and the Lenders to give notice of
sale or other disposition to any Borrower, any Guarantor or any other Person or
any defect in any notice that may be given in connection with any sale or
disposition, (vi) to the extent permitted by law, any failure of the
Administrative Agent and the Lenders to comply with applicable laws in
connection with the sale or other disposition of any collateral or other
security for any Obligation, including without limitation any failure of the
Administrative Agent and the Lenders to conduct a commercially reasonable sale
or other disposition of any collateral or other security for any obligation,
(vii) any act or omission of the Administrative Agent and the Lenders, that
directly or indirectly results in or aids the discharge or release of any
Borrower or any Guarantor or the Obligations or any other security or guaranty
therefor by operation of law or otherwise, (viii) any Law which provides that
the obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation,
(ix) any failure of the Administrative Agent and the Lenders to file or enforce
a claim in any bankruptcy or other proceeding with respect to any other
Borrower, any Guarantor or any other Person, (x) the election by the
Administrative Agent and the Lenders, in any bankruptcy proceeding of any other
Borrower or any Guarantor, of the application or non-application of Section
1111(b)(2) of the United States Bankruptcy Code, (xi) any extension of credit or
the grant of any Lien under Section 364 of the United States Bankruptcy Code in
connection with the bankruptcy of any other Borrower or any Guarantor, (xii) any
use of cash collateral under Section 363 of the United States Bankruptcy Code,
or (xiii) any agreement or stipulation with any other Borrower or any Guarantor
with respect to the provision of adequate protection in any bankruptcy
proceeding of any Person.

(i)     Notwithstanding anything to the contrary elsewhere contained herein or
in any other Loan Document to which any Borrower is a party, each Borrower
hereby waives, so long as any Lender shall have any Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding, with respect to each other Borrower
and its successors and assigns (including any surety) and any other party any
and all rights at law or in equity, to subrogation, to reimbursement, to
exoneration, to contribution, to setoff or to any other rights that could accrue
to a surety against a principal, to a guarantor against a maker, to an
accommodation party against the party accommodated, or to a





76

--------------------------------------------------------------------------------

 

 

 

holder or transferee against a maker and which any Borrower may have or
hereafter acquire against any other Borrower or any other Person in connection
with or as a result of the execution, delivery and/or performance of this
Agreement or any other Loan Document.  Each Borrower agrees that, so long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding, it shall not have or assert any such rights against any
other Borrower or its successors and assigns or any other party (including any
surety), either directly or as an attempted setoff to any action commenced
against any Borrower by another Borrower (as borrower or in any other capacity)
or any other party.  Each Borrower hereby acknowledges and agrees that this
waiver is intended to benefit the Administrative Agent and the Lenders and shall
not limit or otherwise affect Borrowers’ liability hereunder, under any other
Loan Document to which any Borrower is a party, or the enforceability hereof or
thereof.

(j)     Any obligations of any Borrower or any Guarantor to any other Borrower,
now or hereafter existing, including but not limited to any obligations to a
Borrower or a Guarantor as subrogee of the Administrative Agent and the Lenders
or resulting from a Borrower’s performance under this guaranty, are hereby
subordinated to the Borrowers’ Liabilities.  Such obligations of a Borrower or a
Guarantor to another Borrower, if the Administrative Agent so requests, shall be
enforced, and performance received by such Borrower or such Guarantor as trustee
for the Administrative Agent and the Lenders, and the proceeds thereof shall be
paid over to the Administrative Agent for the benefit of the Administrative
Agent and the Lenders on account of the Obligations of Borrowers to the
Administrative Agent and the Lenders, but without reducing or affecting in any
manner the liability of any Borrower under the other provisions of the guaranty
contained herein.

(k)     Each Borrower irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, (iii) the receipt of the proceeds of any Loans made by the
Lenders to the Borrowers hereunder, and (iv) for receiving service of
process.  Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by any or each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement or any other Loan Document shall be
deemed to have been delivered to each Borrower (to the extent delivery to such
Borrower is required by or appropriate under the terms of this Agreement).

(l)     Notwithstanding anything to the contrary contained herein, to the extent
this Agreement requires payment of an amount by “each Borrower”,  “the
Borrowers” or “a Borrower”, such payment shall be made by the Borrowers, jointly
and severally, without duplication.

2.20     Cash Collateral.

(a)     Certain Credit Support Events.  If (i) the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing,





77

--------------------------------------------------------------------------------

 

 

 

(ii) as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, (iii) the Company shall be required to provide Cash
Collateral pursuant to Section 8.02, or (iv) there shall exist a Defaulting
Lender, the Borrowers shall immediately (in the case of clause (iii) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.21(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.

(b)     Grant of Security Interest.  Each of the Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.20(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided (other than any
Permitted Lien), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more Controlled Accounts at Bank of America. The
Borrowers shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

(c)     Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.20 or Sections
2.01,  2.21 or 8.02 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

(d)     Release.  Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the





78

--------------------------------------------------------------------------------

 

 

 

Administrative Agent and the L/C Issuer that there exists excess Cash
Collateral; provided, however, (x) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.21     Defaulting Lenders.

(a)     Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)     Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”,  “Required
Floor Plan Lenders”,  “Required L/C Lenders”, “Required Revolving Credit
Lenders” and Section 10.01.

(ii)     Defaulting Lender Waterfall.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.20;  fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.20;  sixth, to the
payment of any amounts owing to the Lenders or the L/C Issuer as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the L/C
Issuer against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such





79

--------------------------------------------------------------------------------

 

 

 

Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.21(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)     Certain Fees.

(A)     No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.13(a) for any period during which such Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender);

(B)     Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.20.

(C)     With respect to any fee payable under Section 2.13(a) or (b) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv)     Reallocation of Applicable Percentages to Reduce Fronting Exposure.
 All or any part of such Defaulting Lender’s participation in L/C Obligations
shall be reallocated among the Non-Defaulting Lenders that are L/C Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Company shall have otherwise notified the
Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Letter of Credit Facility
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Letter of Credit Commitment. Subject to Section 10.22, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from





80

--------------------------------------------------------------------------------

 

 

 

that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(b)     Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, and
the L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Floor Plan
Loans, Revolving Credit Loans and funded and unfunded participations in Letters
of Credit (including any L/C Advances) to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.21(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided,  further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01     Taxes.

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)     Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)     If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable





81

--------------------------------------------------------------------------------

 

 

 

Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(iii)     If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)     Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)     Tax Indemnifications.  (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.  Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.

(ii)     Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes





82

--------------------------------------------------------------------------------

 

 

 

attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)     Evidence of Payments.  Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

(e)     Status of Lenders; Tax Documentation.

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)     Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)     any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS





83

--------------------------------------------------------------------------------

 

 

 

Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II)     executed copies of IRS Form W-8ECI;

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Loan Party within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

(IV)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-SECT, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M-4 on behalf of each such direct and indirect partner;

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign





84

--------------------------------------------------------------------------------

 

 

 

Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)     Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(iv)     For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

(f)     Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any





85

--------------------------------------------------------------------------------

 

 

 

penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if any Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g)     Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

3.02     Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension, or to determine or charge interest rates based upon the
Floating LIBOR Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Company through the Administrative Agent, (a) any obligation
of such Lender to issue, make, maintain, fund or charge interest with respect to
any Credit Extension or continue Floating LIBOR Rate Loans or to convert Base
Rate Loans to Floating LIBOR Rate Loans shall be suspended and (b) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Floating
LIBOR Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Floating LIBOR Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist.  Upon the Company’s receipt of such notice, (x)
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Floating LIBOR Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Floating LIBOR Rate
component of the Base Rate) immediately if such Lender may not lawfully continue
to maintain such Floating LIBOR Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Floating LIBOR Rate, the Administrative Agent, upon receipt of the copy of the
demand made by the Company to such Lender, shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Floating LIBOR Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal  for such Lender to
determine or charge interest rates based upon the Floating LIBOR Rate.  Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.





86

--------------------------------------------------------------------------------

 

 

 

3.03     Inability to Determine Rates.

(a)     Temporary Inability.

(i)     Except in the case of the circumstances described in Section 3.03(b), if
the Administrative Agent determines that for any reason in connection with any
request for a Floating LIBOR Rate Loan or a conversion to or continuation
thereof that (A) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount of such Floating LIBOR
Rate Loan, (B) adequate and reasonable means do not exist for determining the
Floating LIBOR Base Rate with respect to a proposed Floating LIBOR Rate Loan or
in connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i)(A) or (B),  “Impacted Loans”), or (C) the Floating
LIBOR Base Rate with respect to a proposed Floating LIBOR Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Floating LIBOR Rate Loans shall be suspended (to the extent of the affected
Floating LIBOR Rate Loans) and (y) in the event of a determination described in
the preceding sentence with respect to the Floating LIBOR Rate component of the
Base Rate, the utilization of the Floating LIBOR Rate component in determining
the Base Rate shall be suspended, in each case until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Company may revoke any pending request for a
borrowing of, conversion to or continuation of Floating LIBOR Rate Loans (to the
extent of the affected Floating LIBOR Rate Loans) or, failing that, will be
deemed to have converted such request into a request for a borrowing of Base
Rate Loans in the amount specified therein.

(ii)     Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(A) or (B) of this section, the
Administrative Agent, in consultation with the Company and the affected Lenders,
may establish an alternative interest rate for the Impacted Loans,  in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a)(i)(A) or (B) of the first
sentence of this section, (2) the Administrative Agent or the affected Lenders
notify the Administrative Agent and the Company that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

(b)     Non-Temporary Inability.

(i)     Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, if the Administrative Agent determines (which determination shall
be conclusive absent manifest error), or the Company or Required Lenders notify
the





87

--------------------------------------------------------------------------------

 

 

 

Administrative Agent (with, in the case of the Required Lenders, a copy to
Company) that the Company or Required Lenders (as applicable) have determined,
that:

(A)     adequate and reasonable means do not exist for ascertaining LIBOR,
including, without limitation, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

(B)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(C)     syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable,  the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Company unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

(ii)     If no LIBOR Successor Rate has been determined and the circumstances
under clause (b)(i)(A) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Company and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Floating LIBOR Rate Loans shall be suspended (to the extent of the
affected Floating LIBOR Rate Loans), and (y) the Floating LIBOR Rate component
shall no longer be utilized in determining the Base Rate.  Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Floating LIBOR Rate Loans (to the extent of the
affected Floating LIBOR Rate Loans) or, failing that, will be deemed to have
converted such request into a request for a borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

(iii)     Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.





88

--------------------------------------------------------------------------------

 

 

3.04     Increased Costs.

(a)     Increased Costs Generally.  If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Floating LIBOR Rate)
or the L/C Issuer;

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)     impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Floating LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Floating LIBOR Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Company will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b)     Capital Requirements.  If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrowers will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c)     Certificates for Reimbursement.  A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to





89

--------------------------------------------------------------------------------

 

 

 

the Company shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d)     Delay in Requests.  Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.05     Mitigation Obligations; Replacement of Lenders.

(a)     Designation of a Different Lending Office.  Each Lender may make any
Credit Extension to any Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement.  If
any Lender requests compensation under Section 3.04, or requires any Loan Party
to pay any Indemnified Taxes or additional amounts to any Lender, the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then, at the request of the Company, such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b)     Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Loan Party is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.05(a), the Borrower may replace such Lender in accordance with Section
10.13.

3.06     Survival.  All of the Loan Parties’ obligations under this Article III
shall survive termination of the Commitments, repayment of all Obligations
hereunder, and resignation of the Administrative Agent.





90

--------------------------------------------------------------------------------

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01     Conditions of Initial Credit Extension.  This Agreement shall become
effective as of the Effective Date upon the execution and delivery of a
counterpart signature page hereof by each of the parties hereto and receipt by
the Administrative Agent of each such executed signature page, and satisfaction
or effective waiver of each of the conditions precedent set forth below.  The
obligation of each Floor Plan Lender or Revolving Credit Lender to continue or
make the Floor Plan Loans or Revolving Credit Loans at or after the Effective
Date in accordance with the terms herein and the obligation of the L/C Issuer to
issue Letters of Credit hereunder, is subject to the satisfaction of the
following conditions precedent:

(a)     The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

(i)     executed counterparts of this Agreement and each Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Company;

(ii)     a Floor Plan Note executed by each Borrower in favor of each Floor Plan
Lender requesting a Floor Plan Note;

(iii)     a Revolving Credit Note executed by each Borrower in favor of each
Revolving Credit Lender requesting a Revolving Credit Note;

(iv)     the Security Agreement executed by each Loan Party and the Pledge
Agreement duly executed by each Loan Party and FRI, together with:

(A)     certificates representing certificated Equity Interests pledged
thereunder accompanied by undated stock powers executed in blank, and
instruments evidencing the pledged indebtedness indorsed in blank,

(B)     financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,

(C)     securities account control agreements, in each case as referred to in
the Security Agreement and duly executed by the appropriate parties,

(D)     evidence that all other actions, recordings and filings of or with
respect to the Security Agreement and the Pledge Agreement that the
Administrative Agent may deem necessary or desirable in order to perfect, on a
first priority basis (subject to exceptions as permitted in the Loan Documents),
the Liens created thereby has been taken (including receipt of duly executed
payoff





91

--------------------------------------------------------------------------------

 

 

 

letters, UCC-3 termination statements, landlords’ and bailees’ waiver and
consent agreements, third party consents and intercreditor agreements);

(v)     UCC search results showing only acceptable liens (or arrangements
satisfactory to the Administrative Agent shall have been made to remove any
unacceptable liens promptly after the Effective Date);

(vi)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(vii)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
and is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(viii)     favorable opinions of Kaplan, Strangis & Kaplan, P.A., counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit J and such other matters concerning the Loan
Parties and the Loan Documents as the Lenders may reasonably request;

(ix)     a certificate signed by a Responsible Officer of each of the Company
and FRI certifying (A) that the conditions specified in Sections 4.02(a) and (b)
have been satisfied, (B) that there has been no event or circumstance since
December 31, 2016 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (C) as to the
absence of any action, suit, investigation or proceeding pending, or to the
knowledge of the Company or FRI, threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect;

(x)     certified copies of each employment agreement and other written
compensation arrangement with each executive officer of any Loan Party or any of
its Subsidiaries as the Administrative Agent shall request;

(xi)     a duly completed Compliance Certificate demonstrating a Consolidated
Current Ratio of not less than 1.180 to 1.000 and a Fixed Charge Coverage Ratio
of not less than 1.250 to 1.000 as of October 31, 2017;

(xii)     if required by the Administrative Agent in its sole discretion, audits
with respect to the Collateral containing results satisfactory to the
Administrative Agent and the Lenders, provided that, whether or not any such
audit is performed, the Administrative Agent and the Lenders shall be entitled
to rely on information provided by any lender of the Borrowers or their
Subsidiaries as to any vehicles and existing loans being refinanced





92

--------------------------------------------------------------------------------

 

 

 

or paid down on the Effective Date with Floor Plan Loans hereunder, and
furthermore, in the event of any disputed or duplicate vehicle loan (each a
“Disputed Existing Loan”) being refinanced or paid down by any Floor Plan Loan,
in reliance on information provided by the Borrowers, any Subsidiary or any
existing lender, then the Borrowers will (jointly and severally), upon demand,
repay such Floor Plan Loan, including accrued interest thereon, regardless of
whether such Disputed Existing Loan has been resolved with the prior lender; and

(xiii)     such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, or any Lender reasonably may
require.

(b)     (i)  All fees required to be paid to the Administrative Agent on or
before the Effective Date shall have been paid and (ii) all fees required to be
paid to the Lenders on or before the Effective Date, including the Upfront Fee
(as defined in the Fee Letter) for each Lender, shall have been paid.

(c)     Unless waived by the Administrative Agent, the Company shall have paid:
(i) all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Effective Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Company and the
Administrative Agent) and (ii) all other expenses of the Administrative Agent.

(d)     There shall not have occurred a Material Adverse Effect since December
31, 2016.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

4.02     Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:

(a)     The representations and warranties of each Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Section 5.05(a) shall be
deemed to refer to each of (i) the most recent annual statements furnished
pursuant to Section 6.01(c) or (d), (ii) the most recent monthly statements for
March, June, September or December furnished pursuant to  Section 6.01(a), and
(iii) the most recent quarterly statements furnished pursuant to
Section 6.01(b).





93

--------------------------------------------------------------------------------

 

 

 

(b)     No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)     The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

(d)     The Letter of Credit Facility shall equal or exceed the L/C Obligations
at such time, after giving effect to such Credit Extension.

Each Request for Credit Extension submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent that:

5.01     Organization; Power and Authority.  Each Obligated Party is a
corporation or limited liability company, as the case may be, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or limited
liability company, as the case may be, and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each Obligated Party has the corporate or limited
liability company, as the case may be, power and authority to own or hold under
lease the properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, to execute and deliver the Loan
Documents to which it is a party and to perform the provisions hereof and
thereof.

5.02     Authorization.  The Loan Documents have been duly authorized by all
necessary corporate or limited liability company, as the case may be, action on
the part of each Obligated Party and this Agreement and the Loan Documents
executed by each Obligated Party constitute, or in the case of the Floor Plan
Notes and Revolving Credit Notes, will upon issuance constitute, the legal,
valid and binding obligations, enforceable against each Obligated Party a party
thereto in accordance with their respective terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

5.03     Accurate Disclosure; No Material Adverse Effect.  The representations
in this Agreement, the documents, certificates or other writings delivered to
the Lenders by or on behalf of each Obligated Party in connection with the
transactions contemplated hereby and the financial statements referred to in
Section 5.05, taken as a whole, are complete and do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.  Each Loan Party maintains proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied have been made of all financial transactions and matters
involving





94

--------------------------------------------------------------------------------

 

 

 

the assets and business of such Loan Party.  Except as disclosed in the
financial statements referred to in Section 5.05, since December 31, 2016, there
has been no change in the financial condition, operations, business, properties
or prospects of any Obligated Party except changes that individually or in the
aggregate could not reasonably be expected to have a Material Adverse
Effect.  There is no fact known to any Obligated Party that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the other documents, certificates and other writings delivered to the Lenders
by or on behalf of each Obligated Party specifically for use in connection with
the transactions contemplated hereby.

5.04     Affiliates and Directors & Officers.  (a) Schedule 5.04(a) is a
complete and correct list of the Obligated Parties, including the jurisdiction
of organization and the ownership of the outstanding Equity Interests of FRI and
each of its Subsidiaries in existence as of the Effective Date; (b) Schedule
5.04(b) is a complete and correct list of each Borrower’s managers, directors
and senior officers; and (c) neither Bodily RV II, Inc., an Idaho corporation,
nor Venture Out RV Centers, Inc., a California corporation, FRI, LLC, a
Minnesota limited liability company, or Hart City RV Center, LLC, a Minnesota
limited liability company, has any operations or employees, owns any assets or
has any liabilities other than the assets and liabilities set forth on Schedule
5.04(c).

5.05     Financial Condition.

(a)     Financial Statements.  The Audited Financial Statements and all other
financial statements furnished to the Administrative Agent and/or the Lenders
(including in each case the related schedules and notes) fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of the respective dates specified in such financial statements
and the results of its operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments and the absence of footnotes).

(b)     Material Adverse Change.  (i) Since the date of the Audited Financial
Statements, there has been no change in the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries taken as a whole, or in the facts
and information regarding any of such entities as represented in the most recent
financial statements provided by the Company which individually or in the
aggregate could be expected to have a Material Adverse Effect.

5.06     Compliance with Laws and Other Instruments.  The execution, delivery
and performance by the Obligated Parties of the Loan Documents (in each case to
which such Obligated Party is a party), and the respective obligations
thereunder do not and will not (a) contravene, result in any breach of; or
constitute a default under, or result in the creation of any Lien (other than
under the Security Documents) in respect of any Property of any Obligated Party
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter, company charter, by-laws, operating
agreement, or any other agreement or instrument to which any Obligated Party is
a party or by which any Obligated Party or any of its Properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental





95

--------------------------------------------------------------------------------

 

 

 

Authority applicable to any Obligated Party, or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority known to be
applicable to any Obligated Party.  Each Borrower represents and warrants that
there are no indentures, mortgages, deeds of trust, loan, purchase or credit
agreements, leases, corporate charters or bylaws or any other agreement or
instrument to which any Obligated Party is a party or by which any of its
Properties may be bound or affected which, in any case, is Material to the
Company and its Subsidiaries taken as a whole (excluding (i) the agreements
referred to in Section 4.01(a)(ix)  and (ii) retail sales contracts for the sale
of recreational vehicles or Used Vehicles in the ordinary course of business and
related insurance contracts of such Obligated Party).

5.07     Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority or any other Person is required in connection with the execution,
delivery or performance by any Obligated Party of the Loan Documents.

5.08     Litigation; Observance of Agreements, Statutes and Orders.

(a)     Except as set forth in Schedule 5.08, there are no actions, suits or
proceedings pending or, to the knowledge of any Borrower, threatened against or
affecting any Obligated Party or any of its Property in any court or before any
arbitrator of any kind or before or by any Governmental Authority that:  (i)
individually, if adversely determined, could reasonably be expected to result in
liability to any Obligated Party in excess of $1,000,000, (ii) purports to
affect any transaction contemplated hereby or the ability of the Obligated
Parties to perform their respective obligations under the Loan Documents, or
(iii) otherwise, in the aggregate could reasonably be expected to have a
Material Adverse Effect.

(b)     No Obligated Party is in default under any term of any agreement or
instrument to which it is a party or by which it is bound, or any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws) of any Governmental Authority, which
default or violation, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.09     Taxes.  The Obligated Parties have filed all Federal tax returns and
all other Material tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon it or its Properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Obligated Parties have established adequate reserves in
accordance with GAAP.  The Borrowers know of no basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of Federal, state or other taxes for all fiscal periods
are adequate in all material respects.





96

--------------------------------------------------------------------------------

 

 

 

5.10     Title to Property; Leases.

(a)     Schedule 5.10 describes every location (including its complete legal
address) of any Loan Party where any Collateral is located (including, without
limitation, each location where any Eligible Floor Plan Vehicles or Units are or
shall be located) and (i) each Loan Party has good and valid title to all of its
Properties, and (ii) FRI has good and valid title to all of the Equity Interests
in the Company, in each case free and clear of all Liens other than Liens
permitted under Section 7.02.

(b)     Schedule 5.10 includes, with respect to each location listed thereon, a
description of each lease of real property at such location to which any Loan
Party is a party, including the name and address of each lessor, sublessor, and
the owner of such real property, as applicable.  Each lease listed on Schedule
5.10 is valid and subsisting and is in full force and effect in all material
respects, and all payments under each such lease are current, except for such
payments that are being contested in good faith by the applicable Loan Party and
with respect to which in the aggregate, no Material Adverse Effect could
reasonably be expected to result.

(c)     The locations described on Schedule 5.10, together with the locations,
comprise all of the locations leased or owned by any Loan Party.

5.11     Licenses, Permits, Etc.

(a)     Each Obligated Party owns or possesses all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, without conflict with the rights of others,
except such licenses, permits, franchises, authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto, as the failure to
own or possess could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b)     No item sold or produced by any Obligated Party infringes in any respect
any license, permit, franchise, authorization, patent, copyright, service mark,
trademark, trade name or other right owned by any other Person, except such
infringements as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c)     There is no violation by any Person of any right of any Obligated Party
with respect to any patent, copyright, service mark, trademark, trade name or
other right owned or used by any of them, except such violations as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.12     Employee Matters.  No Obligated Party or any of its Subsidiaries has
any labor contracts or collective bargaining agreements with any persons
employed by any Obligated Party or any of its Subsidiaries or any persons
otherwise performing services primarily for any Obligated Party or any of its
Subsidiaries and no campaign or other attempt for recognition has been made by
any labor organization or employees with respect to employees of any Obligated
Party or any of its Subsidiaries.  Neither the Obligated Parties nor any of
their respective Subsidiaries are engaged in any unfair labor practice that
could reasonably be expected to have a Material Adverse Effect.  There is (a) no
unfair labor practice complaint pending, or to the best knowledge of any
Responsible Officer, threatened against the Obligated Parties or any of their
respective





97

--------------------------------------------------------------------------------

 

 

 

Subsidiaries before the National Labor Relations Board and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against the Obligated Parties or any of their
respective Subsidiaries or, to the best knowledge of any Responsible Officer,
threatened against any of them, and (b) no strike or work stoppage is in
existence or, to the best knowledge of any Responsible Officer, threatened
involving the Obligated Parties or any of their respective Subsidiaries except
(with respect to any matter specified in clause (a) or (b) above, either
individually or in the aggregate) such as could not reasonably be likely to have
a Material Adverse Effect.

 





98

--------------------------------------------------------------------------------

 

 

 

5.13     Compliance with ERISA.

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service.  To the best knowledge of the Obligated Parties,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b)     There are no pending or, to the best knowledge of the Obligated Parties,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that  could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c)     (i) No ERISA Event has occurred, and neither any Obligated Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Obligated Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 80% or higher and neither any
Obligated Party nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 80% as of the most recent valuation date; (iv)
neither any Obligated Party nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither any Obligated Party
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(d)     Neither any Obligated Party or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Effective
Date, those listed on Schedule 5.13(d) hereto and (B) thereafter, Pension Plans
not otherwise prohibited by this Agreement.

(e)     Neither any Obligated Party or any ERISA Affiliate maintains or
contributes to, or has any obligation to contribute to, any Plan that provides
health, accident or life insurance benefits to former employees, their spouses
or dependents, other than (A) on the Effective Date, those listed on Schedule
5.13(e) hereto and (B) thereafter, those Plans not otherwise prohibited by this
Agreement.





99

--------------------------------------------------------------------------------

 

 

 

5.14     Use of Proceeds; Margin Regulations.

(a)     Floor Plan Loans.  Each Borrower will use the proceeds of the Floor Plan
Loans solely to purchase or finance Eligible Floor Plan Vehicles or Units.

(b)     Letters of Credit.  Letters of Credit issued under the Letter of Credit
Facility will be used only for lawful corporate purposes.

(c)     Revolving Credit Loans.  Each Borrower will use the proceeds of the
Revolving Credit Loans for general corporate purposes not in contravention of
any Law or any Loan Document.

(d)     Margin Stock.  No Loan Party is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

5.15     Existing Debt; Future Liens.

(a)     Schedule 5.15 sets forth a complete and correct list of all outstanding
Debt of the Obligated Parties as of the Effective Date.  As of the Effective
Date, no Obligated Party is in default in the payment of any principal or
interest on any Debt of any such Obligated Party and no event or condition
exists with respect to any Debt of any Obligated Party that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment.

(b)     No Obligated Party has agreed or consented to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its Property,
whether now owned or hereafter acquired, to be subject to a Lien not permitted
by Section 7.02.

5.16     OFAC.  Neither any Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrowers and their respective Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

5.17     Status under Investment Company Act.  No Obligated Party, any Person
Controlling an Obligated Party, or any Subsidiary of any Obligated Party is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

 





100

--------------------------------------------------------------------------------

 

 

 

5.18     Environmental Matters.

(a)     No claim or proceeding instituted or threatened has raised any claim
against any Obligated Party or any of its real properties now or formerly owned,
leased or operated by it or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect;

(b)     there are no facts that would give rise to any claim, public or private,
of violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any Borrower or to other assets or their use, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect;

(c)     no Obligated Party has stored any Hazardous Materials on real properties
now or formerly owned, leased or operated by it and has not disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect;

(d)     all buildings on all real properties now owned, leased or operated by
any Borrower are in compliance with applicable Environmental Laws, except where
failure to comply could not reasonably be expected to result in a Material
Adverse Effect; and

(e)     there are no Liens, nor has any Obligated Party received notice of any
potential Liens, arising under any Environmental Laws against any of the real
properties owned, leased or operated by it.

5.19     Collateral.  The Loans and each Obligated Party’s other Obligations
hereunder and under the other Loan Documents are secured by the Collateral as
provided in the Security Documents.  The Collateral is adequately described in
and is subject to the respective Liens of the Security Documents.  Each of the
Security Documents creates a valid and enforceable first priority Lien on and
security interest in the Collateral described in such Security Document, subject
only to encumbrances permitted under this Agreement.  All documents and
instruments have been (or on the Effective Date will be) recorded, filed for
record or delivered in such manner and in such places as required to establish
such Liens and to perfect and preserve perfected Liens intended to be created
thereby with the priority intended therefor and no further action (other than
the filing of continuation statements as required by law) is (or on the
Effective Date will be) required to maintain and preserve, or effectively to put
third parties on notice of, such Liens.  All taxes and filing fees that are
required to be paid or are payable in connection with the execution, delivery or
recordation of such Liens have (or at or prior to the Effective Date will have)
been paid.

5.20     Insurance.  The insurance required by the provisions of Section 6.05
and by the Security Documents is, or on the Effective Date will be, in force and
all premiums due and payable in respect thereof have or will have been paid.

5.21     Bank Accounts.  Schedule 5.21 sets forth a complete and accurate list,
as of the Effective Date, of all deposit, checking and other bank accounts, all
securities and other accounts maintained with any broker dealer and all other
similar accounts maintained by any Loan Party





101

--------------------------------------------------------------------------------

 

 

 

with any bank or other financial institution, including disclosure of:  (i) the
account number, (ii) the name of the bank or other financial institution at
which such account is located, and (iii) designations for Deposit Accounts and
(if applicable) Controlled Deposit Accounts, as well as appropriate descriptions
of other types of accounts.

5.22     Patents, Trademarks, and Copyrights.  Schedule 5.22 hereto lists, as of
the date of this Agreement, all patents, patent applications, trademark and
service mark registrations and applications therefor and copyright registrations
and applications therefor owned or licensed by any Loan Party, and all license
agreements for the same entered into by the applicable Loan Party except and
otherwise specifically provided in Schedule 5.22.  The Obligated Parties as of
the Effective Date, will own, possess or, with respect to any license agreement,
will have the valid right to use all such patents, patent applications,
trademark and service registrations and applications therefor and copyright
registrations and applications therefor necessary for the present and, as now
contemplated, future conduct of its business, without any Material conflict with
the rights of others.

5.23     Solvency.  As of the Effective Date, before and after giving effect to
the transactions contemplated by the Loan Documents, (i) the fair saleable value
of the assets of each Obligated Party on a going concern basis will be in excess
of the total amount of its liabilities (including for purposes of this
definition all liabilities, whether or not reflected on a balance sheet prepared
in accordance with GAAP, and whether direct or indirect, fixed or contingent,
secured or unsecured, disputed or undisputed); (ii) each Obligated Party will be
able to pay its debts and obligations as they mature in the ordinary course of
its business as proposed to be conducted and each Obligated Party will be able
to make all scheduled payments on its Debt; (iii) no Obligated Party will have
unreasonably small capital to carry out its business as proposed to be
conducted; and (iv) no Obligated Party has taken any actions with respect to the
transactions contemplated by the Loan Documents with actual intent to hinder,
delay or defraud either present or future creditors.

5.24     Compliance with Dealer Statutes.  No Obligated Party is subject, in any
jurisdiction where it conducts business or otherwise maintains any Collateral,
to any law requiring the notation of the Lien of the Administrative Agent and
the Lenders on the certificate of title of any Collateral to establish or
maintain the perfection of such Lien.

5.25     Anti-Corruption Laws.  The Borrowers and their respective Subsidiaries
have conducted their businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

5.26     EEA Financial Institution.  Neither any Borrower nor any Guarantor is
an EEA Financial Institution.

5.27     ERISA.  As of the Closing Date, each Borrower is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.





102

--------------------------------------------------------------------------------

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall comply with the following:

6.01     Financial and Business Information.  The Company shall deliver to the
Administrative Agent (who will promptly furnish to the Lenders):

(a)     Monthly Deliveries:  promptly, for each monthly period including the
monthly period ending in the month immediately preceding the Termination Date
(but excluding for purposes of clauses (i), (ii) and (iii) below, each
December), a copy of:

(i)     no later than the last Business Day of the month following the end of
each monthly period, Company prepared unaudited consolidated balance sheets of
the Company and its Subsidiaries as at the end of such month,

(ii)     no later than the last Business Day of the month following the end of
each monthly period, Company prepared unaudited consolidated statements of
income and changes in shareholders’ equity of the Company and its Subsidiaries
for such month and (in the case of each month during the fiscal year except the
first and last month) for the portion of the fiscal year ending with such month,

(iii)     with the delivery of the monthly financial statements described in (i)
and (ii) above, Company prepared unaudited consolidated statements of income of
the Company and its Subsidiaries for the twelve month period ended with such
month, and

(iv)     no later than the last Business Day of the month following the end of
each monthly period (or, in the case of each December, not later than 75 days
after the end of such month), Company prepared unaudited statements of income
for each dealership retail location for such month and (in the case of each
month during the fiscal year except the first and last month) for the portion of
the fiscal year ending with such month,

setting forth in each case with respect to deliveries under clauses (i) and
(ii), for each month in comparative form the figures for the corresponding
periods in the previous fiscal year and the figures set forth for such periods
in the Company’s budget for such fiscal year delivered to the Lenders pursuant
to Section 6.01(m), all in reasonable detail, prepared by the Company in
accordance with GAAP, and certified by any Responsible Officer of the Company as
fairly presenting, in all material respects, the financial position of the
Company and its Subsidiaries and its results of operations, subject to changes
resulting from year-end adjustments.

(b)     Quarterly Cash Flow Statements:  in addition to the monthly statements
prepared and delivered pursuant to Section 6.01(a), together with each monthly
statement delivered with respect to the months ending in March, June and
September, Company prepared unaudited consolidated statements of cash flows for
the fiscal quarter, and portion of the fiscal year, ending with such month,
setting forth in comparative form the figures for the corresponding periods in
the previous fiscal year and the figures set forth for such periods in the
Company’s budget for





103

--------------------------------------------------------------------------------

 

 

 

such fiscal year delivered to the Lenders pursuant to Section 6.01(m), in
reasonable detail prepared in accordance with GAAP, and certified by any
Responsible Officer of the Company as fairly presenting, in all material
respects, the cash flows of the Company and its Subsidiaries, subject to changes
resulting from year-end adjustments.

(c)     Company Prepared Annual Statement:  promptly, and in any event, within
75 days after the end of each fiscal year of the Company, a copy of (i) a
consolidated and consolidating balance sheet of the Company and its
Subsidiaries, as at the end of such year, prepared by the Company and (ii)
consolidated and consolidating statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such year setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail, and prepared by the Company in accordance with GAAP.

(d)     Annual Statements:  promptly, and in any event, within 120 days after
the end of each fiscal year of the Company, a copy of:  (i) a consolidated and
consolidating balance sheet of the Company and its Subsidiaries, as at the end
of such year, and (ii) consolidated and consolidating statements of income,
changes in shareholders’ equity and cash flows of the Company and its
Subsidiaries, for such year and in the case of the consolidated statements
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared by the Company in accordance
with GAAP. The consolidated financial statements described in clauses (i) and
(ii) shall be accompanied by a report and opinion thereon of independent
certified public accountants of recognized national standing (which may include,
but not be limited to, Ernst & Young), which report and opinion shall state (1)
that such consolidated financial statements present fairly, in all material
respects, the financial position of the Company and its Subsidiaries and its
results of operations and cash flows and have been prepared in conformity with
GAAP, and (2) that the examination of such accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and that such audit provides a reasonable basis for such
report and opinion in the circumstances, and which report and opinion shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; provided, however, any
such report or opinion may include a “going concern” or like qualification or
exception arising from the fact that the Maturity Date falls within one (1) year
of the date of such report. The consolidating financial statements described in
clauses (i) and (ii) shall be certified by any Responsible Officer of the
Company as fairly presenting, in all material respects, the financial position
of the Company and its Subsidiaries.

(e)     FRI Financial Statements.  At the request of the Administrative Agent,
concurrently with the delivery of each of the financial statements referred to
in Sections 6.01(a) through (c), such monthly, quarterly or annual financial
statements of any Holding Company Guarantor as the Administrative Agent may
request.

(f)     SEC and Other Reports:  promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by any
Loan Party to its equity holders (in their capacity as equity holders)
generally, and (ii) each report, each registration statement (without exhibits
except as expressly requested by such Lender), and each prospectus and all
amendments thereto filed by any Loan Party with the Securities and Exchange





104

--------------------------------------------------------------------------------

 

 

 

Commission and of all press releases and other statements made available
generally by any Loan Party to the public concerning developments that are
Material.

(g)     Notice of Default or Event of Default:  as promptly as practicable, and
in any event within one Business Day after a Responsible Officer has actual
knowledge of the existence of any Default or Event of Default or that any Person
has given any notice or taken any action with respect to a claimed default
hereunder or that any Person has given any notice or taken any action with
respect to a claimed default of the type referred to in Section 8.01(f), a
written notice specifying the nature and period of existence thereof and what
action the applicable Loan Party is taking or proposes to take with respect
thereto.

(h)     ERISA Matters:  (i) promptly, and in any event within two Business Days
after a Responsible Officer of any Obligated Party becomes aware of the
occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action such Obligated Party or applicable
ERISA Affiliate has taken, is taking or proposes to take with respect thereto
and any action taken or threatened to be taken by the IRS, the U.S. Department
of Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (A) each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) filed by any Obligated Party or any of its ERISA Affiliates with
the Department of Labor with respect to each Pension Plan; (B) all material
notices received by any Loan Party or an ERISA Affiliate from a Multiemployer
Plan sponsor concerning an ERISA Event; and (iii) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as the
Administrative Agent may reasonably request.

(i)     Notices from Governmental Authority:  promptly, and in any event within
30 days of receipt thereof, copies of any notice to any Loan Party from any
Governmental Authority relating to any order, ruling, statute or other law or
regulation that could reasonably be expected to have a Material Adverse Effect.

(j)     Audit Reports:  promptly upon receipt thereof, one copy of each interim
or special audit made by independent accountants of the books of any Loan Party
and any management letter received from such accountants.

(k)     Material Litigation:  promptly (and in any event within five Business
Days) after any Loan Party becomes aware of (i) the institution of, or written
threat of, any action, suit, proceeding, governmental investigation or
arbitration against or affecting any Loan Party or any of its Property, or (ii)
any Material development in any such action, suit, proceeding, governmental
investigation or arbitration, which, in either case, if adversely determined,
could have a Material Adverse Effect, a certificate of a Responsible Officer of
such Loan Party describing the nature and status of such matter in reasonable
detail (unless such disclosure would, in the reasonable opinion of counsel to
such Loan Party, cause a waiver of attorney-client privilege).

(l)     Notice:  as soon as possible, copies of any notices given by or
delivered to the Company under or pursuant to any Subordinated Debt or
Subordination Agreement, including without limitation, any notices of default
thereunder.





105

--------------------------------------------------------------------------------

 

 

 

(m)     Budgets; Long Term Plans:  (i) as soon as available, but in any event
not later than 15 days prior to the first day of each fiscal year of the
Company, a copy of the initial budget of the Company and its Subsidiaries for
such fiscal year, prepared on a monthly basis and including appropriate balance
sheet, income statement, cash flow and working capital projections for such
period, (ii) promptly after the same are produced, copies of any material
adjustments to the budget of the Company and its consolidated Subsidiaries
referred to in clause (i) above, and (iii) promptly after the same is presented
to the management of the Company, a copy of any long-range business plans of the
Company that may be prepared from time to time for or at the direction of the
management of the Company, and all material amendments thereto which may be in
effect from time to time.

(n)     Variation from Budget:  as soon as available, but in any event within 30
days following the end of each quarterly period, a written statement of any
Responsible Officer of the Company setting forth an explanation for any Material
variance from the budget for such monthly or quarterly fiscal period, as
applicable.

(o)     Requested Information:  with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Loan Parties, or relating to the ability of the Loan
Parties to perform their respective obligations hereunder and under the Loan
Documents (including, without limitation, any data or information furnished to
any other holder of Debt of any Loan Party) as from time to time may be
reasonably requested by any Lender.

(p)     Hurricane Program Reports:  (i) in a report to the Administrative Agent
to be delivered daily, or less frequently in the sole discretion of the
Administrative Agent, the Company shall identify for the Administrative Agent
(by notation or otherwise) any Floor Plan Units sold to FEMA (or other state or
federal agencies working under disaster relief plans); and (ii) each month
during the term of the Hurricane Program and until all Loans pursuant to the
Hurricane Program have been paid in full, the Company shall deliver to the
Administrative Agent a report of (A) Floor Plan Units sold for which payment is
still outstanding, and (B) Floor Plan Units that are leased as part of the
Hurricane Program, including the relevant VIN, purchaser/lessee, purchase
price/lease payments, and lease term.  Additionally, all listings of assets
delivered to the Administrative Agent or the Lenders pursuant to the Agreement
must clearly identify the Floor Plan Units that are subject to the Hurricane
Program.

(q)     Change in Accounting Policies:  promptly, a notice of any material
change in accounting policies or financial reporting practices by any Loan Party
or any Subsidiary thereof;

(r)     Change in Fiscal Year:  promptly, a notice of any change in the fiscal
year of any Loan Party.

Documents required to be delivered pursuant to Section 6.01(a),  (b),  (c),  (d)
or (f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender





106

--------------------------------------------------------------------------------

 

 

 

and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:  (i)
the Company shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Company to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Company shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks,  Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrowers or their Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  Each
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by any Borrower
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to any of the
Borrowers or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not designated “Public Side Information.”

6.02     Officer’s Certificate.  Each set of financial statements delivered to a
Lender pursuant to Sections 6.01(a) through (d) hereof, inclusive, shall be
accompanied by a Compliance Certificate executed by any Responsible Officer of
the Company setting forth, without limitation, the following:

(a)     Covenant Compliance:  The information (including detailed calculations)
required to establish whether the Company and its Subsidiaries were in
compliance with the requirements Sections 7.22 and 7.23, during the period
covered by the statements then being furnished (including with respect to each
such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and





107

--------------------------------------------------------------------------------

 

 

 

(b)     Event of Default:  A statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Loan Parties
from the beginning of the monthly, quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review has not disclosed the existence during such period of any condition or
event that constitutes a Default or an Event of Default or, if any such
condition or event existed or exists (including, without limitation, any such
event or condition resulting from the failure of any Loan Party to comply with
any Environmental Law), specifying the nature and period of existence thereof
and what action such Loan Party shall have taken or proposes to take with
respect thereto.

6.03     Inspection.

(a)     Inspection of Books and Records.  The Loan Parties shall permit the
representatives of the Administrative Agent, accompanied by representatives of
any Lender that desires to participate, to visit and inspect any of the offices
or properties of the Loan Parties, to examine all its books of account, records,
reports and other papers, to make copies and extracts therefrom and to discuss
the affairs, finances and accounts of the Loan Parties with the Loan Parties’
officers and accountants (and by this provision each Loan Party authorizes said
accountants to discuss the affairs, finances and accounts of each Loan Party),
all at such times and as often as may be reasonably requested.  Any such visit
or inspection shall be at the Loan Parties’ expense.

(b)     Inspection of Floor Plan Vehicles or Units by Administrative Agent.  The
Administrative Agent, accompanied by representatives of any Lender that desires
to participate, shall have the right to verify at any time and from time to time
all or any part of the Collateral in any manner, and through any medium that the
Administrative Agent reasonably considers appropriate and each Loan Party agrees
to furnish all assistance and information, and perform any acts, which the
Administrative Agent may require in connection therewith.  Inspection of Floor
Plan Vehicles or Units by the Administrative Agent pursuant to this Section
6.03(b) shall be conducted no less than four times annually, as determined by
the Administrative Agent.  Any such verification or inspection shall be at the
Borrowers’ expense.  In connection with any such verification or inspection by
the Administrative Agent, the Documentation Agent agrees to provide to the
Administrative Agent, at the Borrowers’ expense, any information that the
Administrative Agent reasonably requests upon reasonable notice.

(c)     Inspection of Floor Plan Vehicles or Units by Documentation Agent.  In
addition to any inspections by the Administrative Agent pursuant to Section
6.03(b), above, JPMorgan Chase Bank, N.A., as Documentation Agent hereunder
(“the Documentation Agent”), accompanied by representatives of any Lender that
desires to participate, shall have the right to verify at any time and from time
to time all or any part of the Collateral in any manner, and through any medium
that the Documentation Agent reasonably considers appropriate and each Loan
Party agrees to furnish all assistance and information, and perform any acts,
which the Documentation Agent may require in connection therewith; provided,
however, that such verification or inspections of Collateral by the
Documentation Agent pursuant to this Section 6.03(c) shall be conducted no more
than two times annually and not during any month in which the Administration
Agent conducts an inspection pursuant to Section 6.03(b).  Any such verification
or inspection shall be at the Borrowers’ expense.  In connection with any such





108

--------------------------------------------------------------------------------

 

 

 

verification or inspection by the Documentation Agent, the Administrative Agent
agrees to provide to the Documentation Agent, at the Borrowers’ expense, any
information that the Documentation Agent reasonably requests upon reasonable
notice.

(d)     Discussion of Results of Inspections; Company Verification and
Reports.  The Borrowers agree to discuss in good faith with the Administrative
Agent the results of any inspection by the Administrative Agent pursuant to
Section 6.03(b) and any discrepancies between such inspection results and the
payments made by the Borrowers pursuant to Section 2.09.  The Borrowers agree to
discuss in good faith with the Documentation Agent, and the Administrative Agent
agrees to discuss in good faith with the Documentation Agent and the applicable
Borrowers, the results of any inspection by the Documentation Agent pursuant to
Section 6.03(c) and any discrepancies between such inspection results and the
payments made by the Borrowers pursuant to Section 2.09.  In addition, if there
are any discrepancies between the results of an inspection by the Administrative
Agent or the Documentation Agent and the payments made by the Borrowers pursuant
to Section 2.09 (any such discrepancies being referred to as “Reported
Discrepancies”):

(i) the Company shall, as quickly as reasonably possible (but in any event
within ten (10) days after delivery by the Administrative Agent or the
Documentation Agent to the Company of a request therefor), (A) take any action
reasonably requested by the Administrative Agent or the Documentation Agent to
determine why there are such Reported Discrepancies and to verify the relevant
underlying facts regarding the Reported Discrepancies, and (B) provide a written
report of such determinations and verifications to the Administrative Agent and
the Lenders, and

(ii) the Borrowers shall immediately make any payments that are required
pursuant to Section 2.09.

(e)     If as a result of any Reported Discrepancies, any Lender determines that
one or more conditions to funding any Loans hereunder have not been satisfied
and such Lender has notified the Administrative Agent and any Borrower in
writing of such determination (in accordance with clause (a)(i) of the
definition of “Defaulting Lender”), then such Lender shall not be a Defaulting
Lender solely because of its failure to fund all or any portion of such Loans.

6.04     Compliance with Law.  Each Loan Party shall comply, and shall cause
each Guarantor to comply with all laws, ordinances or governmental rules or
regulations to which it is subject, including, without limitation, ERISA,
Environmental Laws and motor vehicle dealer Laws, and shall obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of its Properties or to the conduct of
its business, in each case to the extent necessary to ensure that noncompliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.05     Insurance.  (a)  All risk of loss of the Collateral shall be borne
solely by the Loan Parties.  Each Loan Party shall purchase and maintain from an
insurance company rated at least “A-”, Class IX or better by A.M. Best Company,
Inc. (“A.M. Best”) or otherwise acceptable to the Administrative Agent and the
Required Lenders, the following program of insurance:





109

--------------------------------------------------------------------------------

 

 

 

(i)     Property insurance with respect to the Collateral (subject to the
Collateral Documents) on an all risk of physical loss basis for the full
replacement cost thereof (with an endorsement sufficient to negate any
coinsurance requirement) with a per occurrence maximum amount not less than the
per occurrence maximum amounts customarily maintained by Persons of comparable
size engaged in the same or a similar business as the Loan Parties, and with a
deductible not to exceed $500,000 per occurrence, providing, without limitation,
coverage against loss or damage by fire, lightning, windstorm, hail, explosion,
riot, civil commotion, aircraft, vehicles, smoke, debris removal and other risks
from time to time included under “all-risk” coverage subject to annual aggregate
limits of not less than the limits of insurance in place on the Effective Date;

(ii)     Directors and officers liability insurance covering the directors and
officers of the Loan Parties in an amount of not less than $5,000,000;

(iii)     Such other insurance against loss, damage, and liability in at least
the amounts (and with only those deductibles) customarily maintained, and
against such risks as are typically insured against in the same line of
business, by Persons of comparable size engaged in the same or a similar
business as the Loan Parties;

(iv)     All workers’ compensation, employer liability insurance, or similar
insurance as may be required under the laws of any state or jurisdiction in
which such Borrower may be engaged in business; and

(v)     All flood insurance with respect to the Collateral as may be required
under applicable law;

naming the Administrative Agent, for itself and for the benefit of itself and
the Lenders as additional insureds (the “Additional Insureds”) and, with respect
to property insurance covering the Collateral, naming the Administrative Agent
and its successors and assigns as first loss payee under a standard lender’s
loss payee rider.  Such insurance policies shall provide:  (1) breach of
warranty providing that the interest of the Additional Insureds shall not be
invalidated by any action or inaction of any Loan Party, (2) waiver of
subrogation, set-off or counterclaim by the insurer against Additional Insureds,
(3) 30 days’ prior written notice of cancellation, termination or material
modification to Additional Insureds (or 10 days’ prior written notice of
cancellation or termination because of non-payment of premiums), (4)
confirmation that coverage is primary and noncontributory with respect to any
other insurance available for the protection of the Additional Insureds, (5)
severability of interest clause in each liability policy providing each
Additional Insured the same protection as would have been available had these
policies been issued individually to each of them, except that this fact shall
not in any event increase the total liability of the insurer beyond the limits
set forth in the policies, and (6) that the Administrative Agent and other
Additional Insureds and their respective subsidiaries and affiliates have no
responsibility for premiums.

(b)     The Loan Parties shall deliver or cause to be delivered to the
Administrative Agent, (i) as soon as practicable prior to the expiration of any
insurance policy, an insurance broker’s letter from any Loan Party’s independent
insurance agent setting forth (1) the amounts of coverage and sublimits offered;
(2) the types of coverage and proposed terms thereof; and (3) if available,





110

--------------------------------------------------------------------------------

 

 

 

insurance renewal quotations (with options available) and (ii) prior to the
expiration of any insurance policy, evidence that the insurance premiums then
due thereon with respect to such substitute policy or renewal have been paid and
that such substitute policy or renewal meets the insurance requirements set
forth in this Section 6.05 together with an insurance certificate for such
policy.  The Loan Parties shall cooperate with the Administrative Agent in
obtaining all flood zone certificates that may be required by applicable law or
requested by the Administrative Agent with respect to any real property of any
Loan Party or its Subsidiaries.  Upon the request of the Administrative Agent or
any Lender, any Loan Party shall provide copies of the insurance policies
maintained by such Loan Party.  In the event any Loan Party, at any time or
times hereafter, shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Event of Default, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable.  The Administrative Agent shall
provide the Company with contemporaneous notice of any action taken by the
Administrative Agent and any such payments shall be part of the indebtedness
secured by the Collateral Documents, secured by the Collateral and payable on
demand.

(c)     Each Loan Party irrevocably makes, constitutes and appoints the
Administrative Agent and any Person whom the Administrative Agent may from time
to time designate as each Loan Party’s true and lawful attorney (and
agent-in-fact) for the limited purpose of endorsing the name of such Loan Party
on any check, draft instrument or other item of payment for the proceeds of the
policies of insurance described in clauses (i) and (ii) of Section 6.05(a) and
for making all determinations and decisions with respect to such policies of
insurance.  The Administrative Agent shall apply the net proceeds of any such
insurance claim or settlement received by the Administrative Agent in accordance
with the terms of Section 2.17.

6.06     Maintenance of Properties, Environmental Matters, Etc.  Each Loan Party
shall maintain and keep, or cause to be maintained and kept, its properties in
good repair, working order and condition (other than ordinary wear and tear), so
that the business carried on in connection therewith may be properly conducted
at all times, provided that this Section 6.06 shall not prevent any Loan Party
from discontinuing the operation and the maintenance of any of its properties if
such discontinuance is desirable in the conduct of its business and the Company
has concluded that such discontinuance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Without
limiting the generality of this Section 6.06, each Loan Party:  (i) shall
maintain its Properties in compliance in all Material respects with any
applicable Environmental Laws; (ii) shall obtain and maintain in full force and
effect all governmental approvals required for its operations at or on its
properties by any applicable Environmental Laws; (iii) shall cure as soon as
practicable any material violation of applicable Environmental Laws with respect
to any of its Properties; (iv) shall not, and shall not permit any other Person
to, own or operate on any of its Properties any landfill or dump or hazardous
waste treatment, storage or disposal facility as defined pursuant to the
Resource Conservation and Recovery Act of 1980 or any comparable state law; (v)
shall not use, generate, treat, store, release or dispose of Hazardous Materials
at or on any of its Properties (including without limitation, any underground
storage tanks) except in the ordinary course of its business and in Material
compliance with all Environmental Laws; and (vi) shall notify the Administrative
Agent in writing, and within a reasonable period of time, and provide any
reasonably requested documents, upon learning of any





111

--------------------------------------------------------------------------------

 

 

 

Material environmental claim or Material violation of any Environmental Laws, or
any release of a reportable quantity (as determined under any Environmental Law)
of a Hazardous Material, or any claim arising out of or in connection with a
release of a Hazardous Material, which arises in connection with any of its
Properties, and any other environmental or health and safety condition which
would reasonably be expected to result in any material interference with the use
or operation of any of its Properties or could reasonably be expected to have a
Material Adverse Effect.  With respect to any release of Hazardous Materials,
each Borrower shall conduct any necessary or required investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
response action necessary to remove, clean up or abate any material quantity of
Hazardous Materials released or disposed at or on any of its properties as
required by any applicable Environmental Law.

6.07     Preparation of Environmental Reports.  At the request of the
Administrative Agent from time to time, provide to the Lenders within 60 days
after such request, at the expense of the Company, an environmental site
assessment report for any of its properties described in such request, prepared
by an environmental consulting firm acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Company, and the Company hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.

6.08     Payment of Taxes and Claims.  Each Loan Party shall file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on it or any of its
Properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of such Loan Party, provided that such
Loan Party need not pay any such tax or assessment or claims if (i) the amount,
applicability or validity thereof is contested by such Loan Party on a timely
basis in good faith and in appropriate proceedings, and such Loan Party has
established reserves reasonably deemed by it to be adequate on its books with
respect thereto and (ii) the nonpayment of all such taxes and assessments in the
aggregate could not reasonably be expected to have a Material Adverse Effect and
any Lien resulting from such nonpayment of any such tax or assessment or claim
is and remains a Permitted Lien.

6.09     Corporate Existence; Books and Records.  (a) Each Loan Party shall at
all times preserve and keep in full force and effect, and cause each other Loan
Party to keep in full force and effect, its corporate existence.  The Company
shall, and shall cause each other Loan Party to at all times preserve and keep
in full force and effect all rights and franchises of such Loan Party unless, in
the good faith judgment of the Company, the termination of or failure to
preserve and





112

--------------------------------------------------------------------------------

 

 

 

keep in full force and effect such right or franchise could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b)     Each Loan Party shall keep adequate books and records in conformity with
GAAP.  Each Borrower's records with respect to Accounts (other than Contracts in
Transit) shall be kept or shall be accumulated by the Borrowers on a centralized
basis at the Company’s headquarters.

6.10     Landlord Consents.  In addition to (but without duplication of) the
requirements of Article IV, each Loan Party shall deliver to the Administrative
Agent (which shall provide copies to each of the Lenders), with respect to each
parcel of real estate leased by such Loan Party, other than such leased
locations where the value of the Collateral held at any such individual location
does not exceed $500,000 and the aggregate value of the Collateral at all such
locations does not exceed $2,000,000, a consent and waiver of the lessor and any
other Person holding a fee or leasehold interest in such real estate, pursuant
to which such Person or Persons shall consent to (a) the entry upon such
Property and removal of any and all Property of any Loan Party, and (b) notice
of defaults to and cures by the Lenders, and which consent and waiver shall
otherwise be in form and substance satisfactory to the Required Lenders. 
Notwithstanding the foregoing, or any provision of any other Loan Document, the
Loan Parties shall not be required to deliver a landlord consent and waiver for
any of the following locations:

(a)     27905 Katy Freeway, Katy, TX  77494;

(b)     24901 W. Pico Canyon Rd., Newhall, CA  91381; or

(c)     Lot D Mann Biomedical Park, Santa Clarita, California 91355.

6.11     Cash Management.  (a) Unless otherwise permitted in writing by the
Administrative Agent in its sole discretion, the Loan Parties shall maintain all
of their Deposit Accounts with Bank of America or another bank located in the
United States.  At any time, upon the request of the Administrative Agent, the
Loans Parties shall execute and deliver, and cause each bank at which any
Deposit Account is maintained to execute and deliver, within a reasonable period
of time, to the Administrative Agent Account Control Documentation reasonably
requested by the Administrative Agent to ensure that such Deposit Account is a
Controlled Account (all such Deposit Accounts collectively called the
“Controlled Deposit Accounts”).  Unless otherwise permitted in writing by the
Administrative Agent in its sole discretion, the Loan Parties shall cause all
cash and other proceeds from Floor Plan Vehicles or Units and other Collateral
to be deposited into a Deposit Account consistent with past practice (except
that, unless otherwise requested by the Administrative Agent, such Deposit
Account is not required to be a Controlled Deposit Account). At any time, upon
the request of the Administrative Agent, the Loans Parties shall, within a
reasonable period of time following such request, cause all cash and other
proceeds from Floor Plan Vehicles or Units and other Collateral to be deposited
into a Controlled Deposit Account.  The Borrowers shall take all such actions as
the Administrative Agent deems necessary or advisable to send all remittances
with respect to, or other proceeds of Floor Plan Vehicles or Units and other
Collateral to the Administrative Agent’s Account to be applied to the
Obligations.  Upon receipt by any Loan Party of collections of cash and any
proceeds of Collateral, such Loan Party shall immediately deposit all such
payments into a Deposit Account or, upon the request of





113

--------------------------------------------------------------------------------

 

 

 

the Administrative Agent, a Controlled Deposit Account within a reasonable
period of time following such request.

(b)     The Loan Parties shall (i) give the Administrative Agent 30 days written
notice of the closing of any account listed on Schedule 5.21; (ii) notify the
Administrative Agent of any new accounts (including any new deposit, checking,
securities or other account) at any bank, broker/dealer or other financial
institution to be opened by any Loan Party; and (iii) upon the request of the
Administrative Agent, concurrently with the opening of any new account, deliver
to the Administrative Agent Account Control Documentation signed by the
applicable Loan Party and Third Party Bank, together with an updated Schedule
5.21 reflecting all accounts of the Loan Parties, including the new account.

(c)     After the occurrence and during the continuance of an Event of Default,
the Administrative Agent may send a notice of assignment and/or notice of the
Lenders’ security interest to any and all Account Debtors or third parties
holding or otherwise concerned with any of the Collateral; provided that such
notice shall direct that any proceeds of such Collateral be paid directly to the
Administrative Agent, for the benefit of the Administrative Agent and Lenders,
and thereafter the Administrative Agent shall have the sole right to collect the
Accounts and cause all payments to be made to the Administrative Agent to be
deposited in the Administrative Agent’s Account and/or take possession of the
Collateral and the books and records relating thereto.  The Borrowers shall not,
without prior written consent of the Administrative Agent, grant any extension
of time of payment of any Account, compromise or settle any Account for less
than the full amount thereof, release, in whole or in part, any Person or
property liable for the payment thereof, or allow any credit or discount
whatsoever.

(d)     Each Borrower hereby appoints the Administrative Agent or its designee
on behalf of the Administrative Agent as such Borrower’s attorney-in-fact with
power exercisable during the continuance of an Event of Default to endorse any
Borrower’s name upon any notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Accounts, to sign any Borrower’s name
on any invoice or bill of lading relating to any of the Accounts, drafts against
Account Debtors with respect to Accounts, assignments and verifications of
Accounts and notices to Account Debtors with respect to Accounts, to send
verification of Accounts, and to notify the postal service authorities to change
the address for delivery of mail addressed to any Borrower to such address as
the Administrative Agent may designate and to do all other acts and things
necessary to carry out this Agreement.  All acts of said attorney or designee
are hereby ratified and approved, and said attorney or designee shall not be
liable for any acts of omission or commission (other than acts of omission or
commission constituting gross negligence or willful misconduct as determined by
a final judgment of a court of competent jurisdiction), or for any error of
judgment or mistake of fact or law; this power being coupled with an interest is
irrevocable until all of the Loans and other Obligations under the Loan
Documents are paid in full and all of the Loan Documents are terminated.

(e)     Notwithstanding any other terms set forth in the Loan Documents, the
rights and remedies of the Administrative Agent and the Lenders herein provided,
and the obligations of the Loan Parties set forth herein, are cumulative of, may
be exercised singly or concurrently with, and are not exclusive of, any other
rights, remedies or obligations set forth in any other Loan Document or as
provided by Law.





114

--------------------------------------------------------------------------------

 

 

 

6.12     Delivery of Rental Floor Plan Unit Titles.

(a)     Within seven days following the Effective Date, for each Eligible Rental
Floor Plan Unit owned by such Borrower and financed under this Agreement as of
the Effective Date, each Borrower shall (i) have sent to the relevant
Governmental Authority a completed title application listing the Administrative
Agent as lienholder for the benefit of the Lenders, free and clear of any Liens
other than Liens created under the Collateral Documents, and (ii) deliver to the
Administrative Agent a copy of such title application.

(b)     From and after the Effective Date, within five Business Days following
either (i) the receipt by any manufacturer or vendor on behalf of any Borrower
or by any Borrower of the proceeds of any Loan financing any Eligible Rental
Floor Plan Unit owned by such Borrower or (ii) the decision of any Borrower to
treat any Eligible New Floor Plan Unit or Specified New Floor Plan Unit financed
under Section 2.03(a) as an Eligible Rental Floor Plan Unit, such Borrower shall
(x) have sent to the relevant Governmental Authority a completed title
application listing the Administrative Agent as lienholder for the benefit of
the Lenders, free and clear of any Liens other than Liens created under the
Collateral Documents, and (y) deliver to the Administrative Agent a copy of such
title application.

(c)     Each title application completed pursuant to subsection (a) or (b) above
shall indicate that the original title shall be delivered by the relevant
Governmental Authority directly to the Administrative Agent.  If any Borrower
receives the title to any Eligible Rental Floor Plan Unit financed under this
Agreement listing the Administrative Agent as lienholder for the benefit of the
Lenders, such Borrower shall immediately deliver such title to the
Administrative Agent.

6.13     Use of Proceeds.  All proceeds of Loans shall be used as provided in
Section 5.14.

6.14     Compliance with Dealer Statutes.  Each Borrower shall, in every
jurisdiction where it conducts business or otherwise maintains any Collateral,
remain exempt from any law requiring the notation of the Lien of the
Administrative Agent and the Lenders on the certificate of title of any
Collateral to establish or maintain the perfection of such Lien.

6.15     Further Assurances.

(a)     Upon the formation or acquisition of any new direct or indirect
Subsidiary by any Obligated Party, then the Company shall, at the Company’s
expense:

(i)     if such Subsidiary is a Domestic Subsidiary of the Company and an
operator of a recreational vehicle dealership or a dealership engaged in the
purchase and/or sale of Used Vehicles, within 30 days after such formation or
acquisition, cause such Subsidiary to become a Borrower hereunder by executing a
Credit Agreement Joinder Agreement in the form of Exhibit L attached hereto.

(ii)     (in addition to any Credit Agreement Joinder that may be required
pursuant to clause (i) above) within 30 days after such formation or
acquisition, cause such Subsidiary to duly execute and deliver to the
Administrative Agent a guaranty joinder agreement, in form and substance
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents;





115

--------------------------------------------------------------------------------

 

 

 

(iii)     Within 30 days after such formation or acquisition, furnish to the
Administrative Agent:

(A)     such documents and certifications as the Administrative Agent may
request to evidence that such Subsidiary is duly organized or formed and is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(B)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of such
Subsidiary as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is to be a party;

(C)     upon the request of the Administrative Agent, a certificate of a
Responsible Officer of such Subsidiary either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Subsidiary and the validity against such
Subsidiary of the Loan Documents to which it is to be a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

(D)     evidence that all insurance required to be maintained by or for such
Subsidiary pursuant to the Loan Documents has been obtained and is in effect,
together with the certificates of insurance, naming the Administrative Agent, on
behalf of the Secured Parties, as an additional insured or loss payee, as the
case may be, under all insurance policies maintained with respect to the assets
and properties of such Subsidiary that constitutes Collateral;

(iv)     within 10 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent;

(v)     within 30 days after such formation or acquisition, cause such
Subsidiary and each direct parent of such Subsidiary (if it has not already done
so) to duly execute and deliver to the Administrative Agent at the
Administrative Agent’s request, Security Agreement joinder agreements and
supplements, Pledge Agreement joinder agreement and supplements, and other
security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent, securing payment of all the
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents and constituting Liens on all such real and personal properties;

(vi)     within 30 days after such formation or acquisition, cause such
Subsidiary and each direct parent of such Subsidiary (if it has not already done
so) to take whatever





116

--------------------------------------------------------------------------------

 

 

 

action (including the recording of mortgages, the filing of Uniform Commercial
Code financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement supplements, Pledge Agreement
supplements, and security and pledge agreements delivered pursuant to this
Section 6.15, enforceable against all third parties in accordance with their
terms;

(vii)     within 30 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i) or (ii), as applicable, (v) and (vi) above, and as to such other
matters as the Administrative Agent may reasonably request; and

(viii)     as promptly as practicable after such formation or acquisition,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to any parcel of real property owned or
leased by such Subsidiary, deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust and the Real Estate
Support Documents, each in scope, form and substance satisfactory to the
Administrative Agent, provided,  however, that to the extent that any Loan Party
or any of its Subsidiaries shall have otherwise received any of the foregoing
items with respect to such real property, such items shall, promptly after the
receipt thereof, be delivered to the Administrative Agent;

(b)     Without limiting the generality of Section 7.07, upon the acquisition or
lease of any property by any Loan Party, if such property, in the judgment of
the Administrative Agent, shall not already be subject to a perfected first
priority security interest in favor of the Administrative Agent for the benefit
of the Secured Parties, then the Company shall, at the Company’s expense:

(i)     within 10 days after such acquisition, furnish to the Administrative
Agent a description of the property so acquired in detail satisfactory to the
Administrative Agent,

(ii)     within 30 days after such acquisition, cause the applicable Loan Party
to duly execute and deliver to the Administrative Agent at the Administrative
Agent’s request, Security Agreement joinder agreements and supplements, Pledge
Agreement joinder agreements and supplements, and other security and pledge
agreements, as specified by and in form and substance satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such
properties,

(iii)     within 30 days after such acquisition, cause the applicable Loan Party
to take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of





117

--------------------------------------------------------------------------------

 

 

 

notices on title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,

(iv)     within 30 days after such acquisition, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii) above
and as to such other matters as the Administrative Agent may reasonably request,
and

(v)     as promptly as practicable after any acquisition or lease of real
property, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to such real property,
deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust and the Real Estate Support Documents, each
in scope, form and substance satisfactory to the Administrative Agent, provided,
 however, that to the extent that any Loan Party or any of its Subsidiaries
shall have otherwise received any of the foregoing items with respect to such
real property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent;

(c)     Upon the request of the Administrative Agent following the occurrence
and during the continuance of a Default, the Company shall, at the Company’s
expense:

(i)     within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent,

(ii)     within 30 days after such request, duly execute and deliver, and cause
each Loan Party (if it has not already done so) to duly execute and deliver, to
the Administrative Agent Security Agreement joinder agreements and supplements,
Pledge Agreement joinder agreements and supplements, and other security and
pledge agreements, as specified by and in form and substance satisfactory to the
Administrative Agent, securing payment of all the Obligations of under the Loan
Documents and constituting Liens on all such properties,

(iii)     within 30 days after such request, take, and cause each Loan Property
to take, whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement joinder agreements and supplements,
Pledge Agreement joinder agreements and supplements, and security and





118

--------------------------------------------------------------------------------

 

 

 

pledge agreements delivered pursuant to this Section 6.15, enforceable against
all third parties in accordance with their terms,

(iv)     within 30 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request, and

(v)     as promptly as practicable after such request, deliver, upon the request
of the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of real property owned or leased by any Loan Party
and its Subsidiaries, deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust and the Real Estate
Support Documents, as applicable, each in scope, form and substance satisfactory
to the Administrative Agent, provided,  however, that to the extent that any
Loan Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent;

(d)     At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement joinder agreements and supplements, Pledge Agreement joinder
agreements and supplements, and other security and pledge agreements.

6.16     Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all leases of real property to which any
Loan Party or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.

6.17     Material Contracts.  Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.





119

--------------------------------------------------------------------------------

 

 

 

6.18     Hurricane Program Sales to FEMA (or other State or Federal
Agencies).  Notwithstanding anything in this Agreement, or otherwise to the
contrary, each sales contract or purchase order with FEMA (or any other state or
federal agency working under disaster relief plans) shall, to the extent
commercially practicable, require payment of the purchase price by electronic
payment into the Administrative Agent’s Account.  Upon entry into any contract
for the sale of any Floor Plan Unit with FEMA (or with any other state or
federal agency working under disaster relief plans) by any Borrower, such
Borrower shall execute and deliver to the Administrative Agent an Assignment of
Rights and Proceeds, and deliver to FEMA (or such other state or federal agency)
a Notice of Assignment of Claims under Government Contract, each in
substantially the same form as Exhibit G hereto, or deliver to the
Administrative Agent such other documents and take such other actions as may be
required under applicable state or federal  law to evidence and perfect the Lien
of the Administrative Agent.

6.19     Hurricane Program Leases.

(a)     Hurricane Program Lease Terms.  Notwithstanding anything in this
Agreement, or otherwise to the contrary, each lease with a Hurricane Program
Lessee (i) must not constitute a conditional sales contract, (ii) must prohibit
the further transfer or encumbrance of any of the Hurricane Program Lessees’
rights or interests in the lease or the Floor Plan Unit, and (iii) must be for a
term of not more than 12 months.  Each lease of a Floor Plan Unit pursuant to
the Hurricane Program shall be made pursuant to the terms and conditions of a
form of lease that has been approved in advance in writing by the Administrative
Agent.

(b)     Legends.  The Borrowers immediately shall affix the following legend to
the cover page of each lease made with a Hurricane Program Lessee and, upon
request of the Administrative Agent, shall deliver each such original lease to
the Administrative Agent:

“Lessor has granted a security interest in the recreational vehicle/towable
subject to this Lease and every right to payment with respect to this Lease
(including without limitation every account, account receivable, instrument,
note, draft, acceptance, document, and chattel paper) to Bank of America, N.A.,
as Administrative Agent.  This Lease and all payments and proceeds of this Lease
have been assigned to Bank of America, N.A., as Administrative Agent.  No
further transfer or disposition of the Lease or any payments or proceeds
associated with this Lease is permitted.  Any transfer of this Lease or any
payments or proceeds associated with this Lease will violate the Credit
Agreement previously entered into by FreedomRoads, LLC and certain of its
affiliates, Bank of America, N.A., as administrative agent and collateral agent,
and the other parties thereto, as the same may be amended, waived or otherwise
modified from time to time.”

The Borrowers shall not retain any copies of any lease without the foregoing
legend.

(c)     Insurance.  During any period of time in which any Borrower is leasing
any Floor Plan Unit to Hurricane Program Lessees pursuant to the Hurricane
Program, the Company shall maintain, in addition to the insurance required by
the Agreement, lessor liability coverage in an amount equal to at least
$1,000,000 per Floor Plan Unit that is leased under the Hurricane Program.





120

--------------------------------------------------------------------------------

 

 

(d)     Collateral Assignment of Leases.  Upon entry into any lease of a Floor
Plan Unit with a Hurricane Program Lessee by any Borrower, such Borrower shall
execute and deliver a Collateral Assignment of Leases in substantially the same
form as Exhibit H hereto.

6.20     Supplier Contracts.  Each Borrower agrees to use its reasonable best
efforts to cause the manufacturers or other suppliers of Floor Plan Units to
enter into Eligible Repurchase Agreements.

6.21     Anti-Corruption Laws.  Each Borrower shall, and shall cause each
Subsidiary to, conduct its businesses in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions, and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall comply with the following:

7.01     Limitations on Debt.  None of the Loan Parties shall create, assume,
guarantee or otherwise incur, or suffer to be incurred or permit to exist or in
any manner be or become liable in respect of any Debt, except:

(a)     Debt incurred under this Agreement;

(b)     (i) Debt evidenced by the Subordinated Notes or Subordinated Guaranties
outstanding on the Effective Date and listed on Schedule 5.15 or (ii) other
Subordinated Debt that (A) (x) has a final scheduled maturity date no earlier
than the date that is six (6) months following the Maturity Date, and (y) has no
scheduled payments of principal prior to its scheduled maturity date, or (B) is
evidenced by a Subordinated Note or Subordinated Guaranty incurred in connection
with the Acquisition permitted by Section 7.04(c) in an aggregate principal
amount not to exceed $1,000,000, the proceeds of which are used to finance, in
whole or in part, the purchase price of such Acquisition;

(c)     purchase money Debt or Capital Leases of the Borrowers incurred to
finance Capital Expenditures permitted by this Agreement in an aggregate
outstanding amount (including the outstanding principal amount of such Debt and
outstanding Attributable Indebtedness in respect of such Capital Leases) not to
exceed $10,000,000 at any time;

(d)     Debt incurred to finance Acquisitions permitted by Section 7.04(c) in an
aggregate outstanding amount (including the outstanding principal amount of any
Debt assumed as part of any such Acquisition) not to exceed $10,000,000 at any
time;

(e)     Debt existing as of the Effective Date as listed on Schedule 5.15;

(f)     Guarantees of any Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of any Borrower or any other Subsidiary Guarantor;





121

--------------------------------------------------------------------------------

 

 

 

(g)     obligations (contingent or otherwise) of any Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(h)     obligations under Secured Cash Management Agreements (to the extent that
such obligations constitute Debt); and

(i)     obligations (whether direct or contingent) arising under letters of
credit issued within the year before the Letter of Credit Expiration Date, which
obligations are in an aggregate amount not to exceed at any time the difference
between the Letter of Credit Facility and the Outstanding Amount of L/C
Obligations.

7.02     Limitation on Liens.  Without limiting the generality of Section 7.07,
 no Loan Party shall create or incur, or suffer to be incurred or permit to
exist, any Lien on its property or assets, whether now owned or hereafter
acquired, or upon any income or profits therefrom, or transfer any property for
the purpose of subjecting the same to the payment of obligations in priority to
the payment of its general creditors, or acquire or agree to acquire any
property or assets upon conditional sales agreements or other title retention
devices, except:

(a)     Liens for property taxes and assessments or governmental charges or
levies and Liens securing claims or demands of mechanics and materialmen,
provided payment thereof is not at the time required by Section 6.08; provided
further in each case, the obligation secured is not overdue or, if overdue, is
bonded or the execution of which is stayed by appropriate judicial action; and
provided finally that any such Lien is subject and subordinate to the Lien of
the Collateral Documents unless otherwise provided by operation of law;

(b)     Liens of or resulting from any judgment or award, the time for the
appeal or petition for rehearing of which shall not have expired, or in respect
of which any applicable Loan Party shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which the
obligation secured by such Lien is bonded or a stay of execution pending such
appeal or proceeding for review shall have been secured; provided that any such
Lien is subject and subordinate to the Lien of the Collateral Documents;

(c)     Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws (other than any such Lien imposed
pursuant to section 401(a)(29) or 412(n) of the Code or under ERISA),
warehousemen’s and attorneys’ liens and statutory landlords’ liens) and Liens to
secure the performance of bids, tenders or trade contracts, or to secure
statutory obligations, surety or appeal bonds or other Liens of like general
nature incurred in the ordinary course of business and not in connection with
the borrowing of money; provided in each case, the obligation secured is not
overdue or, if overdue, is being contested in good faith by appropriate actions
or proceedings and is bonded or the execution of which is stayed by appropriate
judicial





122

--------------------------------------------------------------------------------

 

 

 

action; and provided further that any such Lien is subject and subordinate to
the Lien of the Collateral Documents unless otherwise provided by operation of
law;

(d)     minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which do not in any event materially impair the value of such real property or
the use thereof in the operation of the business of any Loan Party;

(e)     Liens existing as of the Effective Date and reflected in Schedule 5.15;

(f)     Liens of the Collateral Documents and Liens expressly permitted pursuant
thereto;

(g)     Liens securing the obligations of Borrowers under Subordinated Notes and
Subordinated Guaranties, but only to the extent such Liens are subject to valid
and enforceable Subordination Agreements; and

(h)     Liens securing any Debt or Capital Lease permitted under Section
7.01(c);  provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Debt or Capital Lease and (ii) the Debt
or Capital Lease secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition.

7.03     Restricted Payments.  No Loan Party shall make any Restricted Payments
except that:

(a)     the Company may make Permitted Tax Distributions;

(b)     any Loan Party may make Restricted Payments to any other Loan Party;

(c)     the Company may make the Permitted Equity Interest Disposition; and

(d)     any Loan Party may make other Restricted Payments (other than any
Restricted Payment with respect to Subordinated Debt, which payment would
violate any term or provision of the Subordinated Note or Subordination
Agreement applicable thereto) provided that immediately before and immediately
after giving effect to such Restricted Payment, (i)  no Default shall have
occurred and be continuing,  and (ii) the Borrower shall be in pro forma
compliance with the financial covenants set forth in Sections 7.22 and 7.23.

7.04     Investments; Acquisition.  No Loan Party shall make any Investment
other than:

(a)     Permitted Investments;

(b)     transactions permitted by Section 7.05(b);

(c)     Acquisitions by the Company, provided that:

(i)     if the aggregate consideration to be paid for goodwill (the “Goodwill
Amount”)  in connection with such Acquisition is greater than $10,000,000 and
the





123

--------------------------------------------------------------------------------

 

 

 

Company has not received, within the one hundred eighty (180) day period
immediately preceding such Acquisition, a capital contribution in an amount
equal to or in excess of the Goodwill Amount to be paid, (A) the Company shall
have delivered to the Administrative Agent and each Lender, at least thirty (30)
days prior to the date on which any such proposed Acquisition is to be
consummated, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, (1) describing such
proposed Acquisition in reasonable detail, (2) certifying that immediately
before and immediately after giving pro forma effect to such proposed
Acquisition, no Default shall have occurred and be continuing, and (3)
certifying that the Loan Parties shall be in pro forma compliance with the
financial covenants set forth in Sections 7.22 and 7.23 for the 12 months
following such Acquisition (giving pro forma effect to such proposed Acquisition
and any other Acquisitions or Restricted Payments that have occurred during any
applicable period  and demonstrating in reasonable detail the calculations
thereof), and (B) Lenders constituting at least Required Lenders shall have
consented in writing (in advance) to such Acquisition (which consent may be
withheld by any Lender in its sole discretion), provided, that if any Lender has
not notified the Company or the Administrative Agent (within thirty (30) days
after the delivery to such Lender of the certificate described in clause (A)
above) that such Lender objects to such Acquisition, then such Lender shall be
deemed to have consented to such Acquisition;

(ii)     if the Goodwill Amount to be paid in connection with such Acquisition
is greater than $2,000,000 and the Company has not received, within the one
hundred eighty (180) day period immediately preceding such Acquisition, a
capital contribution in an amount equal to or in excess of the Goodwill Amount
to be paid, the Company shall have delivered to the Administrative Agent and
each Lender, at least thirty (30) days prior to the date on which any such
proposed Acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, (A) describing such proposed Acquisition in reasonable detail, (B)
certifying that immediately before and immediately after giving pro forma effect
to such proposed Acquisition, no Default shall have occurred and be continuing,
and (C) certifying that the Loan Parties shall be in pro forma compliance with
the financial covenants set forth in Sections 7.22 and 7.23 for the 12 months
following such Acquisition (giving pro forma effect to such proposed Acquisition
and any other Acquisitions or Restricted Payments that have occurred during any
applicable period  and demonstrating in reasonable detail the calculations
thereof);

(iii)     if such Acquisition involves the purchase of Equity Interests in a
Person, then immediately upon consummation of such Acquisition, such Person
shall be a Subsidiary; and

(d)     Investments in a Subsidiary that is a Loan Party.

7.05     Sale of Assets; Fundamental Changes.

(a)     No Loan Party shall make any Asset Disposition except during any
calendar year, the Loan Parties may make Asset Dispositions of tangible assets
of up to 15% of the book value of all tangible assets (other than inventory) of
the Company and its Subsidiaries on a consolidated





124

--------------------------------------------------------------------------------

 

 

 

basis, provided that (i) no Event of Default has occurred and is continuing,
(ii) the applicable Loan Party shall have received the Net Proceeds Amount of
such Asset Disposition concurrently therewith, and (iii) subject to the proviso
below, such Net Proceeds Amount shall be promptly applied to the Obligations in
the following order:

(i)     To the extent any asset subject to such Asset Disposition is a Floor
Plan Vehicle or Unit: first, to make any payment required by Section 2.09 with
respect to any Floor Plan Loan relating to such Floor Plan Vehicle or Unit,
second, to repay all outstanding L/C Borrowings and Unreimbursed Amounts on a
ratable basis, and third, to repay all outstanding Revolving Credit Loans on a
ratable basis,

(ii)     To the extent any asset subject to such Asset Disposition is an item of
inventory (other than a Floor Plan Vehicle or Unit): first, to repay outstanding
Floor Plan Loans, L/C Borrowings and Unreimbursed Amounts on a ratable basis,
and second, to repay all outstanding Revolving Credit Loans on a ratable basis,

(iii)     To the extent any asset subject to such Asset Disposition is real
property acquired by a Loan Party using the proceeds of a Revolving Credit Loan:
to repay (on a ratable basis) all outstanding Revolving Credit Loans the
proceeds of which were used for the acquisition, development or improvement of
such real property, and

(iv)     With respect to any asset (other than an asset described in clause
(a)(i), (ii) or (iii) of this Section):  first, to repay all outstanding
Revolving Credit Loans on a ratable basis, and second, to repay outstanding
Floor Plan Loans, L/C Borrowings and Unreimbursed Amounts on a ratable basis,

provided, however, in each case of clause (i), (ii), (iii) or (iv), that
(subject to Section 2.09) the Company and its Subsidiaries shall be permitted to
reinvest the Net Proceeds Amount of any Asset Disposition otherwise permitted
under this Section 7.05(a) so long as such Net Proceeds Amount is reinvested
within 180 days of such Asset Disposition in similar replacement property.

To the extent any Net Proceeds Amount, or any portion thereof, remains after the
foregoing application thereof pursuant to clause (i), (ii), (iii) or (iv), as
applicable, above, the Borrower may retain such excess amount for use in the
ordinary course of its business.

(b)     No Loan Party or any Subsidiary of any Loan Party shall merge, dissolve,
liquidate, consolidate with or into another Person, or Transfer (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

(i)     any Subsidiary may merge with the Company provided that the Company
shall be the continuing or surviving Person;

(ii)     subject to clause (i), any Borrower may merge with any other Borrower;





125

--------------------------------------------------------------------------------

 

 

(iii)     any Loan Party that is not a Borrower may merge with (A) any Borrower,
provided that such Borrower shall be the continuing or surviving Person, or (B)
any one or more other Loan Parties that are not Borrowers;

(iv)     Bodily RV II, Inc., Venture Out RV Centers, Inc., FRI, LLC or Hart City
RV Center, LLC may be dissolved or liquidated so long as no Default exists under
Section 7.10 immediately prior to such dissolution or liquidation; and

(v)     The Company may make the Permitted Equity Interest Disposition.

7.06     Issuance of Common Stock.  No Loan Party shall issue any Equity
Interest after the Effective Date except any Loan Party may issue Equity
Interests to any other Loan Party, provided any such issuance shall be on terms
and conditions satisfactory to the Administrative Agent.

7.07     Liens on Real Property.  Without limiting the generality of Section
7.02, no Loan Party or any Subsidiary of any Loan Party shall create or incur,
or suffer to be incurred or permit to exist: (a) any Lien on such Loan Party’s
interest in any real property or improvement to real property, whether now owned
or leased or hereafter acquired or leased, which real property or improvement
(together with any other real property or improvements subject to a Lien in
favor of the same Lien holder) has a fair market value in excess of $1,000,000,
except (i) Liens in favor of the Administrative Agent pursuant to the Loan
Documents, (ii) Permitted Liens and (iii)  Liens in favor of the lessor with
respect to any such leased real property or improvements, or (b) any Lien on any
Deposit Account, except Liens in favor of the Administrative Agent pursuant to
the Loan Documents.

7.08     Prohibition of Change in Fiscal Year.  No Loan Party shall change its
fiscal year or change its method of financial accounting except in accordance
with GAAP.

7.09     Sale or Discount of Receivables.  No Loan Party shall discount or sell
its notes receivable or accounts receivable.

7.10     Formation and Ownership of Subsidiaries; Certain Subsidiaries.  No Loan
Party shall create or own any Subsidiary, except for (a) any wholly-owned
Subsidiary formed in accordance with Section 6.15, (b) any Subsidiary in
existence on the Effective Date and disclosed on Schedule 5.04(a) or  (c) any
Subsidiary acquired by the Company in an Acquisition permitted by Section
7.04(c).  Neither Bodily RV II, Inc., an Idaho corporation, nor Venture Out RV
Centers, Inc., a California corporation, FRI, LLC, a Minnesota limited liability
company, or Hart City RV Center, LLC, a Minnesota limited liability company,
shall have any operations or employees, own any assets or incur any liabilities
other than the assets and liabilities set forth on Schedule 5.04(c).

7.11     Participation in Partnerships, Joint Ventures and LLCs.  No Loan Party
shall act or participate as a general or limited partner in any partnership or
as a joint venturer in any joint venture or as a member of any limited liability
company, except participations in such entities in existence as of the Effective
Date as disclosed on Schedule 5.04(a).

7.12     Use of Proceeds.  No Loan Party shall use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others





126

--------------------------------------------------------------------------------

 

 

 

for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

7.13     Payments of Subordinated Debt.  No Loan Party shall, directly or
indirectly or through any Affiliate of such Loan Party, voluntarily purchase,
redeem, retire, acquire, advance, pay or prepay any Subordinated Debt of such
Loan Party or deposit with any trustee in defeasance of any indenture under
which such Subordinated Debt may be outstanding in violation of the applicable
Subordination Agreements.

No Borrower shall take or omit to take any action whereby the subordination of
Subordinated Debt to the Obligations might be terminated, impaired or adversely
affected.

7.14     No Amendment of Charter Documents.  No Loan Party shall cause or permit
any amendment to or modification of the certificate of formation, certificate of
incorporation, articles of incorporation, bylaws, limited liability company
agreement or any similar applicable charter documents of any Loan Party, if such
amendment or modification could adversely affect the rights or obligations of
the Administrative Agent or Lenders.

7.15     Amendments to Other Documents.  No Loan Party shall cause or permit,
directly or indirectly, any amendment, waiver, consent or modification of the
Subordination Agreements, the Subordinated Notes, the Subordinated Guaranties,
or any other Subordinated Debt; provided,  however, that the foregoing shall not
preclude any holder of Subordinated Debt from waiving any default by any
Borrower under any Subordination Agreement or from waiving compliance by any
Borrower with any provisions of any Subordination Agreement unless, as a
condition of obtaining such waiver, such Borrower is required to comply with
additional terms or conditions that could adversely affect the interests of any
Borrower, the Administrative Agent or any Lender.

7.16     Transactions with Affiliates.  No Loan Party shall enter into, directly
or indirectly, any Material transaction or Material group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any other
Affiliate of any Loan Party, provided that such transactions are permitted if
pursuant to the reasonable requirements of such Loan Party’s business and upon
fair and reasonable terms no less favorable to such Loan Party than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate of such Loan Party.

7.17     Line of Business.  No Loan Party shall engage to any material extent in
any business other than (a) businesses in which it is engaged on the date of the
Agreement, including the purchase and/or sale of Used Vehicles, and (b)
businesses ancillary and related thereto which do not, individually or in the
aggregate, materially change the business of such Loan Party from the business
in which such Loan Party is presently engaged, including the purchase and/or
sale of Used Vehicles.

7.18     Termination of Pension Plans.  No Loan Party shall withdraw from any
Multiemployer Plan or permit any employee benefit plan maintained by such Loan
Party to be terminated if such withdrawal or termination would result in
withdrawal liability (as described in part 1 of subtitle E of title IV of ERISA)
or the imposition of a Lien on any Property of such Loan Party pursuant to
section 4068 of ERISA.  No Loan Party shall, or shall permit any ERISA Affiliate





127

--------------------------------------------------------------------------------

 

 

 

to, maintain, contribute to, or have any liability with respect to, any defined
benefit plan under ERISA.

7.19     Compensation and Pension Plans.  No Loan Party shall enter into any
phantom stock or similar equity-based compensation program with any Person that
grants to such Person any rights of exercise, required repurchase or other
direct or indirect incentive or bonus compensation if and so long as any of the
Obligations hereunder remain outstanding.  Neither the Loan Parties nor their
respective ERISA Affiliates shall at any time permit any Pension Plan to:  (i)
engage in any Prohibited Transaction, (ii) incur any “accumulated funding
deficiency” as such term is defined in section 302 of the Code or in section 406
of ERISA, or (iii) be terminated under circumstances which are likely to result
in the imposition of a Lien on the property of the Loan Parties or ERISA
Affiliates, or either of them, pursuant to section 4068 of ERISA, if and to the
extent such termination is within the control of the Loan Parties or their
respective ERISA Affiliates.  Neither the Loan Parties nor their respective
ERISA Affiliates shall incur any material obligations to provide health,
accident, life insurance or other welfare benefits to retirees, former employees
or their respective beneficiaries or dependents (other than required by
applicable laws).

7.20     Sanctions.  Neither any Loan Party nor any Affiliate of any Loan Party
or agent of any Loan Party shall, directly or indirectly, use the proceeds of
any Credit Extension, or  lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Administrative Agent, L/C Issuer, or otherwise)
of Sanctions.  The Loan Parties shall deliver to the Administrative Agent and
Lenders any certification or other evidence requested from time to time by the
Administrative Agent or any Lender, in the Administrative Agent’s sole
discretion, confirming the Loan Parties’ compliance with this Section 7.20.

7.21     Burdensome Agreements.  No Loan Party shall enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary of the Company to
make Restricted Payments to the Company or any Subsidiary Guarantor or to
otherwise transfer property to or invest in any Borrower or any Subsidiary
Guarantor, except for any agreement in effect on the date hereof and set forth
on Schedule 7.21, (ii) of any Subsidiary to Guarantee the Debt of any Borrower
or (iii) of any Loan Party or any Subsidiary of a Loan Party to create, incur,
assume or suffer to exist Liens on property of such Person; provided,  however,
that this clause (iii) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Debt permitted under Section 7.01(c) solely
to the extent any such negative pledge relates to the property financed by or
the subject of such Debt; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

7.22     Consolidated Current Ratio.  The Company shall not permit the
Consolidated Current Ratio (as of the last day of any month) to be less than
1.180 to 1.000.

7.23     Fixed Charge Coverage Ratio.  The Company shall not permit the Fixed
Charge Coverage Ratio (as of the last day of any month) to be less than 1.250 to
1.000.





128

--------------------------------------------------------------------------------

 

 

 

7.24     Anti-Corruption Laws.  No Borrower shall, nor shall it permit any
Subsidiary to, directly or indirectly use the proceeds of any Credit Extension
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, or other similar anti-corruption
legislation in other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01     Events of Default.  Any of the following shall constitute an “Event of
Default”:

(a)     any Obligated Party or Guarantor defaults in the payment of any
principal or interest of any Loan or of any fee or other Obligation payable by
such Obligated Party when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b)     any Obligated Party defaults in the performance of or compliance with
any term contained in Article VI or Article VII; or

(c)     any Obligated Party or Guarantor defaults in the performance of or
compliance with any term contained herein applicable to such party (other than
those referred to in paragraphs (a) and (b) of this Section 8.01) or of any
other Loan Document and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer of such Obligated Party obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any Lender; or

(d)     any representation or warranty made in writing by or on behalf of any
Obligated Party or Guarantor or by any officer of such Obligated Party in any
Loan Document or in any writing by any Obligated Party (or any officer of such
Obligated Party) furnished to any Lender in connection with the transactions
contemplated hereby proves to have been false or incorrect in any Material
respect on the date as of which made; or

(e)     any Obligated Party (i) defaults (as principal or as guarantor or other
surety) in the payment of any principal of or premium or make-whole amount or
interest on any Debt that is outstanding, provided that such past-due Debt is in
an aggregate principal amount of at least $1,000,000 beyond any period of grace
provided with respect thereto or (ii) defaults in the performance of or
compliance with any term of any evidence of any Debt in an aggregate principal
amount of at least $1,000,000 or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Debt has become or has been declared, or the holder of
such Debt has the right to declare such Debt, due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Debt to convert such Debt
into Equity Interests), any Obligated Party becomes obligated to purchase or
repay Debt before its regular maturity or before its regularly scheduled dates
of payment in an aggregate principal amount of at least $1,000,000; or

(f)     any Obligated Party or Guarantor (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to





129

--------------------------------------------------------------------------------

 

 

 

the filing against it or, a petition for relief or reorganization or arrangement
or any other petition in bankruptcy, for liquidation or to take advantage of any
Debtor Relief Law, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its Property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

(g)     a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by any applicable Obligated Party or
Guarantor, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any Debtor Relief Law, or ordering the dissolution, winding-up or
liquidation of any Obligated Party, or any such petition shall be filed against
any Obligated Party and such petition shall not be dismissed within 60 days; or

(h)     any Obligated Party defaults (as principal or guarantor or other surety)
in the performance of or compliance with any term of any promissory note or any
other evidence of, or other agreement governing, any Subordinated Debt; or

(i)     a final judgment or judgments for the payment of money (1) aggregating
in excess of $1,000,000 or (2) otherwise resulting in a Material Adverse Effect
are rendered against any Obligated Party or any Subsidiary thereof and which
judgments are not, within 30 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 30 days after the expiration
of such stay; or

(j)     one or more ERISA Events has occurred that individually or in the
aggregate results or might reasonably be expected to result in a liability in
excess of $1,000,000 of any of the Obligated Parties or ERISA Affiliates during
the term hereof; or

(k)     a Change in Control shall have occurred; or

(l)     any provision of any Loan Document, or any document containing a
subordination or intercreditor undertaking pertaining to any Obligation
(including without limitation, any Subordinated Debt document), at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Obligated Party or
Guarantor contests in any manner the validity or enforceability of any provision
of any Loan Document or such other document; or any Obligated Party or Guarantor
denies that it has any or further liability or obligation under any provision of
any Loan Document or such other document, or purports to revoke, terminate or
rescind any provision of any Loan Document; or

(m)     any Collateral Document after delivery thereof pursuant to Sections 4.01
or 6.15 shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority Lien (subject to Liens permitted by
Section 7.02) on the Collateral purported to be covered thereby; or





130

--------------------------------------------------------------------------------

 

 

(n)     the occurrence of any event or circumstance which all of the Lenders
determine in their discretion to have a Material Adverse Effect.

8.02     Remedies Upon an Event of Default.

(a)     Bankruptcy Defaults.  If an Event of Default described in paragraph (f)
or (g) of Section 8.01 has occurred, all the Loans then outstanding and all
fees, charges and other Obligations payable to the Lenders hereunder shall
automatically become immediately due and payable, the commitment of each Lender
to make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall immediately terminate, and the Company shall automatically be required to
Cash Collateralize the Outstanding Amount of all L/C Obligations, in each case,
without further act of the Administrative Agent or the Lenders.

(b)     Non-Bankruptcy Default.  If any Event of Default other than those
described in paragraph (f) or (g) of Section 8.01, has occurred and is
continuing, the obligation of the Lenders to make further Loans shall be
suspended unless and until the conditions set forth in Section 4.02 are
satisfied or waived in accordance with Section 10.01, and Administrative Agent
shall, at the request of, or may with the consent of, the Required Lenders, by
notice to the Company, take one or more of the following actions:

(i)     terminate the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions;

(ii)     declare all the Loans then outstanding and all fees, charges and other
Obligations payable to the Lenders hereunder to be immediately due and payable;

(iii)     require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(iv)     enforce any and all rights and remedies available to them under the
Loan Documents or applicable law.

(c)     No Waiver or Election of Remedies, Expenses, Etc.  No course of dealing
and no delay on the part of any Lender in exercising any right, power or remedy
shall operate as a waiver thereof or otherwise prejudice such Lender’s rights,
powers or remedies.  No right, power or remedy conferred by any Loan Document
upon any Lender shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise.  Without limiting the obligations of the Borrowers under Section
10.04, the Borrowers will pay to each Lender on demand such further amount as
shall be sufficient to cover all costs and expenses of such Lender incurred in
any enforcement or collection under this Section 8.02, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements (including
those of common counsel to the Lenders).

(d)     Interest Upon Acceleration.  Upon any Loan being accelerated or
otherwise becoming due and payable pursuant to Section 8.02(a) or 8.02(b), the
Borrowers shall pay the unpaid principal amount thereof, together with all
accrued and unpaid interest thereon.

(e)     Application of Collateral.





131

--------------------------------------------------------------------------------

 

 

 

(i)     Upon the exercise of remedies by the Administrative Agent in accordance
with this Section 8.02 and pursuant to the procedures among the Lenders set
forth in Section 8.02(e)(ii), the Administrative Agent, after giving written
notice to the Borrowers and to all Lenders of the action(s) to be taken, may at
any time or times thereafter (i) receive directly, for the benefit of the
Secured Parties and the Administrative Agent and for application to the then
outstanding Obligations as provided hereafter in this Section 8.02(e)(ii), all
payments and proceeds related to the Collateral and/or (ii) in accordance with
the Collateral Documents sell, assign and deliver all of the Collateral or any
part thereof, or any substitution therefor or any additions thereto as provided
hereafter.  Any such sale or assignment may be at any broker’s board or at any
public or private sale, at the option of the Administrative Agent or of any
officer or representative acting on behalf of the Administrative Agent, without
advertisement or any notice to the Loan Party or any other Person except those
required by applicable law (the Loan Parties hereby agreeing that ten (10) days’
notice constitutes “reasonable notice”); and each Lender (including the
Administrative Agent), its officers and assigns, may bid and become purchasers
at any such sale, if public, or at any broker’s board if the Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations.  Sales hereunder may be
at such time or times, place or places, for cash or credit, and upon such terms
and conditions as the Administrative Agent may determine in its sole
discretion.  Upon the completion of any sale, the Administrative Agent shall
execute all instruments of transfer necessary to vest in the purchaser(s) title
to the property sold, and shall deliver to such purchaser(s) any of the property
so sold which may be in the possession of the Administrative Agent.

(ii)     in the case of any sale or other liquidation of Collateral (other than
amounts already Cash Collateralized, which amount shall be applied as set forth
in Section 2.20), the purchase money proceeds and avails and all other proceeds
which then may be held or recovered by the Administrative Agent for the benefit
of the Secured Parties, shall be applied in the following order:

(A)     First, to the payment of the reasonable costs and expenses of such sale
and of the collection or enforcement of such Collateral, and of all reasonable
expenses (including attorneys’ fees) and liabilities incurred and advances made
by the Lenders in connection therewith;

(B)     Second, to the payment of the Obligations as set forth in Section 8.03;

(C)     Third, to the payment of the surplus, if any, to the Borrowers, their
successors or assigns, or to whosoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct.

(iii)     The application of proceeds under this Section 8.02(e) will be made by
the Administrative Agent based on its calculations of all of such Debt and the
various classifications of any Loans made hereunder, which calculations shall be
conclusive, absent manifest error.





132

--------------------------------------------------------------------------------

 

 

 

(iv)     The Administrative Agent is not required to act with respect to the
Collateral except in accordance with the written procedures as established by
the Required Lenders; however, if the Required Lenders fail to agree upon and
establish such procedures, and the exigency of the circumstances requires, the
Administrative Agent, in its sole discretion and in good faith, may (but is not
required to) take whatever action it deems necessary to protect and enforce the
Collateral or the rights of the Lenders under the Loan Documents.

8.03     Application of Funds.  If a Default under Section 8.01(a),  (f) or (g)
or an Event of Default has occurred and is continuing, all payments received in
respect of the Obligations and all proceeds of Collateral received, in each
instance, by the Administrative Agent or any of the Lenders from the
Administrative Agent shall, subject to the provisions of Section 2.20 and 2.21,
be remitted to the Administrative Agent and distributed as follows:

(a)     Proceeds of Inventory.  In the case of proceeds of any Floor Plan
Vehicle or Unit or other inventory, or any payment which the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
has been made using the proceeds of any Floor Plan Vehicle or Unit or other
inventory, such proceeds or payment shall (subject to Sections 2.20 and 2.21) be
distributed as follows:

first, without duplication of payments to be made under Section 8.03(a), clause
second, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, with respect to the Floor Plan Facility, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, and
in protecting, preserving or enforcing rights under this Agreement or any of the
other Loan Documents, and in any event including all costs and expenses of a
character which each Borrower has agreed to pay under Section 10.04 (such funds
to be retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

second, without duplication of payments made under Section 8.03(a), clause
first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, with respect to the Letter of Credit Facility, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, and in protecting, preserving or enforcing rights under this
Agreement or any of the other Loan Documents, and in any event including all
costs and expenses of a character which each Borrower has agreed to pay under
Section 10.04 (such funds to be retained by the Administrative Agent for its own
account unless it has previously been reimbursed for such costs and expenses by
the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);

third, to the payment of any outstanding fees due under this Agreement to the
Administrative Agent (in connection with the Floor Plan Facility) and the Floor
Plan Lenders in accordance with the amount of such fees owing each;





133

--------------------------------------------------------------------------------

 

 

 

fourth, to the payment of any outstanding fees due under this Agreement to the
Administrative Agent (in connection with the Letter of Credit Facility) and the
L/C Lenders, pro rata, in accordance with the amount of such interest and fees
owing each;

fifth, to the payment of any outstanding interest due on the Floor Plan Loans,
pro rata among the Floor Plan Lenders in accordance with the amount of such
interest owing each;

sixth, to the payment of the outstanding principal of the Floor Plan Loans then
due under Section 2.09(a) through (g) pro rata as among the Floor Plan Lenders
in accordance with the then respective unpaid principal balances of such Loans;

seventh, to the payment of any outstanding interest due on L/C Borrowings and
Unreimbursed Amounts;

eighth, to the payment of any outstanding L/C Borrowings and Unreimbursed
Amounts;

ninth, to Cash Collateralize that portion of the L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Company pursuant to Sections 2.01 and 2.20;

tenth, to the payment of the principal amount of any Loans made by the
Administrative Agent and the Floor Plan Lenders pursuant to Section 2.03(b) and
for which Settlement has not been made pursuant to Section 2.17 pro rata as
among the Administrative Agent and the Floor Plan Lenders in accordance with the
amount of such principal owing to each;

eleventh, to the payment of the outstanding principal of the Floor Plan Loans
pro rata as among the Floor Plan Lenders in accordance with the respective
unpaid principal balances of such Loans;

twelfth, to the Administrative Agent and the Floor Plan Lenders pro rata in
accordance with the amounts of any other Obligations with respect to the Floor
Plan Facility of the Borrowers owing to them unless and until all such
Obligations have been fully paid and satisfied;

thirteenth, to the payment of Obligations arising under Secured Hedge Agreements
and Secured Cash Management Agreements of which the Administrative Agent has
notice immediately prior to the time of such payment, in each case, pro rata as
among the Lenders, Hedge Banks and Cash Management Banks in accordance with the
respective unpaid amounts of such Obligations, subject to Section 9.10;

fourteenth, to the Administrative Agent, the Floor Plan Lenders and the L/C
Lenders, in accordance with the amounts of any other Obligations of the
Borrowers (with respect to the Floor Plan Facility or the Letter of Credit
Facility) owing to them unless and until all such Obligations have been fully
paid and satisfied;





134

--------------------------------------------------------------------------------

 

 

fifteenth, to the Administrative Agent and the Revolving Credit Lenders, in the
order and manner specified in clause (b) below, as if such remaining amount
described in this clause fifteenth were proceeds of Non-Inventory Collateral;
and

sixteenth, to the Administrative Agent and the Lenders, pro rata, in accordance
with the amounts of any other Obligations of the Borrowers owing to them unless
and until all such Obligations have been fully paid and satisfied.

(b)     Proceeds of Non-Inventory. In the case of proceeds of any Collateral
(“Non-Inventory Collateral”) other than any Floor Plan Vehicle or Unit or other
inventory, or any payment which the Administrative Agent determines (which
determination shall be conclusive absent manifest error) has been made using the
proceeds of any Non-Inventory Collateral, such proceeds or payment shall
(subject to Sections 2.20 and 2.21) be distributed as follows:

first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, with respect to the Revolving Credit Facility, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, and in protecting, preserving or enforcing rights under this
Agreement or any of the other Loan Documents, and in any event including all
costs and expenses of a character which each Borrower has agreed to pay under
Section 10.04 (such funds to be retained by the Administrative Agent for its own
account unless it has previously been reimbursed for such costs and expenses by
the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);

second, to the payment of any outstanding fees due under this Agreement to the
Administrative Agent (in connection with the Revolving Credit Facility) and the
Revolving Credit Lenders in accordance with the amount of such fees owing each;

third, to the payment of any outstanding interest due on the Revolving Credit
Loans, pro rata among the Revolving Credit Lenders in accordance with the amount
of such interest owing each;

fourth, to the payment of the outstanding principal of the Revolving Credit
Loans then due pro rata as among the Revolving Credit Lenders in accordance with
the then respective unpaid principal balances of such Loans;

fifth, to the Administrative Agent and the Revolving Credit Lenders pro rata in
accordance with the amounts of any other Obligations of the Borrowers (with
respect to the Revolving Credit Facility) owing to them unless and until all
such Obligations have been fully paid and satisfied;

sixth, to the Administrative Agent, Lenders, Hedge Banks and Cash Management
Banks in the order and manner specified in clause (a) above, as if such
remaining amount described in this clause sixth were proceeds of Inventory
Collateral; and

seventh, to the Administrative Agent and the Lenders, pro rata, in accordance
with the amounts of any other Obligations of the Borrowers owing to them unless
and until all such Obligations have been fully paid and satisfied.





135

--------------------------------------------------------------------------------

 

 

 

(c)     Unidentified Proceeds.  In the case of any payment as to which the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that  the Administrative Agent does not know which type of
Collateral (if any) gave rise to the proceeds used to make such payment, such
payment shall (subject to Sections 2.20 and 2.21) be distributed as follows:

first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, with respect to the Facilities, in monitoring, verifying,
protecting, preserving or enforcing the Liens on the Collateral, and in
protecting, preserving or enforcing rights under this Agreement or any of the
other Loan Documents, and in any event including all costs and expenses of a
character which each Borrower has agreed to pay under Section 10.04 (such funds
to be retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

second, to the payment of any outstanding fees due under this Agreement to the
Administrative Agent (in connection with the Facilities), and the Lenders in
accordance with the amount of such fees owing each;

third, to the payment of any outstanding interest due on the Loans, L/C
Borrowings and Unreimbursed Amounts, pro rata among the Lenders in accordance
with the amount of such interest owing each;

fourth, to the payment of the outstanding principal of the Loans and outstanding
L/C Borrowings and Unreimbursed Amounts then due, pro rata as among the Lenders
in accordance with the then respective unpaid principal balances of such Loans,
L/C Borrowings and Unreimbursed Amounts;

fifth, to Cash Collateralize that portion of the L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Company pursuant to Sections 2.01 and 2.20;

sixth, to the Administrative Agent and the Lenders pro rata in accordance with
the amounts of any other Obligations with respect to the Facilities of the
Borrowers owing to them unless and until all such Obligations have been fully
paid and satisfied;

seventh, to the payment of Obligations arising under Secured Hedge Agreements
and Secured Cash Management Agreements of which the Administrative Agent has
notice immediately prior to the time of such payment, in each case, pro rata as
among the Lenders, Hedge Banks and Cash Management Banks in accordance with the
respective unpaid amounts of such Obligations, subject to Section 9.10; and

eighth, to the Administrative Agent and the Lenders, pro rata, in accordance
with the amounts of any other Obligations of the Borrowers owing to them unless
and until all such Obligations have been fully paid and satisfied.





136

--------------------------------------------------------------------------------

 

 

 

Subject to Sections 2.01(c) and 2.20, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause ninth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01     Appointment and Authority.  (a) Each of the Lenders (in its capacities
as a Lender, potential Hedge Bank and potential Cash Management Bank) and the
L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. .  It is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b)     The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
potential Hedge Bank and potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents,





137

--------------------------------------------------------------------------------

 

 

 

sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

9.02     Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Obligated Party or
Guarantor or any of their respective Subsidiaries or other Affiliates as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.03     Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Obligated Party or Guarantor or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

(d)     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Company, a Lender or the L/C Issuer.





138

--------------------------------------------------------------------------------

 

 

 

(e)     The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company or any other Obligated Party or Guarantor),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05     Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06     Resignation of Administrative Agent.

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Company.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Company, to appoint a successor,





139

--------------------------------------------------------------------------------

 

 

 

which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall such successor Administrative Agent
be a Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.





140

--------------------------------------------------------------------------------

 

 

 

(d)     Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer. 
If Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make L/C Advances or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.01(c).  Upon the appointment by the
Company of a successor L/C Issuer hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, (b) the retiring L/C Issuer shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America  with respect to such
Letters of Credit.

9.07     Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08     Administrative Agent May File Proofs of Claim; Credit Bidding.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.01(h) and (i),  2.13 and 10.04) allowed in such judicial
proceeding; and

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such





141

--------------------------------------------------------------------------------

 

 

 

payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.13 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations secured by such Collateral, pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (m) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the





142

--------------------------------------------------------------------------------

 

 

 

Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.09     Collateral and Guaranty Matters.  Without limiting the provisions of
Section 9.08, each of the Lenders (including in its capacities as a Lender,
potential Hedge Bank and potential Cash Management Bank) and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a)     to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the Total
Commitment and payment in full of all Obligations (other than contingent
indemnification obligations and obligations and liabilities under Secured Cash
Management Agreements, or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document to a Person that is not a Loan Party, or (iii) if approved,
authorized or ratified in writing in accordance with Section 10.01;

(b)     to release any Subsidiary Guarantor (or any Holding Company Guarantor
that is a Subsidiary of FRI) from its obligations under the Guaranty if such
Person ceases to be a Subsidiary (or a Subsidiary of FRI, as applicable) as a
result of a transaction permitted under the Loan Documents; and

(c)     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.09.  In each case as specified in this Section 9.09, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents or to subordinate its interest in such item, or
to release such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.09.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.





143

--------------------------------------------------------------------------------

 

 

 

9.10     Secured Cash Management Agreements and Secured Hedging Agreements.  No
Cash Management Bank or Hedge Bank that obtains the benefit of the provisions of
Section 2.17, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

9.11     No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
neither the arranger nor Documentation Agent shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.12     ERISA.

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in,





144

--------------------------------------------------------------------------------

 

 

 

administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i)     none of the Administrative Agent or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)     no fee or other compensation is being paid directly to the
Administrative Agent or the Arranger or any of their respective Affiliates for
investment advice (as





145

--------------------------------------------------------------------------------

 

 

 

opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

(c)     Each of the Administrative Agent and the Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X

MISCELLANEOUS

10.01     Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Obligated Party or Guarantor therefrom, shall be effective
unless in writing signed by the Required Lenders and the Company or the
applicable Obligated Party or Guarantor, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided,  however, that no such amendment, waiver or consent shall:

(a)     waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i)), or, in the case of the initial Credit Extension, Section 4.02,
without the written consent of each Lender;

(b)     without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required L/C Lenders, the Required Floor Plan
Lenders or the Required Revolving Credit Lenders, as applicable with respect to
such Facility;

(c)     extend or increase any Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(d)     postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;





146

--------------------------------------------------------------------------------

 

 

 

(e)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or L/C Borrowing or any fee payable hereunder without the written consent
of each Lender entitled to such amount; provided,  however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrowers to pay interest or
Letter of Credit Fees at the Default Rate;

(f)     change (i)  Sections 2.17,  2.18 or 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) the order of application of any reduction in the Commitments
or any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.10(e) or 2.17, respectively, in
any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (i) if such Facility is the Floor Plan Facility,
the Required Floor Plan Lenders, (ii) if such Facility is the Letter of Credit
Facility, the Required L/C Lenders, and (iii) if such Facility is the Revolving
Credit Facility, the Required Revolving Credit Lenders;

(g)     change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required L/C Lenders”,
 “Required Floor Plan Lenders” or “Required Revolving Credit Lenders”, without
the written consent of each Lender under the applicable Facility;

(h)     increase any of the advance rates for Floor Plan Loans set forth in
Section 2.02(b) without the written consent of each Lender;

(i)     increase the maximum amount of the FLAIR Reduction set forth in Section
2.04(c) without the written consent of each Lender;

(j)     reduce or postpone the amount or frequency of the curtailment payments
required to be made by Section 2.09 without the written consent of each Lender;

(k)     release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(l)     release all or substantially all of the value of the Guaranty, or
authorize any Facility Subordination Agreement, without the written consent of
each Lender, except to the extent the release of any Subsidiary (or any
Subsidiary of FRI) from the Guaranty is permitted pursuant to Section 9.09 (in
which case such release may be made by the Administrative Agent acting alone);
or

(m)     impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Floor Plan Facility, the Required
Floor Plan Lenders, (ii) if such Facility is the Letter of





147

--------------------------------------------------------------------------------

 

 

 

Credit Facility, the L/C Lenders, and (iii) if such Facility is the Revolving
Credit Facility, the Required Revolving Credit Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

10.02     Notices; Effectiveness; Electronic Communications.

(a)     Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i)     if to any Borrower, the Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).





148

--------------------------------------------------------------------------------

 

 

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)     Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
L/C Issuer or the Company may each, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)     The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of a Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet.





149

--------------------------------------------------------------------------------

 

 

 

(d)     Change of Address, Etc.  Each of the Company and each other Borrower,
the Administrative Agent and the L/C Issuer may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent and the L/C Issuer.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or is delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Borrower or its securities for purposes of
United States Federal or state securities laws.

(e)     Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Floor Plan Borrowing
Notices, Revolving Credit Borrowing Notices or Letter of Credit Applications)
purportedly given by or on behalf of a Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03     No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided,  however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its





150

--------------------------------------------------------------------------------

 

 

 

capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.18), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided,  further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.18, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04     Expenses; Indemnity; Damage Waiver.

(a)     Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)     Indemnification by the Borrower.  The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities (including settlement costs)
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Borrower or any other
Obligated Party or Guarantor) other than such Indemnitee and its Related Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related





151

--------------------------------------------------------------------------------

 

 

 

Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials at, on, under or emanating
from any property owned, leased or operated by any Borrower, any other Obligated
Party or Guarantor, or any of their respective Subsidiaries, or any
Environmental Liability related in any way to any Borrower, any other Obligated
Party or Guarantor, or any of their respective Subsidiaries, (iv) the approval
or designation of any manufacturer or supplier in any Manufacturer Category, the
entry by the Administrative Agent or any other Person into or approval of any
repurchase agreement (including any Eligible Repurchase Agreement), or the
performance or non-performance by any manufacturer or supplier under any
repurchase agreement (including any Eligible Repurchase Agreement), or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Obligated Party
or Guarantor or any of such Borrower’s or such Obligated Party’s or Guarantor’s
directors, shareholders, Affiliates or creditors, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE;  provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Borrower or any other Obligated Party or Guarantor against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such other Obligated Party or
Guarantor has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)     Reimbursement by Lenders.  To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-





152

--------------------------------------------------------------------------------

 

 

 

agent) or the L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.16(d).

(d)     Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, no Borrower shall assert, and each Borrower hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by others of any information or other materials
distributed to such Persons by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e)     Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)     Survival.  The agreements in this Section and the indemnity provisions
of Section 10.02(e) shall survive the resignation of the Administrative Agent
and the L/C Issuer, the replacement of any Lender, the termination of the Total
Commitment and the repayment, satisfaction or discharge of all the other
Obligations.

10.05     Payments Set Aside.  To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06     Successors and Assigns.

(a)     Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and





153

--------------------------------------------------------------------------------

 

 

 

assigns permitted hereby, except that neither the Company nor any other
Obligated Party or Guarantor may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)     Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)     Minimum Amounts.

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under the Facilities and the Loans at the time
owing to it under such Facilities or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided,  however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;





154

--------------------------------------------------------------------------------

 

 

 

(ii)     Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, and any assignment by a Lender shall be on a pro-rata basis among the
Facilities; in no event may a Lender assign any portion of its Commitment in one
Facility to an assignee without assigning a like portion of its Commitment in
each of the other Facilities to such assignee;1

(iii)     Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)     the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of  the Facilities, if such assignment is to a Person that is not a Lender with
a Commitment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C)     the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Letter of Credit Facility.

(iv)     Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)     No Assignment to Certain Persons.  No such assignment shall be made (A)
to any Borrower or any Affiliate or Subsidiary of any Borrower, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned or operated for the primary benefit of a natural
Person).

--------------------------------------------------------------------------------

1     By way of example, and without limiting the generality of Section
10.06(b)(ii), if a Lender (“Lender A”) has a $250,000,000 Floor Plan Commitment,
a $2,650,176.68 Letter of Credit Commitment and a $5,000,000 Revolving Credit
Commitment, and if Lender A wishes to assign one-half (i.e. $125,000,000) of its
Floor Plan Commitment to an assignee (“Assignee B”), then Lender A must also
assign one-half (i.e. $1,325,088.34) of its Letter of Credit Commitment and
one-half (i.e. $2,500,000) of its Revolving Credit Commitment to Assignee B.





155

--------------------------------------------------------------------------------

 

 

 

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(vii)     Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01,  3.04 and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the applicable Borrowers (at
their expense) shall execute and deliver a Floor Plan Note and a Revolving
Credit Note to the assignee Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c)     Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is





156

--------------------------------------------------------------------------------

 

 

 

recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)     Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or a Borrower or any Affiliate or Subsidiary of any Borrower)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of any of its
Commitments and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.  For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, and 3.04 and to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.05 and 10.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Company's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.05 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent





157

--------------------------------------------------------------------------------

 

 

 

that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)     Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Floor Plan Note and Revolving Credit Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)     Resignation as L/C Issuer after Assignment.  Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Letter of Credit Commitment and Letters of Credit pursuant to Section 10.06(b),
Bank of America may, upon 30 days’ notice to the Company and the Lenders, resign
as L/C Issuer.  In the event of any such resignation as L/C Issuer, the Company
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer.  If
Bank of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.01(c)).  Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

10.07     Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or





158

--------------------------------------------------------------------------------

 

 

 

(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i)  any rating agency in connection with rating the
Company, any Borrower or any of their respective Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder, (h)
with the consent of the Company or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than a Borrower.  In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

For purposes of this Section, “Information” means all information received from
any Obligated Party or any Subsidiary thereof relating to any Obligated Party or
any Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Obligated Party or
any Subsidiary thereof, provided that, in the case of information received from
an Obligated Party or any such Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08     Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Obligated Party against any and all of the
obligations of any Borrower or any other Obligated Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, the L/C
Issuer, irrespective of whether or not such Lender, the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of any Borrower or any other Obligated Party may be contingent
or unmatured or are owed to a branch or office or Affiliate of such Lender or
the L/C Issuer different from the branch or office or Affiliate holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender





159

--------------------------------------------------------------------------------

 

 

 

shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
 The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to any Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11     Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and





160

--------------------------------------------------------------------------------

 

 

 

shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.12     Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13     Replacement of Lenders.  If the Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.05,  or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)     the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)     such assignment does not conflict with applicable Laws;

(e)     in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.





161

--------------------------------------------------------------------------------

 

 

 

10.14     Governing Law; Jurisdiction; Etc.

(a)     GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

(b)     SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF ILLINOIS SITTING IN
COOK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)     WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.





162

--------------------------------------------------------------------------------

 

 

 

(d)     SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

10.15     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lenders
are arm’s-length commercial transactions between each Borrower and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, (B) the Company, each other Obligated Party and each
other Guarantor has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Borrower, each
other Obligated Party and each other Guarantor is capable of evaluating,
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary, for the Company, any
other Borrower or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Lender has any obligation to the
Company, any other Borrower or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iii) the Administrative Agent and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent nor any Lender
has any obligation to disclose any of such interests to the Borrowers or any of
their respective Affiliates.  To the fullest extent permitted by law, each
Borrower, each other Obligated Party and each other Guarantor hereby waives and
releases any claims that it may have against the Administrative Agent and any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.





163

--------------------------------------------------------------------------------

 

 

 

10.17     Electronic Execution of Assignments and Certain Other Documents.  The
words “delivery,” “execution,” “execute,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments, Floor Plan Borrowing Notices, Revolving
Credit Borrowing Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it and provided
further without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

10.18     USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Obligated Party and Guarantor that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Obligated Party or Guarantor,
which information includes the name and address of each Obligated Party or
Guarantor and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Obligated Party in
accordance with the Act.  The Borrowers shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19     Time of the Essence.  Time is of the essence of the Loan Documents.

10.20     [Reserved.]

10.21     Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the
time the applicable Guaranty, the applicable joint and several liability or the
grant of the security interest under the applicable Loan Document, in each case,
by any Specified Loan Party, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 10.21 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid





164

--------------------------------------------------------------------------------

 

 

 

and performed in full. Each Qualified ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

10.22     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.23     ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature pages follow.]

 

 



165

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

    

FREEDOMROADS, LLC, a Minnesota limited liability company

 

 

 

 

 

 

By:

/s/ Brent Moody

 

 

Name:

Brent Moody

 

 

Title:

Chief Operating and Legal Officer

 

 

 

 

 

 

 

 

 

 

AMERICAN RV CENTERS, LLC, a Minnesota limited liability company

 

 

ARIZONA RV CENTERS, LLC, a Minnesota limited liability company

 

 

ATLANTIC RV CENTERS, LLC, a Minnesota limited liability company

 

 

BLAINE JENSEN RV CENTERS, LLC, a Minnesota limited liability company

 

 

BODILY RV, INC., an Idaho corporation

 

 

BURNSIDE BROKERS, LLC, a Minnesota limited liability company

 

 

BURNSIDE FINANCE, LLC, a Minnesota limited liability company

 

 

BURNSIDE RV CENTERS, LLC, a Minnesota limited liability company

 

 

CAMPING TIME RV CENTERS, LLC, a Minnesota limited liability company

 

 

CAMPING WORLD LEASING COMPANY, LLC, a Minnesota limited liability company

 

 

CAMPING WORLD RV SALES, LLC, a Minnesota limited liability company

 

 

DUSTY’S CAMPER WORLD, LLC, a Minnesota limited liability company

 

 

EMERALD COAST RV CENTER, LLC, a Minnesota limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Brent Moody

 

 

Name:

Brent Moody

 

 

Title:

Chief Operating and Legal Officer





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

FOLEY RV CENTER, LLC, a Minnesota limited liability company

 

 

FREEDOMROADS OPERATIONS COMPANY, LLC, a Minnesota limited liability company

 

 

FREEDOMROADS RV, INC., a Delaware corporation

 

 

GARY’S RV CENTERS, LLC, a Minnesota limited liability company

 

 

HOLIDAY KAMPER COMPANY OF COLUMBIA, LLC, a Minnesota limited liability company

 

 

K&C RV CENTERS, LLC, a Minnesota limited liability company

 

 

MEYER’S RV CENTERS, LLC, a Minnesota limited liability company

 

 

NORTHWEST RV CENTERS, LLC, a Minnesota limited liability company

 

 

OLINGER RV CENTERS, LLC, a Minnesota limited liability company

 

 

RV WORLD, LLC, a Minnesota limited liability company

 

 

SHIPP’S RV CENTERS, LLC, a Minnesota limited liability company

 

 

SIRPILLA RV CENTERS, LLC, a Minnesota limited liability company

 

 

SOUTHWEST RV CENTERS, LLC, a Minnesota limited liability company

 

 

STIER’S RV CENTERS, LLC, a Minnesota limited liability company

 

 

STOUT’S RV CENTER, LLC, a Minnesota limited liability company

 

 

TOM JOHNSON CAMPING CENTER, INC., a North Carolina corporation

 

 

TOM JOHNSON CAMPING CENTER CHARLOTTE, INC., a North Carolina corporation

 

 

WHEELER RV LAS VEGAS, LLC, a Minnesota limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Brent Moody

 

 

Name:

Brent Moody

 

 

Title:

Chief Operating and Legal Officer





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Christine Trotter

 

 

Name:

Christine Trotter

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as a Lender and L/C Issuer

 

 

 

 

 

 

 

 

By:

/s/ Curt McGowan

 

 

Name:

Curt McGowan

 

 

Title:

SVP

 





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Adam Signar

 

 

Name:

Adam Signar

 

 

Title:

Executive Director

 





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Nathan Frederking

 

 

Name:

Nathan Frederking

 

 

Title:

Vice President

 





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

MANUFACTURERS & TRADERS TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Brendan Kelly

 

 

Name:

Brendan Kelly

 

 

Title:

VP

 





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Joel Dixon

 

 

Name:

Joel Dixon

 

 

Title:

Vice President

 





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

ALLY BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Margaret Gabriel

 

 

Name:

Margaret Gabriel

 

 

Title:

Authorized Representative

 





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Adam Stiffler

 

 

Name:

Adam Stiffler

 

 

Title:

Vice President

 





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Hasan Zafar

 

 

Name:

Hasan Zafar

 

 

Title:

Sr. Credit Director

 





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

NYCB SPECIALTY FINANCE COMPANY, LLC,

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Mark C. Mazmanian

 

 

Name:

Mark C. Mazmanian

 

 

Title:

Senior Vice President

 





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ John H. Webb

 

 

Name:

John H. Webb

 

 

Title:

Vice President

 





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

MASSMUTUAL ASSET FINANCE LLC, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Don Buttler

 

 

Name:

Don Buttler

 

 

Title:

SVP

 





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Brian T. McDevitt

 

 

Name:

Brian T. McDevitt

 

 

Title:

Senior Vice President

 





SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

CIT BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Renee M. Singer

 

 

Name:

Renee M. Singer

 

 

Title:

Managing Director

 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

(FreedomRoads, LLC)

Signature Page

--------------------------------------------------------------------------------